Exhibit 10.1
LEASE
BETWEEN
METROPOLITAN LIFE INSURANCE COMPANY (LANDLORD)
AND
GENOMIC HEALTH, INC. (TENANT)
SEAPORT CENTRE

Redwood City, California

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
ARTICLE ONE — BASIC LEASE PROVISIONS
    1  
1.01 BASIC LEASE PROVISIONS
    1  
1.02 ENUMERATION OF EXHIBITS & RIDER(S)
    2  
1.03 DEFINITIONS
    2  
 
       
ARTICLE TWO — PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND
PARKING
    6  
2.01 LEASE OF PREMISES
    6  
2.02 TERM
    6  
2.03 FAILURE TO GIVE POSSESSION
    6  
2.04 AREA OF PREMISES
    6  
2.05 CONDITION OF PREMISES
    6  
2.06 COMMON AREAS & PARKING
    6  
 
       
ARTICLE THREE — RENT
    7  
 
       
ARTICLE FOUR — OPERATING EXPENSES RENT ADJUSTMENTS AND PAYMENTS
    7  
4.01 TENANT’S SHARE OF OPERATING EXPENSES
    7  
4.02 RENT ADJUSTMENTS
    7  
4.03 STATEMENT OF LANDLORD
    8  
4.04 BOOKS AND RECORDS
    8  
4.05 TENANT OR LEASE SPECIFIC TAXES
    8  
 
       
ARTICLE FIVE — SECURITY
    8  
 
       
ARTICLE SIX — UTILITIES & SERVICES
    10  
6.01 LANDLORD’S GENERAL SERVICES
    10  
6.02 TENANT TO OBTAIN & PAY DIRECTLY
    10  
6.03 TELEPHONE SERVICES
    10  
6.04 FAILURE OR INTERRUPTION OF UTILITY OR SERVICE
    10  
6.05 INTENTIONALLY OMITTED
    11  
6.06 SIGNAGE
    11  
 
       
ARTICLE SEVEN — POSSESSION, USE AND CONDITION OF PREMISES
    11  
7.01 POSSESSION AND USE OF PREMISES
    11  
7.02 HAZARDOUS MATERIAL
    11  
7.03 LANDLORD ACCESS TO PREMISES; APPROVALS
    13  
7.04 QUIET ENJOYMENT
    13  
 
       
ARTICLE EIGHT — MAINTENANCE & HVAC
    13  
8.01 LANDLORD’S MAINTENANCE
    13  
8.02 TENANT’S MAINTENANCE
    14  
 
       
ARTICLE NINE — ALTERATIONS AND IMPROVEMENTS
    14  
9.01 TENANT ALTERATIONS
    14  
9.02 LIENS
    15  
 
       
ARTICLE TEN — ASSIGNMENT AND SUBLETTING
    15  
10.01 ASSIGNMENT AND SUBLETTING
    15  
10.02 RECAPTURE
    17  
10.03 EXCESS RENT
    17  
10.04 TENANT LIABILITY
    17  
10.05 ASSUMPTION AND ATTORNMENT
    17  
 
     
ARTICLE ELEVEN — DEFAULT AND REMEDIES
    18  
11.01 EVENTS OF DEFAULT
    18  
11.02 LANDLORD’S REMEDIES
    18  
11.03 ATTORNEY’S FEES
    19  
11.04 BANKRUPTCY
    20  
11.05 LANDLORD’S DEFAULT
    20  
 
       
ARTICLE TWELVE — SURRENDER OF PREMISES
    20  
12.01 IN GENERAL
    20  
12.02 LANDLORD’S RIGHTS
    21  
 
       
ARTICLE THIRTEEN — HOLDING OVER
    21  
 
       
ARTICLE FOURTEEN — DAMAGE BY FIRE OR OTHER CASUALTY
    21  
14.01 SUBSTANTIAL UNTENANTABILITY
    21  

i 



--------------------------------------------------------------------------------



 



              PAGE
14.02 INSUBSTANTIAL UNTENANTABILITY
    22  
14.03 RENT ABATEMENT
    22  
14.04 WAIVER OF STATUTORY REMEDIES
    22  
 
       
ARTICLE FIFTEEN — EMINENT DOMAIN
    22  
15.01 TAKING OF WHOLE OR SUBSTANTIAL PART
    22  
15.02 TAKING OF PART
    22  
15.03 COMPENSATION
    22  
 
       
ARTICLE SIXTEEN — INSURANCE
    23  
16.01 TENANT’S INSURANCE
    23  
16.02 FORM OF POLICIES
    23  
16.03 LANDLORD’S INSURANCE
    23  
16.04 WAIVER OF SUBROGATION
    23  
16.05 NOTICE OF CASUALTY
    24  
 
       
ARTICLE SEVENTEEN — WAIVER OF CLAIMS AND INDEMNITY
    24  
17.01 WAIVER OF CLAIMS
    24  
17.02 INDEMNITY BY TENANT
    24  
17.03 WAIVER OF CONSEQUENTIAL DAMAGES
    24  
 
       
ARTICLE EIGHTEEN — RULES AND REGULATIONS
    25  
18.01 RULES
    25  
18.02 ENFORCEMENT
    25  
 
       
ARTICLE NINETEEN — LANDLORD’S RESERVED RIGHTS
    25  
 
       
ARTICLE TWENTY — ESTOPPEL CERTIFICATE
    25  
20.01 IN GENERAL
    25  
20.02 ENFORCEMENT
    25  
 
       
ARTICLE TWENTY-ONE — INTENTIONALLY OMITTED
    26  
 
       
ARTICLE TWENTY-TWO — REAL ESTATE BROKERS
    26  
 
       
ARTICLE TWENTY-THREE — MORTGAGEE PROTECTION
    26  
23.01 SUBORDINATION AND ATTORNMENT
    26  
23.02 MORTGAGEE PROTECTION
    26  
 
       
ARTICLE TWENTY-FOUR — NOTICES
    26  
 
       
ARTICLE TWENTY-FIVE — EXERCISE FACILITY
    27  
 
       
ARTICLE TWENTY-SIX — MISCELLANEOUS
    27  
26.01 LATE CHARGES
    27  
26.02 NO JURY TRIAL; VENUE; JURISDICTION
    27  
26.03 DEFAULT UNDER OTHER LEASE
    28  
26.04 OPTION
    28  
26.05 TENANT AUTHORITY
    28  
26.06 ENTIRE AGREEMENT
    28  
26.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE
    28  
26.08 EXCULPATION
    28  
26.09 ACCORD AND SATISFACTION
    28  
26.10 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING
    28  
26.11 BINDING EFFECT
    28  
26.12 CAPTIONS
    29  
26.13 TIME; APPLICABLE LAW; CONSTRUCTION
    29  
26.14 ABANDONMENT
    29  
26.15 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES
    29  
26.16 SECURITY SYSTEM
    29  
26.17 NO LIGHT, AIR OR VIEW EASEMENTS
    29  
26.18 RECORDATION
    29  
26.19 SURVIVAL
    29  
26.20 EXHIBITS OR RIDERS
    30  

ii 



--------------------------------------------------------------------------------



 



LEASE
ARTICLE ONE
BASIC LEASE PROVISIONS
1.01 BASIC LEASE PROVISIONS
In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.

(1)   BUILDING AND ADDRESS:       Building Number 6, located in Phase I
(“Tenant’s Phase”) of Seaport Centre. As of the Date of Lease, the Building has
a street address of 301 Chesapeake Drive, Redwood City, California 94063   (2)  
LANDLORD AND ADDRESS:       Metropolitan Life Insurance Company,
a New York corporation       Notices to Landlord shall be addressed:

Metropolitan Life Insurance Company
c/o Seaport Centre Manager
701 Chesapeake Drive
Redwood City, CA 94063
with copies to the following:
Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, CA 94105
Attention: Director, EIM
               and
Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, CA 94105
Attention: Associate General Counsel

(3)   TENANT; CURRENT ADDRESS & TAX ID:

         
(a)
  Name:   Genomic Health, Inc. (“Genomic Health”)
(b)
  State of incorporation:   a Delaware corporation
(c)
  Tax Identification Number:   77-0552594    Tenant shall notify Landlord of any
change in the foregoing.
 
        Notices to Tenant shall be addressed:
 
       
 
  Genomic Health, Inc.    
 
  301 Penobscot Drive    
 
  Redwood City, CA 94063    
 
  Attention: Chief Financial Officer    

(4)   DATE OF LEASE: as of OCT 1 - 2009   (5)   LEASE TERM: Eight (8) years.  
(6)   COMMENCEMENT DATE: the earlier of occupancy for business or April 1, 2010,
subject to Rider 2.   (7)   EXPIRATION DATE: The day before the eighth (8th)
anniversary of the Commencement Date.   (8)   MONTHLY BASE RENT: The initial
monthly installment is due upon Tenant’s execution.

                  Period from Commencement         Date through Expiration Date
  Monthly   Monthly Rate/SF of Rentable Area
Months 01 – 12
  $ 49,455.36     $ 1.62  
Months 13 – 24
  $ 50,981.76     $ 1.67  
Months 25 – 36
  $ 52,508.16     $ 1.72  
Months 37 – 48
  $ 54,034.56     $ 1.77  
Months 49 – 60
  $ 55,560.96     $ 1.82  
Months 61 – 72
  $ 57,392.64     $ 1.88  
Months 73 – 84
  $ 59,224.32     $ 1.94  
Months 85 – 96
  $ 61,056.00     $ 2.00  

1



--------------------------------------------------------------------------------



 



(9) RENT ADJUSTMENT DEPOSIT: The Rent Adjustment Deposit (at the initial monthly
rate, until further notice) shall be Thirteen Thousand Three Hundred Sixteen
Dollars ($13,316.00) and is due upon Tenant’s execution.

(10)   RENTABLE AREA OF THE PREMISES: 30,528 square feet   (11)   RENTABLE AREA
OF THE BUILDING 30,528 square feet   (12)   RENTABLE AREA OF THE PHASE: 301,835
square feet   (13)   RENTABLE AREA OF THE PROJECT: 537,444 square feet   (14)  
SECURITY: The cash and/or Letter of Credit in the amount of One Hundred
Eighty-three Thousand One Hundred Sixty-eight Dollars ($183,168.00) (and any
proceeds of the Letter of Credit drawn and held by Landlord) as provided in
Article Five.   (15)   SUITE NUMBER &/OR ADDRESS OF PREMISES: 301 Chesapeake
Drive, Redwood City, CA 94063
  (16)   TENANT’S SHARE:

         
Tenant’s Building Share:
    100.00 %
Tenant’s Phase Share:
    10.114 %
Tenant’s Project Share:
    5.680 %

(17)   TENANT’S USE OF PREMISES: General office use;
biotechnology/pharmaceutical research and development, assembly, biotechnical or
pharmaceutical manufacturing, and warehousing.   (18)   PARKING SPACES: 101  
(19)   BROKERS:

     
Landlord’s Broker:
  Cornish & Carey Commercial  
Tenant’s Broker:
  GVA Kidder Mathews

1.02 ENUMERATION OF EXHIBITS & RIDER(S)
The Exhibits and Rider(s) set forth below and attached to this Lease are
incorporated in this Lease by this reference:
EXHIBIT A Plan of Premises
EXHIBIT B Workletter Agreement
EXHIBIT C Site Plan of Project
EXHIBIT D Permitted Hazardous Material
EXHIBIT E Form of Letter of Credit Acceptable from Silicon Valley Bank
EXHIBIT F Fair Market Rental Rate
EXHIBIT G Tenant’s Personal Property
EXHIBIT H Form of Letter of Credit
EXHIBIT I Outline of Expansion Space — 701 Galveston Drive
RIDER 1 Commencement Date Agreement
RIDER 2 Additional Provisions
1.03 DEFINITIONS
For purposes hereof, the following terms shall have the following meanings:
ADJUSTMENT YEAR: The applicable calendar year or any portion thereof after the
Commencement Date of this Lease for which a Rent Adjustment computation is being
made.
AFFILIATE: Any Person (as defined below) which is controlled by, controls, or is
under common control with Tenant. The word Person means an individual,
partnership, trust, corporation, limited liability company, firm or other
entity. For purposes of this definition, the word “control,” means, with respect
to a Person that is a corporation or a limited liability company, the right to
exercise, directly or indirectly, more than sixty percent (60%) of the voting
rights attributable to the shares or membership interests of the controlled
Person and, with respect to a Person that is not a corporation, the possession,
directly or indirectly, of the power at all times to direct or cause the
direction of the management of the controlled Person.
BUILDING: Each building in which the Premises is located, as specified in
Section 1.01(1).

BUILDING OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.
COMMENCEMENT DATE: The date specified in Section 1.01(6) as the Commencement
Date, unless changed by operation of Article Two or Rider 2.

2



--------------------------------------------------------------------------------



 



COMMON AREAS: All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building or
Project, and their employees and invitees, or the public, as such areas
currently exist and as they may be changed from time to time.
DECORATION: Tenant Alterations which do not require a building permit and which
do not affect the facade or roof of the Building, or involve any of the
structural elements of the Building, or involve any of the Building’s systems,
including its electrical, mechanical, plumbing, security, heating, ventilating,
air-conditioning, communication, and fire and life safety systems.
DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.T. & S.A. at its San Francisco main office as its
corporate base lending rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.
DELIVERY DATE: The date for Landlord’s delivery to Tenant of possession of the
Premises, if different from the Commencement Date, as provided in Rider 2.
ENVIRONMENTAL LAWS: All Laws governing the use, storage, disposal or generation
of any Hazardous Material or pertaining to environmental conditions on, under or
about the Premises or any part of the Project, including the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. Section 6901 et seq.).
EXPIRATION DATE: The date specified in Section 1.01(7) unless changed by
operation of Article Two or Rider 2.
FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.
HAZARDOUS MATERIAL: Such substances, material and wastes which are or become
regulated under any Environmental Law; or which are classified as hazardous or
toxic or medical waste or biohazardous waste under any Environmental Law; and
explosives, firearms and ammunition, flammable material, radioactive material,
asbestos, polychlorinated biphenyls and petroleum and its byproducts.
INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.
LAND: The parcel(s) of real estate on which the Building and Project are
located.
LANDLORD WORK: The construction or installation of improvements to be furnished
by Landlord, if any, specifically described in Rider 2 attached hereto.
LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.
LEASE: This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.
LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.
MONTHLY BASE RENT: The monthly rent specified in Section 1.01(8).
MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.
NATIONAL HOLIDAYS: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day and other holidays recognized by the Landlord
and the janitorial and other unions servicing the Building in accordance with
their contracts.
OPERATING EXPENSES: All Taxes, costs, expenses and disbursements of every kind
and nature which Landlord shall pay or become obligated to pay in connection
with the ownership, management, operation, maintenance, replacement and repair
of the Property (including the amortized portion of any capital expenditure or
improvement, together with interest thereon, expenses of changing utility
service providers, and any dues, assessments and other expenses pursuant to any
covenants, conditions and restrictions, or any reciprocal easements, or any
owner’s association now or hereafter affecting the Project; provided however
that with respect to any expenses, dues, assessments and other expenses pursuant
to any covenants, conditions and restrictions, or any reciprocal easements, or
any owner’s association hereafter affecting the Project, then such costs and
expenses shall only be deemed to be Operating Expenses to the extent that such
costs or expenses could otherwise be deemed to be Operating Expenses pursuant to
the provisions set forth in this section). Operating Expenses shall be allocated
among the categories of Project Operating Expenses, Building Operating Expenses
or Phase Operating Expenses as provided in Article Four. If any Operating
Expense relates to more than one calendar year, such expense shall be
proportionately allocated among such related calendar years. Operating Expenses
shall include the following, by way of illustration only and not limitation: (1)
all Taxes; (2) all insurance premiums and other costs (including deductibles),
including the cost of rental insurance; (3) all license, permit and

3



--------------------------------------------------------------------------------



 



inspection fees; (4) all costs of utilities, fuels and related services,
including water, sewer, light, telephone, power and steam connection, service
and related charges; (5) all costs to repair, maintain and operate heating,
ventilating and air conditioning systems, including preventive maintenance
incurred by Landlord, if any; (6) all janitorial, landscaping and security
services; (7) all wages, salaries, payroll taxes, fringe benefits and other
labor costs, including the cost of workers’ compensation and disability
insurance; (8) all costs of operation, maintenance and repair of all parking
facilities and other common areas; (9) all supplies, materials, equipment and
tools; (10) dues, assessments and other expenses pursuant to any covenants,
conditions and restrictions, or any reciprocal easements, or any owner’s
association now or hereafter affecting the Project; (11) modifications to the
Building or the Project occasioned by Laws now or hereafter in effect, but only
as amortized over the useful life of the capital item as reasonably determined
by Landlord; (12) the total charges of any independent contractors employed in
the care, operation, maintenance, repair, leasing and cleaning of the Project,
including landscaping, roof maintenance, and repair, maintenance and monitoring
of life-safety systems, plumbing systems, electrical wiring and Project signage;
(13) the cost of accounting services necessary to compute the rents and charges
payable by tenants at the Project; (14) exterior window and exterior wall
cleaning and painting; (15) managerial and administrative expenses; (16) all
costs in connection with the exercise facility at the Project; (17) all costs
and expenses related to Landlord’s retention of consultants in connection with
the routine review, inspection, testing, monitoring, analysis and control of
Hazardous Material, and retention of consultants in connection with the clean-up
of Hazardous Material (to the extent not recoverable from a particular tenant of
the Project), and all costs and expenses related to the implementation of
recommendations made by such consultants concerning the use, generation,
storage, manufacture, production, storage, release, discharge, disposal or
clean-up of Hazardous Material on, under or about the Premises or the Project
(to the extent not recoverable from a particular tenant of the Project);
(18) all capital improvements made for the purpose of reducing or controlling
other Operating Expenses, and all other capital expenditures, but only as
amortized over the useful life of such capital improvement as reasonably
determined by Landlord, together with interest on the unamortized portion;
(19) all property management costs and fees, including all costs in connection
with the Project property management office; and (20) all fees or other charges
incurred in conjunction with voluntary or involuntary membership in any energy
conservation, air quality, environmental, traffic management or similar
organizations. Operating Expenses shall not include: (a) costs of alterations of
space to be occupied by new or existing tenants of the Project; (b) depreciation
charges; (c) interest and principal payments on loans (except for loans for
capital expenditures or improvements which Landlord is allowed to include in
Operating Expenses as provided above); (d) ground rental payments; (e) real
estate brokerage and leasing commissions; (f) advertising and marketing
expenses; (g) costs of Landlord reimbursed by insurance proceeds; (h) costs for
which the Landlord is reimbursed by any other tenant or occupant of the Building
(other than payments comparable to Rent Adjustments hereunder) or by any
tenant’s insurance carrier or by anyone else, and electric power costs for which
any tenant directly contracts with the local public service company; (i) 
expenses incurred in negotiating leases of other tenants in the Project or
enforcing lease obligations of other tenants in the Project; (j) Landlord’s
property manager’s corporate general overhead or corporate general
administrative expenses; (k) the wages and benefits of any employee who does not
devote substantially all of his or her employed time to the Building, Project or
Phase, unless such wages and benefits are prorated to reflect time spent on
operation and managing the Building, Project or Phase; (I) Landlord’s corporate
general overhead or corporate general administrative expenses associated with
the operation of the business of the entity which constitutes the Landlord, as
the same are distinguished from the costs of operation of the Building, Project
or Phase; (m) executives’ salaries; (n) any bad debt loss, rent loss, or
reserves for bad debts or rent loss; (o) costs of Landlord’s charitable or
political contributions; (p) the costs of any Tenant Work (as defined in the
Workletter), and (q) costs incurred in connection with Hazardous Materials to
the extent such Hazardous Materials were present on the Project prior to the
Delivery Date.
PHASE: Phase means any individual Phase of the Project, as more particularly
described in the definition of Project.
PHASE OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.
PREMISES: The Premises consists of the portion of the Building consisting of
30,528 square feet of Rentable Area as depicted on Exhibit A attached hereto.
PROJECT or PROPERTY: As of the date hereof, the Project is known as Seaport
Centre and consists of those buildings (including the Building) whose general
location is shown on the Site Plan of the Project attached as Exhibit C, located
in Redwood City, California, associated vehicular and parking areas, landscaping
and improvements, together with the Land, any associated interests in real
property, and the personal property, fixtures, machinery, equipment, systems and
apparatus located in or used in conjunction with any of the foregoing. The
Project may also be referred to as the Property. As of the date hereof, the
Project is divided into Phase I and Phase II, which are generally designated on
Exhibit C, each of which may individually be referred to as a Phase. Landlord
reserves the right from time to time to add or remove buildings, areas and
improvements to or from a Phase or the Project, or to add or remove a Phase to
or from the Project. In the event of any such addition or removal which affects
Rentable Area of the Project or a Phase, Landlord shall make a corresponding
recalculation and adjustment of any affected Rentable Area and Tenant’s Share.
PROJECT OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.
REAL PROPERTY: The Property excluding any personal property.
RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.
RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses.
The Rent Adjustments shall be determined and paid as provided in Article Four.

4



--------------------------------------------------------------------------------



 



RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable Adjustment Year. On or
before the Commencement Date and the beginning of each subsequent Adjustment
Year or with Landlord’s Statement (defined in Article Four), Landlord may
estimate and notify Tenant in writing of its estimate of Operating Expenses,
including Project Operating Expenses, Building Operating Expenses and Phase
Operating Expenses, and Tenant’s Share of each, for the applicable Adjustment
Year. The Rent Adjustment Deposit applicable for the calendar year in which the
Commencement Date occurs shall be the amount, if any, specified in
Section 1.01(9). Nothing contained herein shall be construed to limit the right
of Landlord from time to time during any calendar year to revise its estimates
of Operating Expenses and to notify Tenant in writing thereof and of revision by
prospective adjustments in Tenant’s Rent Adjustment Deposit payable over the
remainder of such year. The last estimate by Landlord shall remain in effect as
the applicable Rent Adjustment Deposit unless and until Landlord notifies Tenant
in writing of a change.
RENTABLE AREA OF THE BUILDING: The amount of square footage set forth in
Section 1.01(11)
RENTABLE AREA OF THE PHASE: The amount of square footage set forth in
Section 1.01(12)
RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in
Section 1.01(10).
RENTABLE AREA OF THE PROJECT: The amount of square footage set forth in
Section 1.01(13), which represents the sum of the rentable area of all space
intended for occupancy in the Project.
SECURITY: The cash and/or Letter of Credit specified in Section 1.01, if any,
paid or delivered to Landlord as security for Tenant’s performance of its
obligations under this Lease, and any proceeds of the Letter of Credit drawn and
held by Landlord, all as more particularly provided in Article Five.
SUBSTANTIALLY COMPLETE: The completion of the Landlord Work or Tenant Work, as
the case may be, except for minor insubstantial details of construction,
decoration or mechanical adjustments which remain to be done.
TAXES: All federal, state and local governmental taxes, assessments (including
assessment bonds) and charges of every kind or nature, whether general, special,
ordinary or extraordinary, which Landlord shall pay or become obligated to pay
because of or in connection with the ownership, leasing, management, control or
operation of the Property or any of its components (including any personal
property used in connection therewith), which may also include any rental or
similar taxes levied in lieu of or in addition to general real and/or personal
property taxes. For purposes hereof, Taxes for any year shall be Taxes which are
assessed for any period of such year, whether or not such Taxes are billed and
payable in a subsequent calendar year. There shall be included in Taxes for any
year the amount of all fees, costs and expenses (including reasonable attorneys’
fees) paid by Landlord during such year in seeking or obtaining any refund or
reduction of Taxes. Taxes for any year shall be reduced by the net amount of any
tax refund received by Landlord attributable to such year. If a special
assessment payable in installments is levied against any part of the Property,
Taxes for any year shall include only the installment of such assessment and any
interest payable or paid during such year. Taxes shall not include any federal
or state inheritance, general income, gift or estate taxes, except that if a
change occurs in the method of taxation resulting in whole or in part in the
substitution of any such taxes, or any other assessment, for any Taxes as above
defined, such substituted taxes or assessments shall be included in the Taxes.
TENANT ADDITIONS: Collectively, Landlord Work, Tenant Work and Tenant
Alterations. Tenant’s Personal Property (as set forth in Exhibit G hereto) shall
not be deemed to be included in the definition of Tenant Additions.
TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Real Property systems serving the
Premises done or caused to be done by Tenant after the date hereof, whether
prior to or after the Commencement Date (including Tenant Work, but excluding
Landlord Work).
TENANT DELAY: Any event or occurrence which delays the Substantial Completion of
the Landlord Work which is caused by or is described as follows:
(i) special work, changes, alterations or additions requested or made by Tenant
in the design or finish in any part of the Premises after approval of the plans
and specifications (as described in the Rider 2);
(ii) Tenant’s delay in submitting plans, supplying information, approving plans,
specifications or estimates, giving authorizations or otherwise;
(iii) failure to approve and pay for such work as Landlord undertakes to
complete at Tenant’s expense;
(iv) the performance or completion by Tenant or any person engaged by Tenant of
any work in or about the Premises; or
(v) failure to perform or comply with any obligation or condition binding upon
Tenant pursuant to Rider 2, including the failure to approve and pay for such
Landlord Work or other items if and to the extent Rider 2 provides they are to
be approved or paid by Tenant.
TENANT’S FF&E: The property of Tenant described in Section 5 of the Workletter.
TENANT’S PERSONAL PROPERTY: Tenant’s property described on Exhibit G hereto.
TENANT WORK: All work installed or furnished to the Premises by Tenant in
connection with Tenant’s initial occupancy pursuant to Rider 2 and the
Workletter.

5



--------------------------------------------------------------------------------



 



TENANT’S BUILDING SHARE: The share as specified in Section 1.01(16) and
Section 4.01.
TENANT’S PHASE: The Phase in which the Premises is located, as indicated in
Section 1.01(1).
TENANT’S PHASE SHARE: The share as specified in Section 1.01(16) and Section
4.01.
TENANT’S PROJECT SHARE: The share as specified in Section 1.01(16) and Section
4.01.
TENANT’S SHARE: Shall mean collectively, Tenant’s respective shares of the
respective categories of Operating Expenses, as provided in Section 1.01(16) and
Section 4.01.
TERM: The term of this Lease commencing on the Commencement Date and expiring on
the Expiration Date.
TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.
WORKLETTER: The Agreement regarding the completion of Tenant Work and Landlord
Work, if any, set forth in Rider 2 and Exhibit B hereto.
ARTICLE TWO
PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING
2.01 LEASE OF PREMISES
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.
2.02 TERM (See Rider 2)
2.03 FAILURE TO GIVE POSSESSION (See Rider 2)
2.04 AREA OF PREMISES
Landlord and Tenant agree that for all purposes of this Lease the Rentable Area
of the Premises, the Rentable Area of the Building, the Rentable Area of the
Phase and the Rentable Area of the Project as set forth in Article One are
controlling, and are not subject to revision after the date of this Lease,
except as otherwise provided herein.
2.05 CONDITION OF PREMISES (See Rider 2)
2.06 COMMON AREAS & PARKING
     (a) Right to Use Common Areas. Tenant shall have the non-exclusive right,
in common with others, to the use of any common entrances, ramps, drives and
similar access and serviceways and other Common Areas in the Project. The rights
of Tenant hereunder in and to the Common Areas shall at all times be subject to
the rights of Landlord and other tenants and owners in the Project who use the
same in common with Tenant, and it shall be the duty of Tenant to keep all the
Common Areas free and clear of any obstructions created or permitted by Tenant
or resulting from Tenant’s operations. Tenant shall not use the Common Areas or
common facilities of the Building or the Project, including the Building’s
electrical room, parking lot or trash enclosures, for storage purposes. Nothing
herein shall affect the right of Landlord at any time to remove any persons not
authorized to use the Common Areas or common facilities from such areas or
facilities or to prevent their use by unauthorized persons.
     (b) Changes in Common Areas. Landlord reserves the right, at any time and
from time to time to (i) make alterations in or additions to the Common Areas or
common facilities of the Project, including constructing new buildings or
changing the location, size, shape or number of the driveways, entrances,
parking spaces, parking areas, loading and unloading areas, landscape areas and
walkways, (ii) designate property to be included in or eliminate property from
the Common Areas or common facilities of the Project, (iii) close temporarily
any of the Common Areas or common facilities of the Project for maintenance
purposes, and (iv) use the Common Areas and common facilities of the Project
while engaged in making alterations in or additions and repairs to the Project;
provided, however, that (x) such changes do not materially adversely affect
Tenant’s use of the Premises or increase Tenant’s costs hereunder, and
(y) reasonable access to the Premises and parking at or near the Project remains
available.
     (c) Parking. During the Term, Tenant shall have the right to use the number
of Parking Spaces specified in Section 1.01(18) for parking on an unassigned
basis on that portion of the Project designated by Landlord from time to time
for parking. Tenant acknowledges and agrees that the parking spaces in the
Project’s parking facility may include a mixture of spaces for compact vehicles
as well as full-size passenger automobiles, and that Tenant shall not use
parking spaces for vehicles larger than the striped size of the parking spaces.
Tenant shall comply with any and all parking rules and regulations if and as
from time to time established by Landlord. Tenant shall not allow any vehicles
using Tenant’s parking privileges to be parked, loaded or unloaded except in
accordance with this Section, including in the areas and in the manner
designated by Landlord for such activities. If any vehicle owned or operated by
Tenant or any Tenant Parties (as defined in Article Seven) is using the parking
or loading areas contrary to any provision of this Section, Landlord shall have
the right, in addition to all other rights and remedies of Landlord under this
Lease, to remove or tow away the vehicle without prior notice to Tenant, and the
cost thereof shall be paid to Landlord within ten (10) business days after
notice from Landlord to Tenant.

6



--------------------------------------------------------------------------------



 



ARTICLE THREE
RENT
Tenant agrees to pay to Landlord via wire transfer in accordance with
instructions set forth below (as modified by Landlord from time to time), or to
such other persons, or at such other places or in such manner designated by
Landlord, without any prior demand therefor in immediately available funds and
without any deduction or offset whatsoever, Rent, including Monthly Base Rent
and Rent Adjustments in accordance with Article Four, during the Term. Monthly
Base Rent shall be paid monthly in advance on the first day of each month of the
Term, except that the first installment of Monthly Base Rent shall be paid by
Tenant to Landlord concurrently with execution of this Lease by means of
Tenant’s check payable to the order of Metropolitan Life Insurance Company.
Monthly Base Rent shall be prorated for partial months within the Term. Unpaid
Rent shall bear interest at the Default Rate from the date due until paid.
Tenant’s covenant to pay Rent shall be independent of every other covenant in
this Lease. Until further notice to Tenant, Rent paid by wire transfer shall be
wired to:
Bank: Wells Fargo Bank
Bank City, State: San Francisco, CA
Bank account name: CBRE ITF Metropolitan Life Insurance Seaport Centre l
Wire routing number: 121000248
Account number: 482-9605815
ARTICLE FOUR
OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS
4.01 TENANT’S SHARE OF OPERATING EXPENSES
Tenant shall pay Tenant’s Share of Operating Expenses in the respective shares
of the respective categories of Operating Expenses as set forth below.
     (a) Tenant’s Project Share of Project Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises by
the rentable square footage of the Project and as of the date hereof equals the
percentage set forth in Section 1.01(16);
     (b) Tenant’s Building Share of Building Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises
respectively for each building in which the Premises is located by the total
rentable square footage of such building and as of the date hereof equals the
percentage set forth in Section 1.01(16);
     (c) Tenant’s Phase Share of Phase Operating Expenses, which is the
percentage obtained by dividing the aggregate rentable square footage of the
Premises by the total rentable square footage of Tenant’s Phase and as of the
date hereof equals the percentage set forth in Section 1.01(16);
     (d) Project Operating Expenses shall mean all Operating Expenses that are
not included as Phase Operating Expenses (defined below) and that are not either
Building Operating Expenses or operating expenses directly and separately
identifiable to the operation, maintenance or repair of any other building
located in the Project, but Project Operating Expenses includes operating
expenses allocable to any areas of the Building or any other building during
such time as such areas are made available by Landlord for the general common
use or benefit of all tenants of the Project, and their employees and invitees,
or the public, as such areas currently exist and as they may be changed from
time to time;
     (e) Building Operating Expenses shall mean Operating Expenses that are
directly and separately identifiable to each building in which the Premises or
part thereof is located;
     (f) Phase Operating Expenses shall mean Operating Expenses that Landlord
may allocate to a Phase as directly and separately identifiable to all buildings
located in the Phase (including but not limited to the Building) and may include
Project Operating Expenses that are separately identifiable to a Phase;
     (g) Landlord shall have the right to allocate a particular item or portion
of Operating Expenses as any one of Project Operating Expenses, Building
Operating Expenses or Phase Operating Expenses; however, in no event shall any
portion of Building Operating Expenses, Project Operating Expenses or Phase
Operating Expenses be assessed or counted against Tenant more than once; and
     (h) Notwithstanding anything to the contrary contained in this
Section 4.01, as to each specific category of Operating Expense which one or
more tenants of the Building either pays directly to third parties or
specifically reimburses to Landlord (for example, separately contracted
janitorial services or property taxes directly reimbursed to Landlord), then, on
a category by category basis, the amount of Operating Expenses for the affected
period shall be adjusted as follows: (1) all such tenant payments with respect
to such category of expense and all of Landlord’s costs reimbursed thereby shall
be excluded from Operating Expenses and Tenant’s Building Share, Tenant’s Phase
Share or Tenant’s Project Share, as the case may be, for such category of
Operating Expense shall be adjusted by excluding the square footage of all such
tenants, and (2) if Tenant pays or directly reimburses Landlord for such
category of Operating Expense, such category of Operating Expense shall be
excluded from the determination of Operating Expenses for the purposes of this
Lease.
4.02 RENT ADJUSTMENTS
Tenant shall pay to Landlord Rent Adjustments with respect to each Adjustment
Year as follows:

7



--------------------------------------------------------------------------------



 



     (a) The Rent Adjustment Deposit shall be paid monthly during the Term with
the payment of Monthly Base Rent, except the first installment which shall be
paid by Tenant to Landlord concurrently with execution of this Lease. The Rent
Adjustment Deposit represents, on a monthly basis, Tenant’s Share of Landlord’s
estimate of Operating Expenses, as described in Section 4.01, for the applicable
Adjustment Year (or portion thereof); and
     (b) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.03.
4.03 STATEMENT OF LANDLORD
Within one hundred twenty (120) days after the end of each calendar year or as
soon thereafter as reasonably possible, Landlord will furnish Tenant a statement
(“Landlord’s Statement”) showing the following:
     (a) Operating Expenses for the last Adjustment Year showing in reasonable
detail the actual Operating Expenses categorized among Project Operating
Expenses, Building Operating Expenses and Phase Operating Expenses for such
period and Tenant’s Share of each as described in Section 4.01 above;
     (b) The amount of Rent Adjustments due Landlord for the last Adjustment
Year, less credit for Rent Adjustment Deposits paid, if any; and
     (c) Any change in the Rent Adjustment Deposit due monthly in the current
Adjustment Year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord’s Statement.
Tenant shall pay to Landlord within ten (10) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant if the Term has already expired provided Tenant is not in
default hereunder. No interest or penalties shall accrue on any amounts which
Landlord is obligated to credit or refund to Tenant by reason of this
Section 4.03. Landlord’s failure to deliver Landlord’s Statement or to compute
the amount of the Rent Adjustments shall not constitute a waiver by Landlord of
its right to deliver such items nor constitute a waiver or release of Tenant’s
obligations to pay such amounts. The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable Adjustment Year. During the last
complete calendar year or during any partial calendar year in which the Lease
terminates, Landlord may include in the Rent Adjustment Deposit its estimate of
Rent Adjustments which may not be finally determined until after the termination
of this Lease. Tenant’s obligation to pay Rent Adjustments survives the
expiration or termination of the Lease. Notwithstanding the foregoing, in no
event shall the sum of Monthly Base Rent and the Rent Adjustments be less than
the Monthly Base Rent payable.
4.04 BOOKS AND RECORDS
Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. The Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting)
shall have the right, for a period of thirty (30) days following the date upon
which Landlord’s Statement is delivered to Tenant, to examine the Landlord’s
books and records with respect to the items in the foregoing statement of
Operating Expenses and Taxes during normal business hours, upon written notice,
delivered at least three (3) business days in advance. If Tenant does not object
in writing to Landlord’s Statement within sixty (60) days of Tenant’s receipt
thereof, specifying the nature of the item in dispute and the reasons therefor,
then Landlord’s Statement shall be considered final and accepted by Tenant. Any
amount due to the Landlord as shown on Landlord’s Statement, whether or not
disputed by Tenant as provided herein shall be paid by Tenant when due as
provided above, without prejudice to any such written exception.
4.05 TENANT OR LEASE SPECIFIC TAXES
In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than federal or state inheritance,
general income, gift or estate taxes) whether or not now customary or within the
contemplation of the parties hereto: (a) upon, allocable to, or measured by the
Rent payable hereunder, including any gross receipts tax or excise tax levied by
any governmental or taxing body with respect to the receipt of such rent; or
(b) upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenant’s personal
property or trade fixtures located in the Premises or in any storeroom or any
other place in the Premises or the Property, or the areas used in connection
with the operation of the Property, it being the intention of Landlord and
Tenant that, to the extent possible, Tenant shall cause such taxes on personal
property or trade fixtures to be billed to and paid directly by Tenant;
(d) resulting from Landlord Work, Tenant Work or Tenant Alterations to the
Premises, whether title thereto is in Landlord or Tenant; or (e) upon this
transaction. Taxes paid by Tenant pursuant to this Section 4.05 shall not be
included in any computation of Taxes as part of Operating Expenses.
ARTICLE FIVE
SECURITY
     (a) Tenant, at Tenant’s sole cost and expense, concurrently with execution
of this Lease, shall either (1) pay Landlord in cash or immediately available
funds or (2) provide Landlord the Letter of Credit (defined below) as more
particularly described below, in each case in the amount of the Security
specified in Section 1.01 as

8



--------------------------------------------------------------------------------



 



security (“Security”) for the full and faithful performance by Tenant of each
and every term, provision, covenant, and condition of this Lease. If Tenant
fails timely to perform any of the terms, provisions, covenants and conditions
of this Lease or any other document executed by Tenant in connection with this
Lease, including, but not limited to, the payment of the Monthly Base Rent, Rent
Adjustment Deposits, Rent Adjustments or the repair of damage to the Premises
caused by Tenant (excluding normal wear and tear) then Landlord may use, apply,
or retain the whole or any part of the Security for the payment of any such
Monthly Base Rent, Rent Adjustment Deposits or Rent Adjustments not paid when
due, for the cost of repairing such damage, for the cost of cleaning the
Premises, for the payment of any other sum which Landlord may expend or may be
required to expend by reason of Tenant’s failure to perform, and otherwise for
compensation of Landlord for any other loss or damage to Landlord occasioned by
Tenant’s failure to perform, including, but not limited to, any loss of future
Rent and any damage or deficiency in the reletting of the Premises (whether such
loss, damages or deficiency accrue before or after summary proceedings or other
reentry by Landlord) and the amount of the unpaid past Rent, future Rent loss,
and all other losses, costs and damages, that Landlord would be entitled to
recover if Landlord were to pursue recovery under California Civil Code
Section 1951.2 or 1951.4. If Landlord so uses, applies or retains all or part of
the Security, Tenant shall within five (5) business days after demand pay or
deliver to Landlord in immediately available funds the sum necessary to replace
the amount used, applied or retained, except as specified in (e) below. If
Tenant has fully and faithfully performed and observed all of Tenant’s
obligations under the terms, provisions, covenants and conditions of this Lease,
the Security (except any amount retained for application by Landlord as provided
herein) shall be returned or paid over to Tenant no later than ninety (90) days
after the latest of: (i) the Termination Date; (ii) the removal of Tenant from
the Premises; or (iii) the surrender of the Premises by Tenant to Landlord in
accordance with this Lease. Provided, however, in no event shall any such return
be construed as an admission by Landlord that Tenant has performed all of its
obligations hereunder.
     (b) The Security, whether in the form of cash, Letter of Credit (defined
below) and/or Letter of Credit Proceeds (defined below), shall not be deemed an
advance rent deposit or an advance payment of any kind, or a measure of
Landlord’s damages with respect to Tenant’s failure to perform, nor shall any
action or inaction of Landlord with respect to it or its use or application be a
waiver of, or bar or defense to, enforcement of any right or remedy of Landlord.
Landlord shall not be required to keep the Security separate from its general
funds and shall not have any fiduciary duties or other duties (except as set
forth in this Section) concerning the Security. Tenant shall not be entitled to
any interest on the Security. In the event of any sale, lease or transfer of
Landlord’s interest in the Building, Landlord shall have the right to transfer
the Security, or balance thereof, to the vendee, transferee or lessee and any
such transfer shall release Landlord from all liability for the return of the
Security. Tenant thereafter shall look solely to such vendee, transferee or
lessee for the return or payment of the Security. Tenant shall not assign or
encumber or attempt to assign or encumber the Security or any interest in it and
Landlord shall not be bound by any such assignment, encumbrance, attempted
assignment or attempted encumbrance, and regardless of one or more assignments
of this Lease, Landlord may return the Security to the original Tenant without
liability to any assignee. Tenant hereby waives any and all rights of Tenant
under the provisions of Section 1950.7 of the California Civil Code, and any and
all rights of Tenant under all other provisions of law, now or hereafter
enacted, regarding security deposits.
     (c) If Tenant fails timely to perform any obligation under this
Article Five, such breach shall constitute a Default by Tenant under this Lease
without any right to or requirement of any further notice or cure period under
any other Article of this Lease, except such notice and cure period expressly
provided under this Article Five.
     (d) During the first six months after the date on which this Lease has been
executed by both Tenant and Landlord, Tenant shall have the right, at Tenant’s
sole cost and expense, to provide Landlord with the Letter of Credit (defined
below) as the Security required under this Lease in substitution for the cash
then held by Landlord as Security. In the event that Tenant first delivered the
Security in the form of cash or immediately available funds prior to delivering
the Letter of Credit, then, within thirty (30) days after Tenant’s delivery to
Landlord of the Letter of Credit, Landlord shall refund to Tenant the amount of
cash held by Landlord as Security, less any amounts thereof used, applied or
retained by Landlord pursuant to the provisions of Subsection (a) and not
replenished by Tenant.
     (e) As used herein, “Letter of Credit” shall mean an unconditional,
irrevocable sight draft letter of credit issued, presentable and payable at the
San Francisco, California or San Jose, California office of a major national
bank satisfactory to Landlord in its sole discretion (the “Bank”), naming
Landlord as beneficiary, in the amount specified in Section 1.01(14) above. The
Letter of Credit shall provide: (i) that Landlord may make partial and multiple
draws thereunder, up to the face amount thereof, and that Landlord may draw upon
the Letter of Credit up to the full amount thereof, as determined by Landlord,
and the Bank will pay to Landlord the amount of such draw upon receipt by the
Bank of a sight draft signed by Landlord without requirement for any additional
documents or statements by Landlord; and (ii) that, in the event of assignment
or other transfer of either Landlord’s interest in this Lease or of any interest
in Landlord (including, without limitation, consolidations, mergers,
reorganizations or other entity changes), the Letter of Credit shall be freely
transferable by Landlord, without charge to Landlord and without recourse, to
the assignee or transferee of such interest and the Bank shall confirm the same
to Landlord and such assignee or transferee. The Letter of Credit shall be in
the form attached as Exhibit H hereto. Provided however, if Tenant proposes to
use Silicon Valley Bank as the issuer of the Letter of Credit, the form of
Letter of Credit set forth in Exhibit E hereto will be acceptable to Landlord.
Landlord may (but shall not be required to) draw upon the Letter of Credit and
use the proceeds therefrom (the “Letter of Credit Proceeds”) or any portion
thereof in any manner Landlord is permitted to use the Security under this
Article Five. In the event Landlord draws upon the Letter of Credit and elects
not to terminate the Lease, but to use the Letter of Credit Proceeds, then
within five (5) business days after Landlord gives Tenant written notice
specifying the amount of the Letter of Credit Proceeds so utilized by Landlord,
Tenant shall deliver to Landlord an amendment to the Letter of Credit or a
replacement Letter of Credit in an amount equal to one hundred percent (100%) of
the then-required amount of the Letter of Credit. Tenant’s failure to deliver
such amendment or replacement of the Letter of Credit to Landlord within five
(5) business days after Landlord’s notice shall constitute a Default by Tenant
under this Lease. The Letter of Credit shall have an initial term of no longer
than one (1) year, shall be “evergreen”, and shall be extended, reissued or
replaced by Tenant, in each case at least thirty (30) days prior to its
expiration in a manner that fully complies with the requirements of this
Article Five, so that in all events the Letter of Credit required hereunder
shall be in full force

9



--------------------------------------------------------------------------------



 



and effect continuously until the date (the “L/C Expiration Date”) for return of
the Security described in Subsection (a) above. No more often than once per
year, Landlord shall have the right to require Tenant to deliver to Landlord, on
15 days prior notice, a replacement Letter of Credit on the same terms and
conditions set forth in this Article Five, in the event that Landlord
determines, in its good faith judgment, that the issuing Bank is no longer
satisfactory to remain as the issuer of the Letter of Credit. Any advice from
the issuer that it intends to withdraw or not extend the Letter of Credit prior
to any scheduled annual expiration or the L/C Expiration Date shall entitle the
Landlord to immediately draw upon the Letter of Credit.
ARTICLE SIX
UTILITIES & SERVICES
6.01 LANDLORD’S GENERAL SERVICES
Landlord shall provide maintenance and services as provided in Article Eight.
6.02 TENANT TO OBTAIN & PAY DIRECTLY
     (a) Tenant shall be responsible for and shall pay promptly all charges for
gas, electricity, sewer, heat, light, power, telephone, refuse pickup (to be
performed on a regularly scheduled basis so that accumulated refuse does not
exceed the capacity of Tenant’s refuse bins), janitorial service and all other
utilities, materials and services furnished directly to or used by Tenant in, on
or about the Premises, together with all taxes thereon. Tenant shall contract
directly with the providing companies for such utilities and services.
     (b) Notwithstanding any provision of the Lease to the contrary, without, in
each instance, the prior written consent of Landlord, as more particularly
provided in Article Nine, Tenant shall not: (i) make any alterations or
additions to the electric or gas equipment or systems or other Building systems.
Tenant’s use of electric current shall at no time exceed the capacity of the
wiring, feeders and risers providing electric current to the Premises or the
Building. The consent of Landlord to the installation of electric equipment
shall not relieve Tenant from the obligation to limit usage of electricity to no
more than such capacity.
6.03 TELEPHONE SERVICES
All telegraph, telephone, and communication connections which Tenant may desire
outside the Premises shall be subject to Landlord’s prior written approval, in
Landlord’s sole discretion, and the location of all wires and the work in
connection therewith shall be performed by contractors approved by Landlord and
shall be subject to the direction of Landlord, except that such approval is not
required as to Tenant’s cabling from the Premises in a route designated by
Landlord to any telephone cabinet or panel provided for Tenant’s connection to
the telephone cable serving the Building, so long as Tenant’s equipment does not
require connections different than or additional to those to the telephone
cabinet or panel provided. As to any such connections or work outside the
Premises requiring Landlord’s approval, Landlord reserves the right reasonably
to approve the entity or entities providing telephone or other communication
cable installation, removal, repair and maintenance outside the Premises and
reasonably to restrict and control access to telephone cabinets or panels
outside the Premises. Tenant shall be responsible for and shall pay all costs
incurred in connection with the installation of telephone cables and
communication wiring in the Premises, including any hook-up, access and
maintenance fees related to the installation of such wires and cables in the
Premises and the commencement of service therein, and the maintenance thereafter
of such wire and cables; and there shall be included in Operating Expenses for
the Building all installation, removal, hook-up or maintenance costs incurred by
Landlord in connection with telephone cables and communication wiring serving
the Building which are not allocable to any individual users of such service but
are allocable to the Building generally. If Tenant fails to maintain all
telephone cables and communication wiring in the Premises and such failure
affects or interferes with the operation or maintenance of any other telephone
cables or communication wiring serving the Building, Landlord or any vendor
hired by Landlord may enter into and upon the Premises forthwith and perform
such repairs, restorations or alterations as Landlord deems necessary in order
to eliminate any such interference (and Landlord may recover from Tenant all of
Landlord’s costs in connection therewith). No later than the Termination Date,
Tenant agrees to remove all telephone cables and communication wiring installed
by Tenant for and during Tenant’s occupancy, which Landlord shall request Tenant
to remove. Tenant agrees that neither Landlord nor any of its agents or
employees shall be liable to Tenant, or any of Tenant’s employees, agents,
customers or invitees or anyone claiming through, by or under Tenant, for any
damages, injuries, losses, expenses, claims or causes of action because of any
interruption, diminution, delay or discontinuance at any time for any reason in
the furnishing of any telephone or other communication service to the Premises
and the Building.
6.04 FAILURE OR INTERRUPTION OF UTILITY OR SERVICE
To the extent that any equipment or machinery furnished or maintained by
Landlord outside the Premises is used in the delivery of utilities directly
obtained by Tenant pursuant to Section 6.02 and breaks down or ceases to
function properly, Landlord shall use reasonable diligence to repair same
promptly. In the event of any failure, stoppage or interruption of, or change
in, any utilities or services supplied by Landlord which are not directly
obtained by Tenant, Landlord shall use reasonable diligence to have service
promptly resumed. In either event covered by the preceding two sentences, if the
cause of any such failure, stoppage or interruption of, or change in, utilities
or services is within the control of a public utility, other public or
quasi-public entity, or utility provider outside Landlord’s control,
notification to such utility or entity of such failure, stoppage or interruption
and request to remedy the same shall constitute “reasonable diligence” by
Landlord to have service promptly resumed. Notwithstanding any other provision
of this Section to the contrary, in the event of any failure, stoppage or
interruption of, or change in, any utility or other service furnished to the
Premises or the Project resulting from any cause other than the gross negligence
or willful and wrongful act of Landlord or its agents or contractors, including
changes in service provider or Landlord’s compliance with any voluntary or
similar governmental or business guidelines now or hereafter published or any
requirements now or hereafter established by any governmental agency, board or
bureau having

10



--------------------------------------------------------------------------------



 



jurisdiction over the operation of the Property: (a) Landlord shall not be
liable for, and Tenant shall not be entitled to, any abatement or reduction of
Rent; (b) no such failure, stoppage, or interruption of any such utility or
service shall constitute an eviction of Tenant or relieve Tenant of the
obligation to perform any covenant or agreement of this Lease to be performed by
Tenant; (c) Landlord shall not be in breach of this Lease nor be liable to
Tenant for damages or otherwise.
6.05 INTENTIONALLY OMITTED
6.06 SIGNAGE
Except as set forth in Rider 2, Tenant shall not install any signage within the
Project, the Building or the Premises without obtaining the prior written
approval of Landlord, and Tenant shall be responsible for procurement,
installation, maintenance and removal of any such signage installed by Tenant,
and all costs in connection therewith. Any such signage shall comply with
Landlord’s current Project signage criteria and all Laws.
ARTICLE SEVEN
POSSESSION, USE AND CONDITION OF PREMISES
7.01 POSSESSION AND USE OF PREMISES
     (a) Tenant shall occupy and use the Premises only for the uses specified in
Section 1.01(17) to conduct Tenant’s business. Tenant shall not occupy or use
the Premises (or permit the use or occupancy of the Premises) for any purpose or
in any manner which: (1) is unlawful or in violation of any Law or Environmental
Law; (2) may be dangerous to persons or property or which may increase the cost
of, or invalidate, any policy of insurance carried on the Building or covering
its operations; (3) is contrary to or prohibited by the terms and conditions of
this Lease or the rules and regulations as provided in Article Eighteen;
(4) contrary to or prohibited by the articles, bylaws or rules of any owner’s
association affecting the Project; (5) would obstruct or interfere with the
rights of other tenants or occupants of the Building or the Project, or injure
or annoy them, or would tend to create or continue a nuisance; or (6) would
constitute any waste in or upon the Premises or Project.
     (b) Landlord and Tenant acknowledge that the Americans With Disabilities
Act of 1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines
promulgated thereunder, as all of the same may be amended and supplemented from
time to time (collectively referred to herein as the “ADA”) establish
requirements for business operations, accessibility and barrier removal, and
that such requirements may or may not apply to the Premises, the Building and
the Project depending on, among other things: (1) whether Tenant’s business is
deemed a “public accommodation” or “commercial facility”, (2) whether such
requirements are “readily achievable”, and (3) whether a given alteration
affects a “primary function area” or triggers “path of travel” requirements. The
parties hereby agree that: (a) Landlord shall be responsible for ADA Title III
compliance in the Common Areas, except as provided below, (b) Tenant shall be
responsible for ADA Title III compliance in the Premises, including any
leasehold improvements or other work to be performed in the Premises under or in
connection with this Lease, (c) Landlord may perform, or require that Tenant
perform, and Tenant shall be responsible for the cost of, ADA Title III “path of
travel” requirements triggered by Tenant Additions in the Premises, and
(d) Landlord may perform, or require Tenant to perform, and Tenant shall be
responsible for the cost of, ADA Title III compliance in the Common Areas
necessitated by the Building being deemed to be a “public accommodation” instead
of a “commercial facility” as a result of Tenant’s use of the Premises. Tenant
shall be solely responsible for requirements under Title I of the ADA relating
to Tenant’s employees.
     (c) Landlord and Tenant agree to cooperate and use commercially reasonable
efforts to participate in traffic management programs generally applicable to
businesses located in or about the area and Tenant shall encourage and support
van and car pooling by, and staggered and flexible working hours for, its office
workers and service employees to the extent reasonably permitted by the
requirements of Tenant’s business. Neither this Section or any other provision
of this Lease is intended to or shall create any rights or benefits in any other
person, firm, company, governmental entity or the public.
     (d) Tenant agrees to cooperate with Landlord and to comply with any and all
guidelines or controls concerning energy management imposed upon Landlord by
federal or state governmental organizations or by any energy conservation
association to which Landlord is a party or which is applicable to the Building.
7.02 HAZARDOUS MATERIAL
     (a) Tenant shall not use, generate, manufacture, produce, store, handle,
release, discharge, or dispose of, on, under or about the Premises or any part
of the Project, or transport to or from the Premises or any part of the Project,
any Hazardous Material, or allow its employees, agents, contractors, licensees,
invitees or any other person or entity under Tenant’s control (“Tenant Parties”)
to do so except to the extent expressly provided below. Provided that the
Premises are used only for the uses specified in Section 1.01(17) above, Tenant
shall be permitted to use and store in, and transport to and from, the Premises
Hazardous Material identified on Exhibit D hereto and by this reference
incorporated herein (“Permitted Hazardous Material”) so long as: (i) each item
of the Permitted Hazardous Material is used or stored in, or transported to and
from, the Premises only to the extent necessary for Tenant’s operation of its
business at the Premises; (ii) at no time shall any Permitted Hazardous Material
be in use or storage at the Premises in excess of the quantity specified
therefor in Exhibit D; (iii) Tenant shall not install any underground tanks of
any type; and (iv) the conditions and provisions set forth in this Section 7.02
are complied with. If Tenant desires to add additional types or quantities of
Hazardous Materials to the list of Permitted Hazardous Materials specified in
Exhibit D. Tenant shall give Landlord notice of the Hazardous Materials and
quantities thereof that Tenant desires to use at the Premises and Landlord shall
thereafter have the right to approve or disapprove such additional Hazardous
Materials in Landlord’s sole discretion within ten (10) days after receipt of
such notice. Failure to notify Tenant in writing of its decision within said ten
(10) day period shall be deemed disapproval by Landlord. Tenant shall comply
with

11



--------------------------------------------------------------------------------



 



and shall cause all Tenant Parties to comply with all Environmental Laws and
other Laws pertaining to Tenant’s occupancy and use of the Premises and
concerning the proper use, generation, manufacture, production, storage,
handling, release, discharge, removal and disposal of any Hazardous Material
introduced to the Premises, the Building or the Property by Tenant or any of the
Tenant Parties. Without limiting the generality of the foregoing:
(1) Tenant shall provide Landlord promptly with copies of: (x) all permits,
licenses and other governmental and regulatory approvals with respect to the
use, generation, manufacture, production, storage, handling, release, discharge,
removal and disposal by Tenant or any of the Tenant Parties of Hazardous
Material at the Project; and (y) each hazardous material management plan or
similar document (“Plan(s)”) with respect to use, generation, manufacture,
production, storage, handling, release, discharge, removal or disposal of
Hazardous Material by Tenant or any of the Tenant Parties necessary to comply
with Environmental Laws or other Laws prepared by or on behalf of Tenant or any
of the Tenant Parties (whether or not required to be submitted to a governmental
agency) and updates thereof in the event of any change in the Permitted
Hazardous Materials used by Tenant or when otherwise required by Law.
(2) If Tenant is notified of any investigation or violation of any Environmental
Laws or other Laws arising from any activity of Tenant or any of the Tenant
Parties at the Property, or if Tenant knows, or has reasonable cause to believe,
that a Hazardous Material has come to be located in, on, under or about the
Premises or the Project, other than as previously consented to by Landlord,
Tenant shall immediately give written notice of such fact to Landlord, and
provide Landlord with a copy of all reports, notices, claims or other
documentation which it has concerning the presence of such Hazardous Material.
In such event Landlord may conduct, at Tenant’s expense, such tests and studies
as Landlord deems desirable relating to compliance by Tenant or any of the
Tenant Parties with this Lease, Environmental Laws, other Laws, or relating to
the alleged presence of Hazardous Material introduced to the Premises, the
Building or the Property by Tenant or any of the Tenant Parties. Further,
Landlord may conduct, at Landlord’s expense, such tests and studies as Landlord
deems desirable relating to compliance by Tenant or any of the Tenant Parties
with this Lease, Environmental Laws, other Laws, or relating to the alleged
presence of Hazardous Material introduced to the Premises, the Building or the
Property by Tenant or any of the Tenant Parties. In the event such tests and
studies done at Landlord’s expense reasonably indicate that Tenant or Tenant
Parties have violated Environmental Laws or caused a release of Hazardous
Material, then Tenant shall reimburse Landlord the cost of such tests and
studies.
(3) Neither Tenant nor any of the Tenant Parties shall cause or permit any
Hazardous Material to be released, discharged or disposed of in, on, under, or
about the Premises or the Project (including through the plumbing or sanitary
sewer system) and shall promptly, at Tenant’s expense, take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises, the Project or neighboring
properties, that was caused or materially contributed to by Tenant, or
pertaining to or involving any Hazardous Material brought onto the Premises or
the Project by Tenant or any of the Tenant Parties.
(4) Tenant shall, no later than the Termination Date, surrender the Premises to
Landlord free of Hazardous Material and with all remedial and/or closure plans
completed (and deliver evidence thereof to Landlord).
     (b) To the extent permitted by law, Tenant hereby indemnifies and agrees to
protect, defend and hold the Indemnitees harmless against all actions, claims,
demands, liability, costs and expenses, including reasonable attorneys’ fees and
expenses for the defense thereof, arising from the use, generation, manufacture,
production, storage, handling, release, threatened release, discharge, disposal,
transportation to or from, or presence of any Hazardous Material on, under or
about the Premises or any part of the Project caused by Tenant or by any of the
Tenant Parties, whether before, during or after the Term. Tenant’s obligations
under this Section 7.02 shall survive the expiration or earlier termination of
this Lease. In case of any action or proceeding brought against the Indemnitees
by reason of any such claim, upon notice from Landlord, Tenant covenants to
defend such action or proceeding by counsel chosen by Landlord, in Landlord’s
sole discretion. Landlord reserves the right to settle, compromise or dispose of
any and all actions, claims and demands related to the foregoing indemnity,
subject to the prior written approval of Tenant, which may not unreasonably be
withheld. Landlord acknowledges that the sewer system for the Premises joins a
common sewer discharge line shared by other tenants of the Building and confirms
that notwithstanding that some elements of the Building sewer discharge line are
shared, Tenant shall be responsible only for materials actually discharged by
Tenant or the Tenant Parties.
     (c) The right to use and store in, and transport to and from, the Premises
the Permitted Hazardous Material is personal to Genomic Health and may not be
assigned or otherwise transferred by it without the prior written consent of
Landlord, which consent may be withheld in Landlord’s sole discretion, except
(i) to a Permitted Transferee which is an assignee of the Lease and which has
satisfied the requirements of Sections 10.01 and 10.05 of this Lease; and
(ii) Genomic Health may permit a Permitted Transferee which is a sublessee to
use and store in, and transport to and from, the Premises the Permitted
Hazardous Material to the same extent as Genomic Health has such right under
this Lease, subject to all the provisions of this Lease. Any consent by Landlord
pursuant to Article Ten to an assignment, transfer, subletting, mortgage,
pledge, hypothecation or encumbrance of this Lease, and any interest therein or
right or privilege appurtenant thereto, shall not constitute consent by Landlord
to the use or storage at, or transportation to, the Premises of any Hazardous
Material (including a Permitted Hazardous Material) by any such assignee,
sublessee or transferee unless Landlord expressly agrees otherwise in writing.
Provided however, at the time Tenant requests approval of any proposed
assignment or sublease of this Lease by Tenant, Tenant shall submit to Landlord
the proposed Permitted Hazardous Material list of the proposed assignee or
sublessee. Landlord shall have the right, in its sole discretion, to approve the
proposed assignee’s or sublessee’s proposed Permitted Hazardous Material list,
or to require modifications to said list. In the event that Landlord does not
approve of the proposed assignee’s or sublessee’s Permitted Hazardous Material
list, or the proposed assignee or sublessee cannot or will not modify said list,
then it shall be reasonable for purposes of Article Ten hereof for

12



--------------------------------------------------------------------------------



 



Landlord to refuse its consent to the proposed assignee or sublessee. In the
event that the proposed Hazardous Material list of the assignee or sublessee
includes any Hazardous Material different from or in greater quantity than those
on Tenant’s Permitted Hazardous Material list, Tenant shall pay Landlord,
whether or not Landlord consents to the proposed list of Permitted Hazardous
Materials and/or to the proposed assignment or sublease, (i) a processing fee of
Three Thousand Dollars ($3,000.00) at the time Tenant submits the request for
approval, and (ii) the reasonable fees and expenses of any consultants retained
by Landlord in connection with review of the proposed Permitted Hazardous
Material list and use thereof by the proposed assignee or sublessee. Any consent
by Landlord to the use or storage at, or transportation to or from the Premises,
of any Hazardous Material (including a Permitted Hazardous Material) by an
assignee, sublessee or transferee of Tenant shall not constitute a waiver of
Landlord’s right to refuse such consent as to any subsequent assignee or
transferee.
     (d) Tenant acknowledges that the sewer piping at the Project is made of ABS
plastic. Accordingly, without Landlord’s prior written consent, which may be
given or withheld in Landlord’s sole discretion, only ordinary domestic sewage
is permitted to be put into the drains at the Premises. UNDER NO CIRCUMSTANCES
SHALL Tenant EVER DEPOSIT ANY ESTERS OR KETONES (USUALLY FOUND IN SOLVENTS TO
CLEAN UP PETROLEUM PRODUCTS) IN THE DRAINS AT THE PREMISES. If Tenant desires to
put any substances other than ordinary domestic sewage into the drains, it shall
first submit to Landlord a complete description of each such substance,
including its chemical composition, and a sample of such substance suitable for
laboratory testing. Landlord shall promptly determine whether or not the
substance can be deposited into the drains and its determination shall be
absolutely binding on Tenant. Upon demand, Tenant shall reimburse Landlord for
expenses incurred by Landlord in making such determination. If any substances
not so approved hereunder are deposited in the drains in Tenant’s Premises,
Tenant shall be liable to Landlord for all damages resulting therefrom,
including but not limited to all costs and expenses incurred by Landlord in
repairing or replacing the piping so damaged.
7.03 LANDLORD ACCESS TO PREMISES; APPROVALS
     (a) Tenant shall permit Landlord to erect, use and maintain pipes, ducts,
wiring and conduits in and through the Premises, so long as Tenant’s use, layout
or design of the Premises is not materially affected or altered. Landlord or
Landlord’s agents shall have the right to enter upon the Premises (i) in the
event of an emergency, without prior notice, or (ii) with 24-hour prior notice
to inspect the Premises, to perform janitorial and other services (if any), to
conduct safety and other testing in the Premises and to make such repairs,
alterations, improvements or additions to the Premises or the Building or other
parts of the Property as Landlord may deem necessary or desirable (including all
alterations, improvements and additions in connection with a change in service
provider or providers). Janitorial and cleaning services (if any) shall be
performed after normal business hours. Any entry or work by Landlord may be
during normal business hours and Landlord may use reasonable efforts to ensure
that any entry or work shall not materially interfere with Tenant’s occupancy of
the Premises.
     (b) If Tenant or its agents shall not be personally present to permit an
entry into the Premises when for any reason an entry therein shall be necessary
or permissible, Landlord (or Landlord’s agents), after having properly notified
Tenant (unless Landlord believes an emergency situation exists), may enter the
Premises without rendering Landlord or its agents liable therefor, and without
relieving Tenant of any obligations under this Lease.
     (c) Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenant’s compliance with all Laws and Environmental Laws or for other
purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property. Landlord’s
rights under this Section 7.03 (c) are for Landlord’s own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party as a result of the exercise or non-exercise of such
rights, for compliance with Laws or Environmental Laws or for the accuracy or
sufficiency of any item or the quality or suitability of any item for its
intended use.
     (d) Landlord may do any of the foregoing, or undertake any of the
inspection or work described in the preceding paragraphs without such action
constituting an actual or constructive eviction of Tenant, in whole or in part,
or giving rise to an abatement of Rent by reason of loss or interruption of
business of the Tenant, or otherwise.
     (e) The review, approval or consent of Landlord with respect to any item
required or permitted under this Lease is for Landlord’s own protection only,
and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Environmental Laws or
for the accuracy or sufficiency of any item or the quality or suitability of any
item for its intended use.
7.04 QUIET ENJOYMENT
Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in the Lease and to the rights of any Mortgagee or ground lessor.
ARTICLE EIGHT
MAINTENANCE & HVAC
8.01 LANDLORD’S MAINTENANCE
Subject to Article Fourteen and Section 8.02, Landlord shall maintain the
structural portions of the Building, the roof, exterior walls and exterior
doors, foundation, and underslab standard sewer system of the Building in good,
clean

13



--------------------------------------------------------------------------------



 



and safe condition. Notwithstanding the foregoing, Landlord shall have no
responsibility to perform preventive maintenance or service for, or to repair
any heating, ventilation and air conditioning equipment and systems serving the
Premises (“HVAC”), and all such preventive maintenance, service, and repairs
shall be performed by Tenant pursuant to the terms of Section 8.02. Landlord
shall also (a) maintain the landscaping, parking facilities and other Common
Areas of the Project, and (b) wash the outside of exterior windows at intervals
determined by Landlord. Except as provided in Article Fourteen and
Article Fifteen, there shall be no abatement of rent, no allowance to Tenant for
diminution of rental value and no liability of Landlord by reason of
inconvenience, annoyance or any injury to or interference with Tenant’s business
arising from the making of or the failure to make any repairs, alterations or
improvements in or to any portion of the Project or in or to any fixtures,
appurtenances or equipment therein. Tenant waives the right to make repairs at
Landlord’s expense under any law, statute or ordinance now or hereafter in
effect.
8.02 TENANT’S MAINTENANCE
     (a) Subject to the provisions of Article Fourteen, Tenant shall, at
Tenant’s sole cost and expense, maintain and make all repairs to the Premises
and fixtures therein which Landlord is not required to make pursuant to
Section 8.01, including repairs to the interior walls, ceilings and windows of
the Premises, the interior doors, Tenant’s signage, and the electrical,
life-safety, plumbing located within the Premises and any HVAC serving only the
Premises, and shall maintain the Premises, the fixtures, HVAC systems serving
only the Premises, utilities systems or portions thereof serving only the
Premises, and garbage enclosures, if any, for Tenant’s exclusive use outside the
Premises, in a good, clean and safe condition. Tenant shall deliver to Landlord
a copy of any maintenance contract entered into by Tenant with respect to the
Premises. Tenant shall also, at Tenant’s expense, keep any non-standard heating,
ventilating and air conditioning equipment and other non-standard equipment
installed by or on behalf of Tenant in good condition and repair, using
contractors approved in advance, in writing, by Landlord, which approval shall
not be unreasonably withheld. Notwithstanding Section 8.01 above, to the extent
that Landlord is not reimbursed by insurance and no waiver set forth in
Section 16.04 is applicable, Tenant will pay for any repairs to the Building or
the Project which are caused by any negligence or willful and wrongful act, of
Tenant or its assignees, subtenants or employees, or of the respective agents of
any of the foregoing persons, or of any other persons permitted in the Building
or elsewhere in the Project by Tenant or any of them. Tenant will maintain the
Premises, and will leave the Premises upon termination of this Lease, in a safe,
clean, neat and sanitary condition.
     (b) With respect to HVAC, Tenant, at Tenant’s sole cost and expense, shall
enter into contracts (“HVAC Service Contracts”) for regularly scheduled
inspections and preventive maintenance and service, as to which the contractors,
scope of work, frequency of inspection, maintenance or service, shall be subject
to Landlord’s prior written approval, in its sole discretion. Tenant shall cause
the contractor for such HVAC Service Contracts to deliver written reports to
Landlord within ten (10) days after the date of such inspection, maintenance
and/or service. Tenant shall deliver to Landlord a copy of the initial HVAC
Service Contracts within sixty (60) days after the Commencement Date and of
subsequent HVAC Service Contracts entered into by Tenant within ten (10) days
after execution thereof (which subsequent HVAC Service Contracts shall be
subject to the same approval standards and requirements as set forth above with
respect to the initial contract). In the event Tenant fails, in the reasonable
judgment of Landlord, to meet the requirements for such HVAC Service Contracts
and cause such inspections, maintenance and service to be performed, which
failure continues at the end of fifteen (15) days following written notice given
by Landlord stating the nature of the failure, Landlord shall have the right
(but shall not be obligated) to obtain such HVAC Service Contracts and to enter
the Premises and perform such inspection, maintenance and service, at Tenant’s
sole cost and expense; provided, however, if the nature of the maintenance or
repair is such that it cannot, with the exercise of reasonable diligence, be
completed within fifteen (15) days of Tenant’s receipt of Landlord’s notice,
Landlord shall not undertake such inspection, maintenance and service at
Tenant’s expense provided Tenant commences such inspection, maintenance and
service in the manner required above within said 15-day period and thereafter
diligently and continuously prosecutes the same to completion and provided
further, however, that in the event of an emergency condition, Landlord shall
have the right to make such inspection, maintenance, service and/or repairs on
behalf of Tenant at Tenant’s sole cost and expense after giving Tenant such
notice, if any, as is reasonable under the circumstances. Landlord’s right of
entry pursuant to Section 7.03 shall include the right to enter and inspect the
Premises for violations of Tenant’s covenants herein. Tenant shall maintain
written records of HVAC inspection, maintenance, service repairs, and shall use
certified technicians approved in writing by Landlord to perform such
maintenance and repairs.
ARTICLE NINE
ALTERATIONS AND IMPROVEMENTS
9.01 TENANT ALTERATIONS
     (a) The following provisions shall apply to the completion of any Tenant
Alterations:
     (1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, make or
cause to be made any Tenant Alterations in or to the Premises or any Property
systems serving the Premises. Prior to making any Tenant Alterations, Tenant
shall give Landlord ten (10) days prior written notice (or such earlier notice
as would be necessary pursuant to applicable Law) to permit Landlord sufficient
time to post appropriate notices of non-responsibility. Subject to all other
requirements of this Article Nine, Tenant may, without Landlord’s prior written
consent, undertake (i) Decoration work and/or (ii) any Alterations that (x) do
not adversely affect the roof, structural portions or the systems or equipment
of the Building, (y) are not visible from the exterior of the Building, and
(z) do not cost, in the aggregate, over the Term of the Lease, in excess of
$50,000. Tenant shall furnish Landlord with the names and addresses of all
contractors and subcontractors and copies of all contracts. All Tenant
Alterations shall be completed at such time and in such manner as Landlord may
from time to time designate, and only by contractors or mechanics approved by
Landlord, which approval shall not be unreasonably withheld. The contractors,
mechanics and engineers who may be used are further limited to those whose work
will not cause or threaten to cause disharmony or interference with Landlord or
other tenants in the Building and their respective agents and contractors

14



--------------------------------------------------------------------------------



 



performing work in or about the Building. Landlord may further condition its
consent upon Tenant furnishing to Landlord and Landlord approving prior to the
commencement of any work or delivery of materials to the Premises related to the
Tenant Alterations such of the following as specified by Landlord: architectural
plans and specifications, opinions from Landlord’s engineers stating that the
Tenant Alterations will not in any way adversely affect the Building’s systems,
necessary permits and licenses, certificates of insurance, and such other
documents in such form reasonably requested by Landlord. Landlord may, in the
exercise of reasonable judgment, request that Tenant provide Landlord with
appropriate evidence of Tenant’s ability to complete and pay for the completion
of the Tenant Alterations such as a performance bond or letter of credit. Upon
completion of the Tenant Alterations, Tenant shall deliver to Landlord an
as-built mylar and digitized (if available) set of plans and specifications for
the Tenant Alterations.
     (2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby. In
connection with completion of any Tenant Alterations, Tenant shall, upon receipt
of Landlord’s itemized invoice therefor, pay Landlord’s actual and reasonable
costs to review the plans and specifications for such Tenant Alterations and to
monitor the performance thereof, including a construction administration fee and
all elevator and hoisting charges at Landlord’s then standard rate. Upon
completion of Tenant Alterations, Tenant shall furnish Landlord with
contractors’ affidavits and full and final waivers of lien and receipted bills
covering all labor and materials expended and used in connection therewith and
such other documentation reasonably requested by Landlord or Mortgagee.
     (3) Tenant agrees to complete all Tenant Alterations (i) in accordance with
all Laws, Environmental Laws, all requirements of applicable insurance companies
and in accordance with Landlord’s standard construction rules and regulations,
and (ii) in a good and workmanlike manner with the use of good grades of
materials. Tenant shall notify Landlord immediately if Tenant receives any
notice of violation of any Law in connection with completion of any Tenant
Alterations and shall immediately take such steps as are necessary to remedy
such violation. In no event shall such supervision or right to supervise by
Landlord nor shall any approvals given by Landlord under this Lease constitute
any warranty by Landlord to Tenant of the adequacy of the design, workmanship or
quality of such work or materials for Tenant’s intended use or of compliance
with the requirements of Section 9.01(a)(3)(i) and (ii) above or impose any
liability upon Landlord in connection with the performance of such work.
     (b) All Tenant Additions to the Premises whether installed by Landlord or
Tenant, shall without compensation or credit to Tenant, become part of the
Premises and the property of Landlord at the time of their installation and
shall remain in the Premises, unless pursuant to Article Twelve, Tenant may
remove them or is required to remove them at Landlord’s request. Tenant’s
Personal Property, as set forth in Exhibit G, shall at all times remain the
property of Tenant and Tenant shall remove such property at the expiration or
earlier termination of this Lease.
9.02 LIENS
Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant. If any such lien or claim for lien is filed, Tenant shall within ten
(10) days of receiving notice of such lien or claim (a) have such lien or claim
for lien released of record or (b) deliver to Landlord a bond in form, content,
amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Landlord, in addition to its rights and remedies under Article Eleven, without
investigating the validity of such lien or claim for lien, may pay or discharge
the same and Tenant shall, as payment of additional Rent hereunder, reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord’s
expenses and reasonable attorneys’ fees.
ARTICLE TEN
ASSIGNMENT AND SUBLETTING
10.01 ASSIGNMENT AND SUBLETTING
     (a) Without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion, Tenant may not sublease, assign, mortgage, pledge,
hypothecate or otherwise transfer or permit the transfer of this Lease or the
encumbering of Tenant’s interest therein in whole or in part, by operation of
Law or otherwise or permit the use or occupancy of the Premises, or any part
thereof, by anyone other than Tenant, provided, however, if Landlord chooses not
to recapture the space proposed to be subleased or assigned as provided in
Section 10.02, Landlord shall not unreasonably withhold its consent to a
subletting or assignment under this Section 10.01. Tenant agrees that the
provisions governing sublease and assignment set forth in this Article Ten shall
be deemed to be reasonable. If Tenant desires to enter into any sublease of the
Premises or assignment of this Lease, Tenant shall deliver written notice
thereof to Landlord (“Tenant’s Notice”), together with the identity of the
proposed subtenant or assignee and the proposed principal terms thereof and
financial and other information sufficient for Landlord to make an informed
judgment with respect to such proposed subtenant or assignee at least sixty
(60) days prior to the commencement date of the term of the proposed sublease or
assignment. If Tenant proposes to sublease less than all of the Rentable Area of
the Premises, the space proposed to be sublet and the space retained by Tenant
must each be a marketable unit as reasonably determined by Landlord and
otherwise in compliance with all Laws; provided however, so long as the Tenant
is Genomic Health or a Permitted Transferee which is an assignee of the Lease
which has satisfied the requirements of Sections 10.01 and 10.05 below, the
foregoing shall not apply to a sublease for a sublease term of a year or less,
for undemised space in the aggregate (for one or more such subleases in effect
at any one time) up to 3,000 square feet of Rentable Area. Landlord shall

15



--------------------------------------------------------------------------------



 



notify Tenant in writing of its approval or disapproval of the proposed sublease
or assignment or its decision to exercise its rights under Section 10.02 within
thirty (30) days after receipt of Tenant’s Notice (and all required
information). In no event may Tenant sublease any portion of the Premises or
assign the Lease to any other tenant of the Project. Tenant shall submit for
Landlord’s approval (which approval shall not be unreasonably withheld) any
advertising which Tenant or its agents intend to use with respect to the space
proposed to be sublet.
     (b) With respect to Landlord’s consent to an assignment or sublease,
Landlord may take into consideration any factors which Landlord may deem
relevant, and the reasons for which Landlord’s denial shall be deemed to be
reasonable shall include, without limitation, the following:
(i) the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or
(ii) in Landlord’s reasonable judgment the proposed assignee or subtenant would
diminish the value or reputation of the Building or Landlord; or
(iii) any proposed assignee’s or subtenant’s use of the Premises would violate
Section 7.01 of the Lease or would violate the provisions of any other leases of
tenants in the Project;
(iv) the proposed assignee or subtenant is either a governmental agency, a
school or similar operation, or a medical related practice; or
(v) the proposed subtenant or assignee is a bona fide prospective tenant of
Landlord in the Project as demonstrated by a written proposal dated within
ninety (90) days prior to the date of Tenant’s request; or
(vi) the proposed subtenant or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Building.
In no event shall Landlord be obligated to consider a consent to any proposed
assignment of the Lease which would assign less than the entire Premises. In the
event Landlord wrongfully withholds its consent to any proposed sublease of the
Premises or assignment of the Lease, Tenant’s sole and exclusive remedy therefor
shall be to seek specific performance of Landlord’s obligations to consent to
such sublease or assignment.
     (c) Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease. Any subtenant or assignee shall execute such documents
as Landlord may reasonably require to evidence such subtenant or assignee’s
assumption of the obligations and liabilities of Tenant under this Lease. Tenant
shall deliver to Landlord a copy of all agreements executed by Tenant and the
proposed subtenant and assignee with respect to the Premises. Landlord’s
approval of a sublease, assignment, hypothecation, transfer or third party use
or occupancy shall not constitute a waiver of Tenant’s obligation to obtain
Landlord’s consent to further assignments or subleases, hypothecations,
transfers or third party use or occupancy.
     (d) For purposes of this Article Ten, an assignment shall be deemed to
include a change in the majority control of Tenant, resulting from any transfer,
sale or assignment of shares of stock or membership interests of Tenant
occurring by operation of Law or otherwise, and includes any merger,
acquisition, consolidation or reorganization, except as otherwise provided in
this Subsection below. Notwithstanding any provision of this Section to the
contrary, an assignment for purposes of this Article does not include any
transfer of control of the stock or membership interests of Tenant through
(i) any public offering of shares of stock in Tenant in accordance with
applicable State and Federal law, rules, regulations and orders if thereafter
the stock shall be listed and publicly traded through the New York Stock
Exchange or the NASDAQ national market; or (ii) public sale of such stock
effected through such Exchange or the NASDAQ national market. If Tenant is a
partnership, any change in the partners of Tenant shall be deemed to be an
assignment.
     (e) For purposes of this Lease, a “Permitted Transferee” shall mean any
Person which: (i) is an Affiliate of Tenant; or (ii) is the corporation or other
entity (the “Successor”) resulting from a merger, conversion, consolidation or
non-bankruptcy reorganization with Tenant; or (iii) is not a Successor but is
otherwise a deemed assignee due to a change of control under section 10.01(d)
above; or (iv) purchases, leases or acquires by way of exchange all or
substantially all the assets of Tenant as a going concern (the “Purchaser”).
Notwithstanding anything to the contrary in Sections 10.01(a) and (b), 10.02 and
10.03, provided there is no uncured Default under this Lease, Tenant shall have
the right, without the prior written consent of Landlord, to assign this Lease
to a Permitted Transferee or to sublease the Premises or any part thereof to a
Permitted Transferee provided that: (1) Landlord receives thirty (30) days prior
written notice of an assignment or sublease (including a pending transaction
described in subparts (i), (ii), (iii) or (iv) of this Section 10.01(e));
provided that Tenant may give notice in less than thirty (30) days in connection
with a pending transaction described in subparts (ii) and (iv) of this
Section 10.01(e) to the extent that Tenant is precluded, by the terms of the
transaction or, if Tenant’s stock is publicly traded, by applicable securities’
laws, from making disclosure of the transaction itself; (2) with respect to an
assignment of the Lease or a sublease of more than half the Premises to an
entity described in subparts (ii) or (iv) of this Section 10.01(e), the
Permitted Transferee’s net worth is not less than Tenant’s net worth (measured
as of the most recent date for which financial statements prepared in accordance
with GAAP are available); (3) with respect to an assignment of the Lease or a
sublease of more than half the Premises to an entity described in subparts
(i) or (iii) of this Section 10.01(e), Tenant (as the assignor or sublandord)
continues in existence with a net worth not less than Tenant’s net worth
immediately prior to such assignment or subletting; (4) the Permitted Transferee
expressly assumes (except a Permitted Transferee which is a deemed assignee
under subpart (iii) of this Section 10.01(e) or which is a sublessee in the
event of a sublease under this Section 10.01(e)) in writing reasonably
satisfactory to Landlord all of the obligations of Tenant under this Lease and
delivers such assumption to Landlord no later than fifteen (15) days (or such
lesser time as is appropriate in connection with a pending transaction described
in subparts (ii) and (iv) of this Section 10.01(e) to the extent that Tenant is
precluded, by the terms of the transaction or, if Tenant’s stock is publicly
traded, by applicable securities’ laws, from making

16



--------------------------------------------------------------------------------



 



disclosure of the transaction itself) prior to the effective date of the
assignment; (5) Landlord receives no later than five (5) days before the
effective date a fully executed copy of the applicable assignment or sublease
agreement between Tenant and the Permitted Transferee; and (6) promptly after
Landlord’s written request, Tenant and the Permitted Transferee provide such
reasonable documents and information which Landlord reasonably requests for the
purpose of substantiating whether or not the assignment or sublease is to a
Permitted Transferee. All determinations of net worth for purposes of this
Subsection shall exclude any value attributable to goodwill or going concern
value. With respect to any proposed assignment under subparts (ii) or (iv) of
this Section 10.01 (e), Tenant shall pay Landlord, no later than fifteen
(15) days prior to the effective date of such proposed assignment or sublease, a
processing fee of Three Thousand Dollars ($3,000.00), which shall be Landlord’s
earned fee whether or not the proposed assignment or sublease is completed by
Tenant.
     (f) With respect to any sublease to a Permitted Transferee pursuant to
Subsection (e) above, Tenant hereby irrevocably assigns to Landlord, effective
upon any such sublease, all rent and other payments due from subtenant under the
sublease, provided however, that Tenant shall have a license to collect such
rent and other payments until the occurrence of a default by Tenant under any of
the provisions of the Lease, and notice to Tenant of such default shall not be a
prerequisite to Landlord’s right to collect subrent. At any time at Landlord’s
option, Landlord shall have the right to give notice to the subtenant of such
assignment. Landlord shall credit Tenant with any rent received by Landlord
under such assignment but the acceptance of any payment on account of rent from
the subtenant as the result of any such default shall in no manner whatsoever
serve to release Tenant from any liability under the terms, covenants,
conditions, provisions or agreement under the Lease. No such payment of rent or
any other payment by the subtenant directly to Landlord and/or acceptance of
such payment(s) by Landlord, regardless of the circumstances or reasons
therefor, shall in any manner whatsoever be deemed an attornment by the
subtenant to Landlord in the absence of a specific written agreement signed by
Landlord to such an effect. For purposes of this Subsection, any use or
occupancy by a Permitted Transferee (unless it is an assignee) without a formal
sublease shall for the purposes of this Subsection be deemed to be a sublease at
the same rental rate as provided in the Lease.
10.02 RECAPTURE
Landlord shall have the option to exclude from the Premises covered by this
Lease (“recapture”), the space proposed to be sublet or subject to the
assignment, so long as (i) the proposed transfer is not to a Permitted
Transferee in accordance with the provisions of Section 10.01 (e), and (ii) the
proposed sublease is for the remainder of the term of this Lease and Landlord
recaptures the entire portion of the Premises subject to the proposed sublease.
If Landlord elects to recapture, such recapture shall be effective as of the
commencement date of such sublease or assignment, Tenant shall surrender
possession of the space proposed to be subleased or subject to the assignment to
Landlord on the effective date of recapture of such space from the Premises,
such date being the Termination Date for such space. Effective as of the date of
recapture of any portion of the Premises pursuant to this section, the Monthly
Base Rent, Rentable Area of the Premises and Tenant’s Share shall be adjusted
accordingly.
10.03 EXCESS RENT
Except with respect to an assignment or sublease to a Permitted Transferee in
accordance with the provisions of Section 10.01 (e), Tenant shall pay Landlord
on the first day of each month during the term of the sublease or assignment,
fifty percent (50%) of the amount by which the sum of all rent and other
consideration (direct or indirect) due from the subtenant or assignee for such
month exceeds: (i) that portion of the Monthly Base Rent and Rent Adjustments
due under this Lease for said month which is allocable to the space sublet or
assigned; and (ii) the following costs and expenses for the subletting or
assignment of such space: (1) brokerage commissions and reasonable attorneys’
fees and expenses, (2) the actual costs paid in making any improvements or
substitutions in the Premises required by any sublease or assignment; and (3)
“free rent” periods, costs of any inducements or concessions given to subtenant
or assignee, moving costs, and other amounts in respect of such subtenant’s or
assignee’s other leases or occupancy arrangements. All such costs and expenses
shall be amortized over the term of the sublease or assignment pursuant to sound
accounting principles.
10.04 TENANT LIABILITY
In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord. Tenant’s liability shall remain primary, and in
the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor. After any assignment,
Landlord may consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, and such action shall not relieve Tenant or any successor of
Tenant of liability under this Lease. If Landlord grants consent to such
sublease or assignment, Tenant shall pay all reasonable attorneys’ fees and
expenses incurred by Landlord with respect to such assignment or sublease. In
addition, if Tenant has any options to extend the term of this Lease or to add
other space to the Premises, such options shall not be available to any
subtenant or assignee, directly or indirectly without Landlord’s express written
consent, which may be withheld in Landlord’s sole discretion.
10.05 ASSUMPTION AND ATTORNMENT
If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment. If Tenant shall
sublease the Premises as permitted herein, Tenant shall, at Landlord’s option,
within fifteen (15) days following any request by Landlord, obtain and furnish
to

17



--------------------------------------------------------------------------------



 



Landlord the written agreement of such subtenant to the effect that the
subtenant will attorn to Landlord and will pay all subrent directly to Landlord.
ARTICLE ELEVEN
DEFAULT AND REMEDIES
11.01 EVENTS OF DEFAULT
The occurrence or existence of any one or more of the following shall constitute
a material default and breach of the Lease (a “Default”) by Tenant under this
Lease:
     (i) Tenant fails to pay any installment or other payment of Rent, including
Rent Adjustment Deposits or Rent Adjustments, within three business (3) days
after written notice to Tenant of such failure to pay, provided that after
Landlord has twice sent such notice to Tenant for failure to pay, thereafter
such failure shall be a Default if Tenant fails to pay any such installment or
other payment of Rent, including Rent Adjustment Deposits or Rent Adjustments,
within three (3) business days after the date when the same are due;
     (ii) Tenant fails to observe or perform any of the other covenants,
conditions or provisions of this Lease or the Workletter and, unless the default
involves a hazardous condition, which shall be cured forthwith or unless the
failure to perform is a Default for which this Lease specifies there is no cure
or grace period, fails to cure such default within thirty (30) days after
written notice thereof to Tenant, provided that, if Tenant has exercised
reasonable diligence to cure such failure and such failure cannot reasonably be
cured within such thirty (30) day period despite reasonable diligence, Tenant
shall not be in default under this subsection so long as Tenant diligently and
continuously prosecutes the cure to completion;
     (iii) the interest of Tenant in this Lease is levied upon under execution
or other legal process;
     (iv) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not discharged within thirty (30) days;
     (v) Tenant is declared insolvent by Law or any assignment of Tenant’s
property is made for the benefit of creditors;
     (vi) a receiver is appointed for Tenant or Tenant’s property, which
appointment is not discharged within thirty (30) days;
     (vii) any action taken by or against Tenant to reorganize or modify
Tenant’s capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days; or
     (viii) upon the dissolution of Tenant.
11.02 LANDLORD’S REMEDIES
     (a) A Default shall constitute a breach of the Lease for which Landlord
shall have the rights and remedies set forth in this Section 11.02 and all other
rights and remedies set forth in this Lease or now or hereafter allowed by Law,
whether legal or equitable, and all rights and remedies of Landlord shall be
cumulative and none shall exclude any other right or remedy.
     (b) With respect to a Default, at any time Landlord may terminate Tenant’s
right to possession by written notice to Tenant stating such election. Upon the
termination of Tenant’s right to possession pursuant to this Section 11.02,
Tenant’s right to possession shall terminate and this Lease shall terminate, and
Tenant shall remain liable as hereinafter provided. Upon such termination,
Landlord shall have the right, subject to applicable Law, to re-enter the
Premises and dispossess Tenant and the legal representatives of Tenant and all
other occupants of the Premises by unlawful detainer or other summary
proceedings, or otherwise as permitted by Law, regain possession of the Premises
and remove their property (including their trade fixtures, personal property and
those Tenant Additions which Tenant is required or permitted to remove under
Article Twelve), but Landlord shall not be obligated to effect such removal, and
such property may, at Landlord’s option, be stored elsewhere, sold or otherwise
dealt with as permitted by Law, at the risk of, expense of and for the account
of Tenant, and the proceeds of any sale shall be applied pursuant to Law.
Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property. Tenant hereby waives all claims for damages
that may be caused by Landlord’s removing or storing Tenant’s personal property
pursuant to this Section or Section 12.01, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claims, demands, actions, expenses, liability and cost (including
reasonable attorneys’ fees and expenses) arising out of or in any way related to
such removal or storage. Upon such written termination of Tenant’s right to
possession and this Lease, Landlord shall have the right to recover damages for
Tenant’s Default as provided herein or by Law, including the following damages
provided by California Civil Code Section 1951.2:
     (1) the worth at the time of award of the unpaid Rent which had been earned
at the time of termination;
     (2) the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss that Tenant proves could reasonably have been
avoided;

18



--------------------------------------------------------------------------------



 



     (3) the worth at the time of award of the amount by which the unpaid Rent
for the balance of the term of this Lease after the time of award exceeds the
amount of such Rent loss that Tenant proves could be reasonably avoided; and
     (4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The word “rent” as used in this Section 11.02 shall have the same
meaning as the defined term Rent in this Lease. The “worth at the time of award”
of the amount referred to in clauses (1) and (2) above is computed by allowing
interest at the Default Rate. The worth at the time of award of the amount
referred to in clause (3) above is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). For the purpose of determining unpaid Rent under clause
(3) above, the monthly Rent reserved in this Lease shall be deemed to be the sum
of the Monthly Base Rent, and monthly Storage Space Rent, if any, and the
amounts last payable by Tenant as Rent Adjustments for the calendar year in
which Landlord terminated this Lease as provided hereinabove.
     (c) Even if Tenant is in Default and/or has abandoned the Premises, this
Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession by written notice as provided in Section 11.02(b)
above, and Landlord may enforce all its rights and remedies under this Lease,
including the right to recover Rent as it becomes due under this Lease. In such
event, Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (lessor may continue Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), or
any successor statute. During such time as Tenant is in Default, if Landlord has
not terminated this Lease by written notice and if Tenant requests Landlord’s
consent to an assignment of this Lease or a sublease of the Premises, subject to
Landlord’s option to recapture pursuant to Section 10.02, Landlord shall not
unreasonably withhold its consent to such assignment or sublease. Tenant
acknowledges and agrees that the provisions of Article Ten shall be deemed to
constitute reasonable limitations of Tenant’s right to assign or sublet. Tenant
acknowledges and agrees that in the absence of written notice pursuant to
Section 11.02(b) above terminating Tenant’s right to possession, no other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, including acts of maintenance
or preservation or efforts to relet the Premises or the appointment of a
receiver upon initiative of Landlord to protect Landlord’s interest under this
Lease or the withholding of consent to a subletting or assignment, or
terminating a subletting or assignment, if in accordance with other provisions
of this Lease.
     (d) In the event that Landlord seeks an injunction with respect to a breach
or threatened breach by Tenant of any of the covenants, conditions or provisions
of this Lease, Tenant agrees to pay the premium for any bond required in
connection with such injunction.
     (e) Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenant’s Default or otherwise;
     (f) When this Lease requires giving or service of a notice of Default or of
a failure of Tenant to observe or perform any covenant, condition or provision
of this Lease which will constitute a Default unless Tenant so observes or
performs within any applicable cure period, and so long as the notice given or
served provides Tenant the longer of any applicable cure period required by this
Lease or by statute, then the giving of any equivalent or similar statutory
notice, including any equivalent or similar notices required by California Code
of Civil Procedure Section 1161 or any similar or successor statute, shall
replace and suffice as any notice required under this Lease. When a statute
requires service of a notice in a particular manner, service of that notice (or
a similar notice required by this Lease) in the manner required by Article
Twenty-four shall replace and satisfy the statutory service-of-notice
procedures, except that any notice of unlawful detainer required by California
Code of Civil Procedure Section 1161 or any similar or successor statute shall
be served as required by Code of Civil Procedure Section 1162 or any similar or
successor statute, and for purposes of Code of Civil Procedure Section 1162 or
any similar or successor statute, Tenant’s “place of residence” and “usual place
of business” shall mean the address specified by Tenant for notice pursuant to
Section 1.01 of this Lease, as changed by Tenant pursuant to Article Twenty-four
of this Lease.
     (g) The voluntary or other surrender or termination of this Lease, or a
mutual termination or cancellation thereof, shall not work a merger and shall
terminate all or any existing assignments, subleases, subtenancies or
occupancies permitted by Tenant, except if and as otherwise specified in writing
by Landlord.
     (h) No delay or omission in the exercise of any right or remedy of Landlord
upon any default by Tenant, and no exercise by Landlord of its rights pursuant
to Section 26.15 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver. No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in a writing
signed by Landlord. The waiver by Landlord of any breach of any provision of
this Lease shall not be deemed a waiver of any subsequent breach of the same or
any other provision of this Lease.
11.03 ATTORNEY’S FEES
In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all reasonable attorneys’ fees, costs
and expenses in any

19



--------------------------------------------------------------------------------



 



such suit or proceeding (including in any action or participation in or in
connection with any case or proceeding under the Bankruptcy Code, 11 United
States Code Sections 101 et seq., or any successor statutes, in establishing or
enforcing the right to indemnification, in appellate proceedings, or in
connection with the enforcement or collection of any judgment obtained in any
such suit or proceeding).
11.04 BANKRUPTCY
The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:
     (a) In connection with any proceeding under Chapter 7 of the Bankruptcy
Code where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.
     (b) Any election to assume this Lease under Chapter 11 or 13 of the
Bankruptcy Code by Tenant as debtor-in-possession or by Tenant’s trustee (the
“Electing Party”) must provide for:
The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.
     (c) If the Electing Party has assumed this Lease or elects to assign
Tenant’s interest under this Lease to any other person, such interest may be
assigned only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.
For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:
     (i) The assignee has submitted a current financial statement, certified by
its chief financial officer, which shows a net worth and working capital in
amounts sufficient to assure the future performance by the assignee of Tenant’s
obligations under this Lease; and
     (ii) Landlord has obtained consents or waivers from any third parties which
may be required under a lease, mortgage, financing arrangement, or other
agreement by which Landlord is bound, to enable Landlord to permit such
assignment.
     (d) Landlord’s acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord’s consent, Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent, or Landlord’s claim for any amount of Rent due from Tenant.
11.05 LANDLORD’S DEFAULT
Landlord shall be in default hereunder in the event Landlord has not begun and
pursued with reasonable diligence the cure of any failure of Landlord to meet
its obligations hereunder within thirty (30) days after the receipt by Landlord
of written notice from Tenant of the alleged failure to perform. In no event
shall Tenant have the right to terminate or rescind this Lease as a result of
Landlord’s default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant’s remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.
In addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, it will give Mortgagee notice and a reasonable time to cure any
default by Landlord.
ARTICLE TWELVE
SURRENDER OF PREMISES
12.01 IN GENERAL
Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition, ordinary wear and tear, and damage caused by Landlord
excepted. Tenant shall deliver to Landlord all keys to the Premises. Tenant
shall remove from the Premises all movable personal property of Tenant and
Tenant’s trade fixtures, including, subject to Section 6.04, cabling for any of
the foregoing. Tenant shall be entitled to remove such Tenant Additions which at
the time of their installation Landlord and Tenant agreed may be removed by
Tenant. Tenant shall also remove such other Tenant Additions as required by
Landlord, including any Tenant Additions containing Hazardous Material. Tenant
immediately shall repair all damage resulting from removal of any of Tenant’s
property, furnishings, Tenant’s Personal Property or Tenant Additions, shall
close all floor, ceiling and roof openings and shall restore the Premises to a
tenantable condition as reasonably determined by Landlord. If any of the Tenant
Additions which were installed by Tenant involved the lowering of ceilings,
raising of floors or the installation of specialized wall or floor coverings or
lights, then Tenant shall also be obligated to return such surfaces to their
condition prior to the commencement of this Lease. Tenant shall also be required
to close any staircases or other openings between floors. Notwithstanding any of
the foregoing to the contrary, if so requested by Tenant in writing (and
prominently in all capital and bold lettering which also states that such
request is pursuant to Section 12.01 of the Lease) at the time Tenant requests
approval of any Tenant Work or subsequent Tenant Alterations, Landlord shall
advise Tenant at the time of Landlord’s approval of such Tenant Work or Tenant
Alterations as to whether Landlord will require that such Tenant Work or Tenant
Alterations be removed by Tenant from the Premises; provided, however,

20



--------------------------------------------------------------------------------



 



regardless of the foregoing, in any event, Landlord may require removal of any
Tenant Additions containing Hazardous Material and all Tenant’s trade fixtures,
and, subject to Section 6.03, cabling and wiring installed for Tenant’s personal
property or trade fixtures. In the event possession of the Premises is not
delivered to Landlord when required hereunder, or if Tenant shall fail to remove
those items described above, Landlord may (but shall not be obligated to), at
Tenant’s expense, remove any of such property and store, sell or otherwise deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section, and undertake, at Tenant’s
expense, such restoration work as Landlord deems necessary or advisable.
12.02 LANDLORD’S RIGHTS
All property which may be removed from the Premises by Landlord shall be
conclusively presumed to have been abandoned by Tenant and Landlord may deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section. Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any of
Tenant Additions required to be removed pursuant to Section 12.01 above and in
restoring the Premises to the condition required by this Lease at the
Termination Date.
ARTICLE THIRTEEN
HOLDING OVER
Tenant shall pay Landlord the greater of (i) 150% of the monthly Rent payable
for the month immediately preceding the holding over (including increases for
Rent Adjustments which Landlord may reasonably estimate) or, (ii) 150% of the
fair market rental value of the Premises as reasonably determined by Landlord
for each month or portion thereof that Tenant retains possession of the
Premises, or any portion thereof, after the Termination Date (without reduction
for any partial month that Tenant retains possession). Tenant shall also pay all
damages sustained by Landlord by reason of such retention of possession. The
provisions of this Article shall not constitute a waiver by Landlord of any
re-entry rights of Landlord and Tenant’s continued occupancy of the Premises
shall be as a tenancy in sufferance.
ARTICLE FOURTEEN
DAMAGE BY FIRE OR OTHER CASUALTY
14.01 SUBSTANTIAL UNTENANTABILITY
     (a) If any fire or other casualty (whether insured or uninsured) renders
all or a substantial portion of the Premises or the Building untenantable,
Landlord shall, with reasonable promptness after the occurrence of such damage,
estimate the length of time that will be required to substantially complete the
repair and restoration and shall by notice advise Tenant of such estimate
(“Landlord’s Notice”). If Landlord estimates that the amount of time required to
substantially complete such repair and restoration will exceed one hundred
eighty (180) days from the date such damage occurred, then Landlord, or Tenant
if all or a substantial portion of the Premises is rendered untenantable, shall
have the right to terminate this Lease as of the date of such damage upon giving
written notice to the other at any time within twenty (20) days after delivery
of Landlord’s Notice, provided that if Landlord so chooses, Landlord’s Notice
may also constitute such notice of termination.
     (b) In the event that the Building is damaged or destroyed to the extent of
more than twenty-five percent (25%) of its replacement cost or to any extent if
no insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, or if the buildings at the Project shall be damaged to the extent of
fifty percent (50%) or more of the replacement value or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, and regardless of whether or not the Premises be damaged, Landlord may
elect by written notice to Tenant given within thirty (30) days after the
occurrence of the casualty to terminate this Lease in lieu of so restoring the
Premises, in which event this Lease shall terminate as of the date specified in
Landlord’s notice, which date shall be no later than sixty (60) days following
the date of Landlord’s notice.
     (c) Unless this Lease is terminated as provided in the preceding
Subsections 14.01 (a) and (b), Landlord shall proceed with reasonable promptness
to repair and restore the Premises to its condition as existed prior to such
casualty, subject to reasonable delays for insurance adjustments and Force
Majeure delays, and also subject to zoning Laws and building codes then in
effect. Landlord shall have no liability to Tenant, and Tenant shall not be
entitled to terminate this Lease if such repairs and restoration are not in fact
completed within the time period estimated by Landlord so long as Landlord shall
proceed with reasonable diligence to complete such repairs and restoration.
     (d) Tenant acknowledges that Landlord shall be entitled to the full
proceeds of any insurance coverage, whether carried by Landlord or Tenant, for
damages to the Premises, except for those proceeds of Tenant’s insurance of its
own personal property and equipment which would be removable by Tenant at the
Termination Date. All such insurance proceeds shall be payable to Landlord
whether or not the Premises are to be repaired and restored, provided, however,
if this Lease is not terminated and the parties proceed to repair and restore
Tenant Additions at Tenant’s cost, to the extent Landlord received proceeds of
Tenant’s insurance covering Tenant Additions, such proceeds shall be applied to
reimburse Tenant for its cost of repairing and restoring Tenant Additions.
     (e) Notwithstanding anything in this Article Fourteen to the contrary:
(i) Landlord shall have no duty pursuant to this Section to repair or restore
any portion of any Tenant Additions or to expend for any repair or restoration
of the Premises or Building amounts in excess of insurance proceeds paid to
Landlord and available for repair or restoration; and (ii) Tenant shall not have
the right to terminate this Lease pursuant to this Section if any damage or
destruction was caused by the gross negligence or willful and wrongful act of
Tenant, its agent or employees. Whether or not the Lease is terminated pursuant
to this Article Fourteen, in no event shall Tenant be entitled to any
compensation or damages for loss of the use of the whole or any part of the
Premises or for any

21



--------------------------------------------------------------------------------



 



inconvenience or annoyance occasioned by any such damage, destruction,
rebuilding or restoration of the Premises or the Building or access thereto.
     (f) Any repair or restoration of the Premises performed by Tenant shall be
in accordance with the provisions of Article Nine hereof.
14.02 INSUBSTANTIAL UNTENANTABILITY
Unless this Lease is terminated as provided in the preceding Subsections 14.01
(a) and (b), then Landlord shall proceed to repair and restore the Building or
the Premises other than Tenant Additions, with reasonable promptness, unless
such damage is to the Premises and occurs during the last six (6) months of the
Term, in which event either Tenant or Landlord shall have the right to terminate
this Lease as of the date of such casualty by giving written notice thereof to
the other within twenty (20) days after the date of such casualty.
Notwithstanding the foregoing, Landlord’s obligation to repair shall be limited
in accordance with the provisions of Section 14.01 above.
14.03 RENT ABATEMENT
Except for (i) the willful and wrongful act of Tenant or its agents, employees,
contractors or invitees, or (ii) the gross negligence of Tenant or its agents,
employees, contractors or invitees only if and to the extent Landlord receives
rental abatement insurance proceeds covering abatement of the Rent hereunder,
then, if all or any part of the Premises are rendered untenantable by fire or
other casualty and this Lease is not terminated, Monthly Base Rent and Rent
Adjustments shall abate for that part of the Premises which is untenantable on a
per diem basis from the date of the casualty until Landlord has Substantially
Completed the repair and restoration work in the Premises which it is required
to perform, provided, that as a result of such casualty, Tenant does not occupy
the portion of the Premises which is untenantable during such period.
14.04 WAIVER OF STATUTORY REMEDIES
The provisions of this Lease, including this Article Fourteen, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, the Premises or the Property or any part of either, and
any Law, including Sections 1932(2), 1933(4), 1941 and 1942 of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction shall have no application to this Lease or to any damage to or
destruction of all or any part of the Premises or the Property or any part of
either, and are hereby waived.
ARTICLE FIFTEEN
EMINENT DOMAIN
15.01 TAKING OF WHOLE OR SUBSTANTIAL PART
In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority or any earlier date on which possession is required to be surrendered
to such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date. Further, if at least twenty-five percent
(25%) of the rentable area of the Project is taken or condemned by any competent
authority for any public use or purpose (including a deed given in lieu of
condemnation), and regardless of whether or not the Premises be so taken or
condemned, Landlord may elect by written notice to Tenant to terminate this
Lease as of the date title vests in such authority or any earlier date on which
possession is required to be surrendered to such authority, and Monthly Base
Rent and Rent Adjustments shall be apportioned as of the Termination Date.
Landlord may, without any obligation to Tenant, agree to sell or convey to the
taking authority the Premises, the Building, Tenant’s Phase, the Project or any
portion thereof sought by the taking authority, free from this Lease and the
right of Tenant hereunder, without first requiring that any action or proceeding
be instituted or, if instituted, pursued to a judgment. Notwithstanding anything
to the contrary herein set forth, in the event the taking of the Building or
Premises is temporary (for less than the remaining term of the Lease), Landlord
may elect either (i) to terminate this Lease or (ii) permit Tenant to receive
the entire award attributable to the Premises in which case Tenant shall
continue to pay Rent and this Lease shall not terminate.
15.02 TAKING OF PART
In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, the Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Share to reflect the
Rentable Area of the Premises or Building, as the case may be, remaining after
any such taking or condemnation. Landlord, upon receipt and to the extent of the
award in condemnation (or proceeds of sale) shall make necessary repairs and
restorations to the Premises (exclusive of Tenant Additions) and to the Building
to the extent necessary to constitute the portion of the Building not so taken
or condemned as a complete architectural and economically efficient unit.
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel or restore the Building or prevents the economical
operation of the Building, Landlord shall have the right to terminate this Lease
upon ninety (90) days prior written notice to Tenant.
15.03 COMPENSATION
Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant’s interest, if any, in such

22



--------------------------------------------------------------------------------



 



award; provided, however, Tenant shall have the right separately to pursue
against the condemning authority a separate award in respect of the loss, if
any, to Tenant Additions paid for by Tenant without any credit or allowance from
Landlord, for fixtures or personal property of Tenant, or for relocation or
business interruption expenses, so long as there is no diminution of Landlord’s
award as a result.
ARTICLE SIXTEEN
INSURANCE
16.01 TENANT’S INSURANCE
Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease. Such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
of Five Million and No/100 Dollars ($5,000,000.00); (b) Workers’ Compensation
and Employers’ Liability Insurance to the extent required by and in accordance
with the Laws of the State of California; (c) “All Risks” property insurance in
an amount adequate to cover the full replacement cost of all Tenant Additions to
the Premises, equipment, installations, fixtures and contents of the Premises in
the event of loss; (d) In the event a motor vehicle is to be used by Tenant in
connection with its business operation from the Premises, Comprehensive
Automobile Liability Insurance coverage with limits of not less than Three
Million and No/100 Dollars ($3,000,000.00) combined single limit coverage
against bodily injury liability and property damage liability arising out of the
use by or on behalf of Tenant, its agents and employees in connection with this
Lease, of any owned, non-owned or hired motor vehicles; and (e) such other
insurance or coverages as Landlord reasonably requires.
16.02 FORM OF POLICIES
Each policy referred to in 16.01 shall satisfy the following requirements. Each
policy shall (i) name Landlord and the Indemnitees as additional insureds
(except Workers’ Compensation and Employers’ Liability Insurance), (ii) be
issued by one or more responsible insurance companies licensed to do business in
the State of California reasonably satisfactory to Landlord, (iii) where
applicable, provide for deductible amounts satisfactory to Landlord and not
permit co-insurance, (iv) shall provide that such insurance may not be canceled
or amended without thirty (30) days’ prior written notice to the Landlord, and
(v) each policy of “All-Risks” property insurance shall provide that the policy
shall not be invalidated should the insured waive in writing prior to a loss,
any or all rights of recovery against any other party for losses covered by such
policies. Tenant shall deliver to Landlord, certificates of insurance and at
Landlord’s request, copies of all policies and renewals thereof to be maintained
by Tenant hereunder, not less than ten (10) days prior to the Commencement Date
and not less than ten (10) days prior to the expiration date of each policy.
16.03 LANDLORD’S INSURANCE
Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty (80%) percent of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Additions to the Premises)
or an amount sufficient to prevent Landlord from becoming a co-insurer under the
terms of the applicable policies, against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time. Landlord agrees to maintain in force during the Term,
Commercial General Liability Insurance covering the Building on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage. Such insurance shall be for a combined single limit of Five Million and
No/100 Dollars ($5,000,000.00). Neither Landlord’s obligation to carry such
insurance nor the carrying of such insurance shall be deemed to be an indemnity
by Landlord with respect to any claim, liability, loss, cost or expense due, in
whole or in part, to Tenant’s negligent acts or omissions or willful misconduct.
Without obligation to do so, Landlord may, in its sole discretion from time to
time, carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.
16.04 WAIVER OF SUBROGATION
     (a) Landlord agrees that, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
it will include in its “All Risks” policies appropriate clauses pursuant to
which the insurance companies (i) waive all right of subrogation against Tenant
with respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.
     (b) Tenant agrees to include, if obtainable at no, or minimal, additional
cost, and so long as the same is permitted under the laws of the State of
California, in its “All Risks” insurance policy or policies on Tenant Additions
to the Premises, whether or not removable, and on Tenant’s furniture,
furnishings, fixtures and other property removable by Tenant under the
provisions of this Lease appropriate clauses pursuant to which the insurance
company or companies (i) waive the right of subrogation against Landlord and/or
any tenant of space in the Building with respect to losses payable under such
policy or policies and/or (ii) agree that such policy or policies shall not be
invalidated should the insured waive in writing prior to a loss any or all right
of recovery against any party for losses covered by such policy or policies. If
Tenant is unable to obtain in such policy or policies either of the clauses
described in the preceding sentence, Tenant shall, if legally possible and
without necessitating a change in insurance carriers, have Landlord named in
such policy or policies as an additional insured. If Landlord shall be named as
an additional insured in accordance with the foregoing, Landlord agrees to
endorse promptly to the order of Tenant, without recourse, any check, draft, or
order for the payment of money representing the

23



--------------------------------------------------------------------------------



 



proceeds of any such policy or representing any other payment growing out of or
connected with said policies, and Landlord does hereby irrevocably waive any and
all rights in and to such proceeds and payments.
     (c) Provided that Landlord’s right of full recovery under its policy or
policies aforesaid is not adversely affected or prejudiced thereby, Landlord
hereby waives any and all right of recovery which it might otherwise have
against Tenant, its servants, agents and employees, for loss or damage occurring
to the Real Property and the fixtures, appurtenances and equipment therein,
except Tenant Additions, to the extent the same is covered by Landlord’s
insurance, notwithstanding that such loss or damage may result from the
negligence or fault of Tenant, its servants, agents or employees. Provided that
Tenant’s right of full recovery under its aforesaid policy or policies is not
adversely affected or prejudiced thereby, Tenant hereby waives any and all right
of recovery which it might otherwise have against Landlord, its servants, and
employees and against every other tenant in the Real Property who shall have
executed a similar waiver as set forth in this Section 16.04 (c) for loss or
damage to Tenant Additions, whether or not removable, and to Tenant’s furniture,
furnishings, fixtures and other property removable by Tenant under the
provisions hereof to the extent the same is covered or coverable by Tenant’s
insurance required under this Lease, notwithstanding that such loss or damage
may result from the negligence or fault of Landlord, its servants, agents or
employees, or such other tenant and the servants, agents or employees thereof.
     (d) Landlord and Tenant hereby agree to advise the other promptly if the
clauses to be included in their respective insurance policies pursuant to
subparagraphs (a) and (b) above cannot be obtained on the terms hereinbefore
provided and thereafter to furnish the other with a certificate of insurance or
copy of such policies showing the naming of the other as an additional insured,
as aforesaid. Landlord and Tenant hereby also agree to notify the other promptly
of any cancellation or change of the terms of any such policy which would affect
such clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.
16.05 NOTICE OF CASUALTY
Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.
ARTICLE SEVENTEEN
WAIVER OF CLAIMS AND INDEMNITY
17.01 WAIVER OF CLAIMS
To the extent permitted by Law, Tenant releases the Indemnitees from, and waives
all claims for, damage to person or property sustained by the Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property, or any part of either, or any equipment or
appurtenance therein, or resulting from any accident in or about the Premises or
the Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord’s
agents and servants, except to the extent caused by the gross negligence or
willful and wrongful act of any of the Indemnitees. If any such damage, whether
to the Premises or the Property or any part of either, or whether to Landlord or
to other tenants in the Property, results from any act or neglect of Tenant, its
employees, servants, agents, contractors, invitees or customers, Tenant shall be
liable therefor and Landlord may, at Landlord’s option, repair such damage and
Tenant shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within ten (10) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid to Landlord under insurance covering
such damages. Tenant shall not be liable for any such damage caused by its acts
or neglect to the extent that Landlord or a tenant has recovered any amount of
the damage from proceeds of insurance policies and the insurance company has
waived its right of subrogation against Tenant.
17.02 INDEMNITY BY TENANT
To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including reasonable attorneys’
fees and expenses for the defense thereof, arising from Tenant’s occupancy of
the Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenant’s business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the Indemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord’s sole discretion. Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity. The foregoing indemnity shall not operate to relieve an
Indemnitee of liability to the extent such liability is caused by the gross
negligence or willful and wrongful act of such Indemnitee. Further, the
foregoing indemnity is subject to and shall not diminish any waivers in effect
in accordance with Section 16.04 by Landlord or its insurers to the extent of
amounts, if any, paid to Landlord under its “All-Risks” property insurance.
17.03 WAIVER OF CONSEQUENTIAL DAMAGES
To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.

24



--------------------------------------------------------------------------------



 



ARTICLE EIGHTEEN
RULES AND REGULATIONS
18.01 RULES
Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with all reasonable rules and regulations for use of the Premises, the
Building, the Phase and the Project imposed by Landlord, as the same may be
revised from time to time, including the following: (a) Tenant shall comply with
all of the requirements of Landlord’s emergency response plan, as the same may
be amended from time to time; and (b) Tenant shall not place any furniture,
furnishings, fixtures or equipment in the Premises in a manner so as to obstruct
the windows of the Premises to cause the Building, in Landlord’s good faith
determination, to appear unsightly from the exterior. Such rules and regulations
are and shall be imposed for the cleanliness, good appearance, proper
maintenance, good order and reasonable use of the Premises, the Building, the
Phase and the Project and as may be necessary for the enjoyment of the Building
and the Project by all tenants and their clients, customers, and employees.
18.02 ENFORCEMENT
Nothing in this Lease shall be construed to impose upon the Landlord any duty or
obligation to enforce the rules and regulations as set forth above or as
hereafter adopted, or the terms, covenants or conditions of any other lease as
against any other tenant, and the Landlord shall not be liable to the Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees. Landlord shall use reasonable efforts to enforce the
rules and regulations of the Building in a uniform and non-discriminatory
manner.
ARTICLE NINETEEN
LANDLORD’S RESERVED RIGHTS
Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent: (1) to change the Building’s name or street address upon thirty
(30) days’ prior written notice to Tenant; (2) to install, affix and maintain
all signs on the exterior and/or interior of the Building; (3) to designate
and/or approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable notice to Tenant,
to display the Premises to prospective purchasers at reasonable hours at any
time during the Term and to prospective tenants at reasonable hours during the
last twelve (12) months of the Term; (5) to grant to any party the exclusive
right to conduct any business or render any service in or to the Building,
provided such exclusive right shall not operate to prohibit Tenant from using
the Premises for the purpose permitted hereunder; (6) to change the arrangement
and/or location of entrances or passageways, doors and doorways, corridors,
elevators, stairs, washrooms or public portions of the Building, and to close
entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant’s access to the
Premises or the Building; (7) to have access for Landlord and other tenants of
the Building to any mail chutes and boxes located in or on the Premises as
required by any applicable rules of the United States Post Office; and (8) to
close the Building after Standard Operating Hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times, under such
regulations as Landlord prescribes for security purposes.
ARTICLE TWENTY
ESTOPPEL CERTIFICATE
20.01 IN GENERAL
Within fifteen (15) days after request therefor by Landlord, Mortgagee or any
prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises if that is the
case; (iv) that Landlord is not in default under this Lease, or, if Tenant
believes Landlord is in default, the nature thereof in detail; (v) that Tenant
has no offsets or defenses to the performance of its obligations under this
Lease (or if Tenant believes there are any offsets or defenses, a full and
complete explanation thereof); (vi) that the Premises have been completed in
accordance with the terms and provisions hereof, that Tenant has accepted the
Premises and the condition thereof and of all improvements thereto and has no
claims against Landlord or any other party with respect thereto; (vii) that if
an assignment of rents or leases has been served upon the Tenant by a Mortgagee,
Tenant will acknowledge receipt thereof and agree to be bound by the provisions
thereof; (viii) that Tenant will give to the Mortgagee copies of all notices
required or permitted to be given by Tenant to Landlord; and (ix) to any other
information reasonably requested.
20.02 ENFORCEMENT
In the event that Tenant fails to deliver an Estoppel Certificate within three
(3) business days after Tenant has received notice from Landlord of Tenant’s
failure to deliver an Estoppel Certificate within the time prescribed in
Section 20.01 above, then such failure shall be a Default for which there shall
be no additional cure or grace period. In addition to any other remedy available
to Landlord, Landlord may impose a charge equal to $500.00 for each day that
Tenant fails to deliver an Estoppel Certificate and Tenant shall be deemed to
have irrevocably appointed Landlord as Tenant’s attorney-in-fact to execute and
deliver the subject Estoppel Certificate that Tenant has failed to deliver.

25



--------------------------------------------------------------------------------



 



ARTICLE TWENTY-ONE
INTENTIONALLY OMITTED
ARTICLE TWENTY-TWO
REAL ESTATE BROKERS
Landlord and Tenant represent to each other that in connection with this Lease
they are represented by Tenant’s Broker identified in Section 1.01(19) and
Landlord’s Broker identified in Section 1.01(19), and that except for Tenant’s
Broker and Landlord’s Broker, neither has dealt with any real estate broker,
sales person, or finder in connection with this Lease, and no such person
initiated or participated in the negotiation of this Lease. Landlord and Tenant
hereby indemnify and agree to protect, defend and hold the other harmless from
and against all claims, losses, damages, liability, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) by
virtue of any broker, agent or other person claiming a commission or other form
of compensation by virtue of alleged representation of, or dealings or
discussions with, Landlord or Tenant, as applicable, with respect to the subject
matter of this Lease, except for Landlord’s Broker and except for a commission
payable to Tenant’s Broker to the extent provided for in a separate written
agreement between Tenant’s Broker and Landlord’s Broker. Tenant is not obligated
to pay or fund any amount to Landlord’s Broker, and Landlord hereby agrees to
pay such commission, if any, to which Landlord’s Broker is entitled in
connection with the subject matter of this Lease pursuant to Landlord’s separate
written agreement with Landlord’s Broker. Such commission shall include an
amount to be shared by Landlord’s Broker with Tenant’s Broker to the extent that
Tenant’s Broker and Landlord’s Broker have entered into a separate agreement
between themselves to share the commission paid to Landlord’s Broker by
Landlord. The provisions of this Section shall survive the expiration or earlier
termination of the Lease.
ARTICLE TWENTY-THREE
MORTGAGEE PROTECTION
23.01 SUBORDINATION AND ATTORNMENT
This Lease is and shall be expressly subject and subordinate at all times to
(i) any ground or underlying lease of the Real Property, now or hereafter
existing, and all amendments, extensions, renewals and modifications to any such
lease, and (ii) the lien of any mortgage or trust deed now or hereafter
encumbering fee title to the Real Property and/or the leasehold estate under any
such lease, and all amendments, extensions, renewals, replacements and
modifications of such mortgage or trust deed and/or the obligation secured
thereby, unless such ground lease or ground lessor, or mortgage, trust deed or
Mortgagee, expressly provides or elects that the Lease shall be superior to such
lease or mortgage or trust deed. If any such mortgage or trust deed is
foreclosed (including any sale of the Real Property pursuant to a power of
sale), or if any such lease is terminated, upon request of the Mortgagee or
ground lessor, as the case may be, Tenant shall attorn to the purchaser at the
foreclosure sale or to the ground lessor under such lease, as the case may be,
provided, however, that such purchaser or ground lessor shall not be (i) bound
by any payment of Rent for more than one month in advance except payments in the
nature of security for the performance by Tenant of its obligations under this
Lease; (ii) subject to any offset, defense or damages arising out of a default
of any obligations of any preceding Landlord; or (iii) bound by any amendment or
modification of this Lease made without the written consent of the Mortgagee or
ground lessor; or (iv) liable for any security deposits not actually received in
cash by such purchaser or ground lessor. This subordination shall be
self-operative and no further certificate or instrument of subordination need be
required by any such Mortgagee or ground lessor. In confirmation of such
subordination, however, Tenant shall execute promptly any reasonable certificate
or instrument that Landlord, Mortgagee or ground lessor may request. Tenant
hereby constitutes Landlord as Tenant’s attorney-in-fact to execute such
certificate or instrument for and on behalf of Tenant upon Tenant’s failure to
do so within fifteen (15) days of a request to do so. Upon request by such
successor in interest, Tenant shall execute and deliver reasonable instruments
confirming the attornment provided for herein.
23.02 MORTGAGEE PROTECTION
Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon the Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure). Such period of time shall be extended by any period within which
such Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord’s bankruptcy. Until the time allowed as aforesaid
for Mortgagee or ground lessor to cure such defaults has expired without cure,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the Rent or
shorten the Term, or so as to adversely affect in any other respect to any
material extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.
ARTICLE TWENTY-FOUR
NOTICES
     (a) All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered,
sent by Federal Express or other reputable overnight courier

26



--------------------------------------------------------------------------------



 



service, or mailed by first class, registered or certified United States mail,
return receipt requested, postage prepaid.
     (b) All notices, demands or requests to be sent pursuant to this Lease
shall be deemed to have been properly given or served by delivering or sending
the same in accordance with this Section, addressed to the parties hereto at
their respective addresses listed in Sections 1.01(2) and (3).
     (c) Notices, demands or requests sent by mail or overnight courier service
as described above shall be effective upon deposit in the mail or with such
courier service. However, the time period in which a response to any such
notice, demand or request must be given shall commence to run from (i) in the
case of delivery by mail, the date of receipt on the return receipt of the
notice, demand or request by the addressee thereof, or (ii) in the case of
delivery by Federal Express or other overnight courier service, the date of
acceptance of delivery by an employee, officer, director or partner of Landlord
or Tenant. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given, as indicated by advice
from Federal Express or other overnight courier service or by mail return
receipt, shall be deemed to be receipt of notice, demand or request sent.
Notices may also be served by personal service upon any officer, director or
partner of Landlord or Tenant, and shall be effective upon such service.
     (d) By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time during the term of
this Lease to change their respective addresses for notices, statements, demands
and requests, provided such new address shall be within the United States of
America.
ARTICLE TWENTY-FIVE
EXERCISE FACILITY
Tenant agrees to inform all employees of Tenant of the following: (i) the
exercise facility is available for the use of the employees of tenants of the
Project only and for no other person; (ii) use of the facility is at the risk of
Tenant or Tenant’s employees, and all users must sign a release; (iii) the
facility is unsupervised; and (iv) users of the facility must report any needed
equipment maintenance or any unsafe conditions to the Landlord immediately.
Landlord may discontinue providing such facility at Landlord’s sole option at
any time without incurring any liability. As a condition to the use of the
exercise facility, Tenant and each of Tenant’s employees that uses the exercise
facility shall first sign a written release in form and substance acceptable to
Landlord. Landlord may change the rules and/or hours of the exercise facility at
any time, and Landlord reserves the right to deny access to the exercise
facility to anyone due to misuse of the facility or noncompliance with rules and
regulations of the facility. To the extent permitted by Law, Tenant hereby
indemnifies, and agrees to protect, defend and hold the Indemnitees harmless,
against any and all actions, claims, demands, liability, costs and expenses,
including reasonable attorneys’ fees and expenses for the defense thereof,
arising from use of the exercise facility in the Project by Tenant, Tenant’s
employees or invitees, except to the extent due to the gross negligence or
willful and wrongful act of Landlord or Indemnitees. In case of any action or
proceeding brought against the Indemnitees by reason of any such claim, upon
notice from Landlord, Tenant covenants to defend such action or proceeding by
counsel chosen by Landlord, in Landlord’s sole discretion. Landlord reserves the
right to settle, compromise or dispose of any and all actions, claims and
demands related to the foregoing indemnity.
ARTICLE TWENTY-SIX
MISCELLANEOUS
26.01 LATE CHARGES
     (a) The Monthly Base Rent, Rent Adjustments and Rent Adjustment Deposits
shall be due when and as specifically provided above. Except for such payments
and late charges described below, which late charge shall be due when provided
below (without notice or demand), all other payments required hereunder to
Landlord shall be paid within ten (10) days after Landlord’s demand therefor.
All Rent and charges, except late charges, not paid when due shall bear interest
from the date due until the date paid at the Default Rate in effect on the date
such payment was due.
     (b) In the event Tenant is more than five (5) days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of Rent. The
parties agree that (i) such delinquency will cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant, and (ii) the amount of
such late charge represents a reasonable estimate of such costs and expenses and
that such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in subparagraph
(a) above are distinct and separate from one another in that the payment of
interest is to compensate Landlord for its inability to use the money improperly
withheld by Tenant, while the payment of late charges is to compensate Landlord
for its additional administrative expenses in handling and processing delinquent
payments.
     (c) Payment of interest at the Default Rate and/or of late charges shall
not excuse or cure any default by Tenant under this Lease, nor shall the
foregoing provisions of this Article or any such payments prevent Landlord from
exercising any right or remedy available to Landlord upon Tenant’s failure to
pay Rent when due, including the right to terminate this Lease.
26.02 NO JURY TRIAL; VENUE; JURISDICTION
Each party hereto (which includes any assignee, successor, heir or personal
representative of a party) shall not seek a jury trial, hereby waives trial by
jury, and hereby further waives any objection to venue in the County in which
the Project is located, and agrees and consents to personal jurisdiction of the
courts of the State of

27



--------------------------------------------------------------------------------



 



California, in any action or proceeding or counterclaim brought by any party
hereto against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, or any claim of injury or damage, or the
enforcement of any remedy under any statute, emergency or otherwise, whether any
of the foregoing is based on this Lease or on tort law. No party will seek to
consolidate any such action in which a jury has been waived with any other
action in which a jury trial cannot or has not been waived. It is the intention
of the parties that these provisions shall be subject to no exceptions. By
execution of this Lease the parties agree that this provision may be filed by
any party hereto with the clerk or judge before whom any action is instituted,
which filing shall constitute the written consent to a waiver of jury trial
pursuant to and in accordance with Section 631 of the California Code of Civil
Procedure. No party has in any way agreed with or represented to any other party
that the provisions of this Section will not be fully enforced in all instances.
The provisions of this Section shall survive the expiration or earlier
termination of this Lease.
26.03 DEFAULT UNDER OTHER LEASE
It shall be a Default under this Lease if Tenant or any Affiliate holding any
other lease with Landlord for premises in the Project defaults under such lease
and as a result thereof such lease is terminated or terminable.
26.04 OPTION
This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.
26.05 TENANT AUTHORITY
Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord evidence of Tenant’s authority.
26.06 ENTIRE AGREEMENT
This Lease, the Exhibits and Riders attached hereto contain the entire agreement
between Landlord and Tenant concerning the Premises and there are no other
agreements, either oral or written, and no other representations or statements,
either oral or written, on which Tenant has relied. This Lease shall not be
modified except by a writing executed by Landlord and Tenant.
26.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE
If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other material and
adverse change in the rights and obligations of Tenant hereunder, then Tenant
agrees that the Lease may be so modified.
26.08 EXCULPATION
Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord in connection with this Lease shall only
be enforced against Landlord’s equity interest in the Property up to a maximum
of Five Million Dollars ($5,000,000.00) and in no event against any other assets
of the Landlord, or Landlord’s officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount.
26.09 ACCORD AND SATISFACTION
No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is not a waiver of any breach of Article Ten, and Landlord may accept
such payment on account of the amount due without prejudice to Landlord’s right
to pursue any remedies available to Landlord.
26.10 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING
In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer
(provided, however, that Landlord shall not be freed and relieved of its
obligation for reimbursement of the Security to Tenant unless Landlord has
transferred to such transferee the unapplied balance of Tenant’s Security held
by Landlord at such time), and any remaining liability of Landlord with respect
to this Lease shall be limited to Five Million Dollars ($5,000,000.00) and
Tenant shall not be entitled to any judgment in excess of such amount.
26.11 BINDING EFFECT
Subject to the provisions of Article Ten, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

28



--------------------------------------------------------------------------------



 



26.12 CAPTIONS
The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.
26.13 TIME; APPLICABLE LAW; CONSTRUCTION
Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
“including” or “includes” is used in this Lease, it shall have the same meaning
as if followed by the phrase “but not limited to”. The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.
26.14 ABANDONMENT
In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall (i) have the right to enter into the Premises in order to show the space
to prospective tenants, (ii) have the right to reduce the services provided to
Tenant pursuant to the terms of this Lease to such levels as Landlord reasonably
determines to be adequate services for an unoccupied premises and (iii) during
the last six (6) months of the Term, have the right to prepare the Premises for
occupancy by another tenant upon the end of the Term. Tenant expressly
acknowledges that in the absence of written notice pursuant to Section 11.02(b)
or pursuant to California Civil Code Section 1951.3 terminating Tenant’s right
to possession, none of the foregoing acts of Landlord or any other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, and the Lease shall continue
in effect.
26.15 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES
If Tenant fails timely to perform any of its duties under this Lease, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be additional Rent under this Lease and shall be due and payable upon
demand by Landlord.
26.16 SECURITY SYSTEM
Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.
26.17 NO LIGHT, AIR OR VIEW EASEMENTS
Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.
26.18 RECORDATION
Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.
26.19 SURVIVAL
The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant under this Lease to indemnify,
protect, defend and hold harmless Landlord and/or Indemnitees shall survive the
expiration or termination of this Lease, and so shall all other obligations or
agreements which by their terms survive expiration or termination of the Lease.

29



--------------------------------------------------------------------------------



 



26.20 EXHIBITS OR RIDERS
All exhibits, riders and/or addenda referred to in this Lease as an exhibit,
addenda or rider hereto or attached hereto, are hereby incorporated into and
made a part of this Lease.
IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01(4) hereof.

                  TENANT:   LANDLORD:       Genomic Health, Inc.,
a Delaware corporation   Metropolitan Life Insurance Company,
a New York corporation    
 
               
By
  /s/ Randy Scott
 
Randy Scott


 
                            Print name   BY   /s/ Joel R. Redmon
 
Joel R. Redmon


 
                            Print name     
Its
  Executive Chairman
 
  Its   Director
 
    (Chairman of Board, President or Vice President)            
 
               
By
  /s/ Brad Cole
 
           
 
  Brad Cole


 
                            Print name            
Its
  COO/CFO
 
            (Secretary, Assistant Secretary, CFO or Assistant Treasurer)    

30



--------------------------------------------------------------------------------



 



Exhibit A
Plan of Premises
(IMAGE) [f53785f5378501.gif]
Exhibit A - Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
WORKLETTER AGREEMENT
     This Workletter Agreement (“Workletter”) is attached to and a part of a
certain Lease by and between Metropolitan Life Insurance Company, a New York
corporation, as Landlord, and Genomic Health, Inc., a Delaware corporation, as
Tenant, for the Premises (the “Lease”). Terms used herein and not defined herein
shall have the meaning of such terms as defined elsewhere in the Lease. For
purposes of this Workletter, references to “State” and “City” shall mean the
State and City in which the Building is located.
     1. AS IS Condition; Delivery.
     Landlord shall deliver the Premises broom clean in its current “as built”
configuration with existing build-out of the tenant space, with the Premises and
the Building (including the “Base Building”, as defined below) in their AS IS
condition, without any express or implied representations or warranties of any
kind by Landlord, its brokers, manager or agents, or the employees of any of
them; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation except to the extent expressly provided in this Workletter. For
purposes hereof, the “Base Building” (sometimes also referred to as the “Base
Building Work”) shall mean the improvements made and work performed during the
Building’s initial course of construction and modifications thereto, excluding
all original and modified build-outs of any tenant spaces. Notwithstanding any
provision of this Workletter or the Lease to the contrary, if and to the extent
that upon delivery of the Premises,

  (i)   the roof and roof membrane above the Premises;     (ii)   foundation
(excluding slab) and structural components of the Base Building;     (iii)  
Landlord’s fire sprinkler and life-safety systems, if any, of the Base Building;
    (iv)   the electrical, water, sewer and plumbing systems of the Base
Building serving the Premises (but only from the local utility’s systems to the
point of entry into the Premises or to the meter or other point after which such
system serves exclusively the Premises);     (v)   lighting of the Base Building
within the Premises (which is acknowledged and agreed to exclude any
supplemental or special lighting installed by any prior tenant or occupant); and
    (vi)   loading doors, if any, of the Base Building serving the Premises;

are not in good working order and condition, and if and to the extent that there
is any water damage to the walls, hard lid ceilings or ceiling tiles, except to
the extent any of the foregoing are to be removed, demolished or altered by
Tenant, and within twenty (20) days after the Delivery Date (as defined in
Section 2 of Rider 2) Tenant gives Landlord written notice specifying what is
not in good operating condition, Landlord shall make necessary repairs to put
such item or items in good operating condition. Further, Tenant acknowledges and
agrees that, subject to the provisions of Section 2 of this Workletter, the
existing HVAC equipment serving the Premises is delivered in its AS IS
condition, without any express or implied representations or warranties of any
kind by Landlord, its brokers, manager or agents, or the employees of any of
them as to its condition, and Landlord shall not have any obligation for repair
or replacement with respect to the HVAC equipment except to perform the repair
and replacement of such HVAC equipment specified below as the Landlord Work.
     2. Landlord Work.
     2.1. Notwithstanding any of the foregoing to the contrary, subject to
delays caused by Force Majeure or Tenant Delay, Landlord, at Landlord’s sole
cost and expense, shall perform the work set forth on Exhibit B-1 hereto
(“Landlord Work”), and within sixty (60) days after the Delivery Date shall
Substantially Complete the Landlord Work and leave the affected area in
broom-clean condition with respect to Landlord Work (but Landlord shall not be
obligated to do any clean-up or refuse removal related to construction of Tenant
Work).
     2.2. Tenant acknowledges and agrees that in order to deliver the Premises
to Tenant on the schedule contemplated by this Lease, preparation for and
performance of the Landlord Work will require access, work and construction
within the Premises after delivery of possession to Tenant, and that Landlord
and Landlord’s representatives and contractors shall have the right to enter the
Premises at all times to perform such work until the Landlord Work is completed,
and that such entry and work shall not constitute an eviction of Tenant in whole
or in part and shall in no way excuse Tenant from performance of its obligations
under the Lease. Tenant and Landlord acknowledge and agree that the Landlord
Work and necessary coordination and cooperation to accomplish it will cause
certain unavoidable level of disturbance, inconvenience, annoyance to Tenant’s
use and enjoyment of the Premises, and that in performing such Landlord Work
Landlord shall use commercially reasonable efforts not to unreasonably and
materially disturb Tenant’s construction, installations and business operations,
if any. Tenant shall cooperate and coordinate with Landlord and Landlord’s
contractor(s) to allow the Landlord Work to proceed expeditiously. The costs of
such cooperation and coordination shall be at Tenant’s sole cost and expense.
     2.3. The Landlord Work shall be constructed in accordance with all
applicable laws, in a good and workmanlike manner and using new materials and
equipment of good quality. Contemporaneously with or within ten (10) days after
Substantial Completion of the Landlord Work, Tenant shall have the right to
submit a written “punch list” to Landlord, setting forth any defective item of
the Landlord Work. Landlord shall complete with reasonable diligence “punch
list” items mutually agreed upon by Landlord and Tenant with respect to the
Exhibit B - Page 1

 



--------------------------------------------------------------------------------



 



Landlord Work. In addition, Landlord shall repair all latent defects in
workmanship and materials of the Landlord Work, provided that Tenant gives
Landlord written notice of any such latent defects within three (3) months after
the date of Substantial Completion. For purposes of this Section, the term
“latent defects” shall mean defects which were not reasonably discoverable at
the time the “punchlist” was formulated. All construction and installation of
the Landlord Work shall immediately become and remain the property of Landlord.
     3. Tenant’s Plans.
     3.1. Description. At its expense, Tenant shall employ:
     (i) one or more architects reasonably satisfactory to Landlord and licensed
by the State (“Tenant’s Architect”) to prepare architectural drawings and
specifications for all layout and Premises improvements not included in, or
requiring any change or addition to, the AS IS condition and Landlord Work, if
any.
     (ii) one or more engineers reasonably satisfactory to Landlord and licensed
by the State (“Tenant’s Engineers”) to prepare structural, mechanical and
electrical working drawings and specifications for all Premises improvements not
included in, or requiring any change or addition to, the AS IS condition and
Landlord Work, if any.
All such drawings and specifications are referred to herein as “Tenant’s Plans”.
Tenant’s Plans shall be in form and detail sufficient to secure all applicable
governmental approvals. Tenant’s Architect shall be responsible for coordination
of all engineering work for Tenant’s Plans and shall coordinate with any
consultants retained by Tenant in connection with the design and installation of
improvements to the Premises (the use of such consultants is subject to
Landlord’s consent), and Landlord’s architect or other representative to assure
the consistency of Tenant’s Plans with the Base Building Work and Landlord Work
(if any).
Tenant shall pay Landlord, within ten (10) days of receipt of each invoice from
Landlord, the cost incurred by Landlord for Landlord’s architects and engineers
to review Tenant’s Plans for consistency of same with the Base Building Work and
Landlord Work, if any. Tenant’s Plans shall also include the following:
     (a) Final Space Plan: The “Final Space Plan” for the Premises shall include
a full and accurate description of room titles, floor loads, alterations to the
Base Building or Landlord Work (if any) or requiring any change or addition to
the AS IS condition, and the dimensions and location of all partitions, doors,
aisles, plumbing (and furniture and equipment to the extent same affect floor
loading). The Final Space Plan shall (i) be compatible with the design,
construction, systems and equipment of the Base Building and Landlord Work, if
any; (ii) specify only materials, equipment and installations which are new and
of a grade and quality no less than existing components of the Building when
they were originally installed (collectively, (i) and (ii) may be referred to as
“Building Standard” or “Building Standards”); (iii) comply with Laws, (iv) be
capable of logical measurement and construction, and (v) contain all such
information as may be required for the preparation of the Mechanical and
Electrical Working Drawings and Specifications (including, without limitation, a
capacity and usage report, from engineers designated by Landlord pursuant to
Section 3.1(b). below, for all mechanical and electrical systems in the
Premises).
     (b) Mechanical and Electrical Working Drawings and Specifications: Tenant
shall employ engineers approved by Landlord to prepare Mechanical and Electrical
Working Drawings and Specifications showing complete plans for electrical, life
safety, automation, plumbing, water, and air cooling, ventilating, heating and
temperature control and shall employ engineers designated by Landlord to prepare
for Landlord a capacity and usage report (“Capacity Report”) for all mechanical
and electrical systems in the Premises.
     (c) Issued for Construction Documents: The “Issued for Construction
Documents” shall consist of all drawings (1/8" scale) and specifications
necessary to construct all Premises improvements including, without limitation,
architectural and structural working drawings and specifications and Mechanical
and Electrical Working Drawings and Specifications and all applicable
governmental authorities plan check corrections.
     3.2. Approval by Landlord. Tenant’s Plans and any revisions thereof shall
be subject to Landlord’s approval, which approval or disapproval:
     (i) shall not be unreasonably withheld, provided however, that Landlord may
disapprove Tenant’s Plans in its sole and absolute discretion if they
(a) adversely affect the structural integrity of the Building, including
applicable floor loading capacity; (b) adversely affect any of the Building
Systems (as defined below), the Common Areas or any other tenant space (whether
or not currently occupied); (c) fail to fully comply with Laws, (d) affect the
exterior appearance of the Building; (e) provide for improvements which do not
meet or exceed the Building Standards; or (f) involve any installation on the
roof, or otherwise affect the roof, roof membrane or any warranties regarding
either. Building Systems collectively shall mean the structural, electrical,
mechanical (including, without limitation, heating, ventilating and air
conditioning), plumbing, fire and life-safety (including, without limitation,
fire protection system and any fire alarm), communication, utility, gas (if
any), and security (if any) systems in the Building.
     (ii) shall not be delayed beyond ten (10) business days with respect to
initial submissions and major change orders (those which impact Building Systems
or any other item listed in subpart (i) of Section 3.2 above) and beyond five
(5) business days with respect to required revisions and any other change
orders.
Exhibit B - Page 2

 



--------------------------------------------------------------------------------



 



If Landlord disapproves of any of Tenant’s Plans, Landlord shall advise Tenant
of what Landlord disapproves in reasonable detail. After being so advised by
Landlord, Tenant shall submit a redesign, incorporating the revisions required
by Landlord, for Landlord’s approval. The approval procedure shall be repeated
as necessary until Tenant’s Plans are ultimately approved. Approval by Landlord
shall not be deemed to be a representation or warranty by Landlord with respect
to the safety, adequacy, correctness, efficiency or compliance with Laws of
Tenant’s Plans. Tenant shall be fully and solely responsible for the safety,
adequacy, correctness and efficiency of Tenant’s Plans and for the compliance of
Tenant’s Plans with any and all Laws.
     3.3. Landlord Cooperation. Landlord shall cooperate with Tenant and make
good faith efforts to coordinate Landlord’s construction review procedures to
expedite the planning, commencement, progress and completion of Tenant Work.
Landlord shall complete its review of each stage of Tenant’s Plans and any
revisions thereof and communicate the results of such review within the time
periods set forth in Section 3.2 above.
     3.4. City Requirements. Any changes in Tenant’s Plans which are made in
response to requirements of the applicable governmental authorities and/or
changes which affect the Base Building Work shall be immediately submitted to
Landlord for Landlord’s review and approval.
     3.5. “As-Built” Drawings and Specifications. A CADD-DXF diskette file and a
set of mylar reproducibles of all “as-built” drawings and specifications of
Tenant’s Work in the Premises (reflecting all field changes and including,
without limitation, architectural, structural, mechanical and electrical
drawings and specifications) prepared by Tenant’s Architect and Engineers or by
Contractors (defined below) shall be delivered by Tenant at Tenant’s expense to
the Landlord within thirty (30) days after completion of the Tenant Work. If
Landlord has not received such drawings and diskette(s) within thirty (30) days,
Landlord may give Tenant written notice of such failure. If Tenant does not
produce the drawings and diskette(s) within ten (10) days after Landlord’s
written notice, Landlord may, at Tenant’s sole cost which may be deducted from
the Allowance, produce the drawings and diskette(s) using Landlord’s personnel,
managers, and outside consultants and contractors. Landlord shall receive an
hourly rate reasonable for such production.
4. Tenant Work.
     4.1. Tenant Work Defined. All tenant improvement work required by the
Issued for Construction Documents (including, without limitation, any approved
changes, additions or alterations pursuant to Section 7 below) is referred to in
this Workletter as “Tenant Work.”
     4.2. Tenant to Construct. Tenant shall construct all Tenant Work pursuant
to this Workletter, and except to the extent modified by or inconsistent with
express provisions of this Workletter, pursuant with the provisions of the terms
and conditions of Article Nine of the Lease, governing Tenant Alterations
(except to the extent modified by this Workletter) and all such Tenant Work
shall be considered “Tenant Alterations” for purposes of the Lease.
     4.3. Construction Contract. All contracts and subcontracts for Tenant Work
shall include any terms and conditions reasonably required by Landlord.
     4.4. Contractor. Tenant shall select one or more contractors to perform the
Tenant Work (“Contractor”) subject to Landlord’s prior written approval, which
shall not unreasonably be withheld.
     4.5. Division of Landlord Work and Tenant Work. Tenant Work is defined in
Section 4.1. above and Landlord Work, if any, is defined in Section 2.
5. Tenant’s Expense.
     Tenant agrees to pay for all Tenant Work, including, without limitation,
the costs of design thereof, whether or not all such costs are included in the
“Permanent Improvement Costs” (defined below). Subject to the terms and
conditions of this Workletter, Tenant shall apply the “Allowance” (defined
below) to payment of the Permanent Improvement Costs. Landlord shall provide
Tenant a tenant improvement allowance (“Allowance”) in the amount equal to Three
Hundred Seven Thousand Two Hundred Eighty and no/100 Dollars ($307,280.00). The
Allowance shall be used solely to reimburse Tenant for the Permanent Improvement
Costs. The term “Permanent Improvement Costs” shall mean the actual and
reasonable costs of construction of that Tenant Work which constitutes permanent
improvements to the Premises, actual and reasonable costs of design thereof and
governmental permits therefor, costs incurred by Landlord for Landlord’s
architects and engineers pursuant to Section 3.1, and Landlord’s construction
administration fee (defined in Section 8.10 below). Provided, however, Permanent
Improvement Costs shall exclude costs of “Tenant’s FF&E” (defined below). For
purposes of this Workletter, “Tenant’s FF&E” shall mean Tenant’s furniture,
furnishings, telephone systems, computer systems, equipment, any other personal
property or fixtures, and installation thereof, including, without limitation,
“Tenant’s Personal Property” described on Exhibit G hereto. If Tenant does not
utilize one hundred percent (100%) of the Allowance for Permanent Improvement
Costs no later than January 31, 2011, Tenant shall have no right to the unused
portion of the Allowance.
6. Application and Disbursement of the Allowance.
     6.1. Tenant shall prepare a budget for all Tenant Work, including the
Permanent Improvement Costs and all other costs of the Tenant Work (“Budget”),
which Budget shall be subject to the reasonable approval of Landlord. Such
Budget shall be supported by a guaranteed maximum price construction contract
and such other documentation as Landlord may require to evidence the total
costs. To the extent the Budget exceeds the available Allowance (“Excess Cost”),
Tenant shall be solely responsible for payment of such Excess Cost. Further,
prior to any disbursement of the Allowance by Landlord, Tenant shall pay and
disburse its own funds for all that portion of the Permanent Improvement Costs
equal to the sum of (a) the Permanent Improvement
Exhibit B - Page 3

 



--------------------------------------------------------------------------------



 



Costs in excess of the Allowance; plus (b) the amount of “Landlord’s Retention”
(defined below). “Landlord’s Retention” shall mean an amount equal to fifteen
percent (15%) of the Allowance, which Landlord shall retain out of the Allowance
and shall not be obligated to disburse unless and until after Tenant has
completed the Tenant Work and complied with Section 6.4 below. Further, Landlord
shall not be obligated to make any disbursement of the Allowance unless and
until Tenant has provided Landlord with (i) bills and invoices covering all
labor and material expended and used in connection with the particular portion
of the Tenant Work for which Tenant has requested reimbursement, (ii) an
affidavit from Tenant stating that all of such bills and invoices have either
been paid in full by Tenant or are due and owing, and all such costs qualify as
Permanent Improvement Costs, (iii) contractors affidavit covering all labor and
materials expended and used, (iv) Tenant, contractors and architectural
completion affidavits (as applicable), and (v) valid mechanics’ lien releases
and waivers pertaining to any completed portion of the Tenant Work which shall
be conditional or unconditional, as applicable, all as provided pursuant to
Section 6.2 and 6.4 below.
     6.2. Upon Tenant’s full compliance with the provisions of Section 6, and if
Landlord determines that there are no applicable or claimed stop notices (or any
other statutory or equitable liens of anyone performing any of Tenant Work or
providing materials for Tenant Work) or actions thereon, Landlord shall disburse
the applicable portion of the Allowance as follows:
     (a) In the event of conditional releases, to the respective contractor,
subcontractor, vendor, or other person who has provided labor and/or services in
connection with the Tenant Work, upon the following terms and conditions:
(i) such costs are included in the Budget, are Permanent Improvement Costs, are
covered by the Allowance, and Tenant has completed and delivered to Landlord a
written request for payment, in form reasonably approved by Landlord, setting
forth the exact name of the contractor, subcontractor or vendor to whom payment
is to be made and the date and amount of the bill or invoice, (ii) the request
for payment is accompanied by the documentation set forth in Section 6.1; and
(iii) Landlord, or Landlord’s appointed representative, has inspected and
approved the work for which Tenant seeks payment; or
     (b) In the event of unconditional releases, directly to Tenant upon the
following terms and conditions: (i) Tenant seeks reimbursement for costs of
Tenant Work which have been paid by Tenant, are included in the Budget, are
Permanent Improvement Costs, and are covered by the Allowance; (ii) Tenant has
completed and delivered to Landlord a request for payment, in form reasonably
approved by Landlord, setting forth the name of the contractor, subcontractor or
vendor paid and the date of payment, (iii) the request for payment is
accompanied by the documentation set forth in Section 6.1; and (iv) Landlord, or
Landlord’s appointed representative, has inspected and approved the work for
which Tenant seeks reimbursement.
     6.3. Tenant shall provide Landlord with the aforementioned documents by the
15th of the month and payment shall be made by the 30th day of the month
following the month in which such documentation is provided.
     6.4. Prior to Landlord disbursing the Landlord’s Retention to Tenant,
Tenant shall submit to Landlord the following items within thirty (30) days
after completion of the Tenant Work: (i) “As Built” drawings and specifications
pursuant to Section 3.5 above, (ii) all unconditional lien releases from all
general contractor(s) and subcontractor(s) performing work, (iii) a “Certificate
of Completion” prepared by Tenant’s Architect, and (iv) a final budget with
supporting documentation detailing all costs associated with the Permanent
Improvement Costs.
7. Changes, Additions or Alterations.
     If Tenant desires to make any non-de minimis change, addition or alteration
or desires to make any change, addition or alteration to any of the Building
Systems after approval of the Issued for Construction Documents, Tenant shall
prepare and submit to Landlord plans and specifications with respect to such
change, addition or alteration. Any such change, addition or alteration shall be
subject to Landlord’s approval in accordance with the provisions of Section 3.2
of this Workletter. Tenant shall be responsible for any submission to and plan
check and permit requirements of the applicable governmental authorities. Tenant
shall be responsible for payment of the cost of any such change, addition or
alteration if it would increase the Budget and Excess Cost previously submitted
and approved pursuant to Section 6 above.
8. Miscellaneous.
     8.1. Scope. Except as otherwise set forth in the Lease, this Workletter
shall not apply to any space added to the Premises by Lease option or otherwise.
     8.2. Tenant Work shall include (at Tenant’s expense subject to application
of the Allowance towards the costs of such items) for all of the Premises:
     (a) Landlord approved lighting sensor controls as necessary to meet
applicable Laws;
     (b) Building Standard fluorescent fixtures in all Building office areas;
     (c) Building Standard meters for each of electricity and chilled water used
by Tenant shall be connected to the Building’s system and shall be tested and
certified prior to Tenant’s occupancy of the Premises by a State certified
testing company;
     (d) Building Standard ceiling systems (including tile and grid) and;
     (e) Building Standard air conditioning distribution and Building Standard
air terminal units.
Exhibit B - Page 4

 



--------------------------------------------------------------------------------



 



     8.3. Sprinklers. Subject to any terms, conditions and limitations set forth
herein, Landlord shall provide an operative sprinkler system consisting of
mains, laterals, and heads “AS IS” on the date of delivery of the Premises to
Tenant. Tenant shall pay for piping distribution, drops and relocation of, or
additional, sprinkler system heads and Building firehose or firehose valve
cabinets, if Tenant’s Plans and/or any applicable Laws necessitate such.
     8.4. Floor Loading. Floor loading capacity shall be within building design
capacity. Tenant may exceed floor loading capacity with Landlord’s consent, at
Landlord’s sole discretion and must, at Tenant’s sole cost and expense,
reinforce the floor as required for such excess loading.
     8.5. Work Stoppages. If any work on the Real Property other than Tenant
Work is delayed, stopped or otherwise affected by construction of Tenant Work,
Tenant shall immediately take those actions necessary or desirable to eliminate
such delay, stoppage or effect on work on the Real Property other than Tenant
Work.
     8.6. Life Safety. Tenant (or Contractor) shall employ the services of a
fire and life-safety subcontractor reasonably satisfactory to Landlord for all
fire and life-safety work at the Building.
     8.7. Locks. Tenant may purchase locks, cylinders and keys for the Premises
from its own vendor, provided that (a) such vendor and the locks, cylinders and
keys to be used are subject to Landlord’s prior written approval; (b) of a make
and model which are functional, operable and compatible with Landlord’s master
key system; (c) a master key or keys are provided to Landlord, of which Landlord
may place one such master key in the “knox box” for use by the fire department
and emergency personnel in the event of an emergency and may retain another key
for Landlord’s use for entry permitted under the Lease; and (d) the contact
information for Tenant’s vendor for locks, cylinders and keys used in the
Premises shall be provided to Landlord with Tenant’s request for approval.
     8.8. Authorized Representatives. Tenant has designated David Quinn to act
as Tenant’s representative with respect to the matters set forth in this
Workletter. Such representative(s) shall have full authority and responsibility
to act on behalf of Tenant as required in this Workletter. Tenant may add or
delete authorized representatives upon five (5) business days notice to
Landlord.
     8.9. Access to Premises. After Landlord has recovered possession of the
Premises from any prior Tenant, prior to delivery of possession to Tenant,
Tenant and its architects, engineers, consultants, and contractors shall have
access at reasonable times and upon advance notice and coordination with the
Building management, to the Premises for the purpose of planning Tenant Work.
Such access shall not in any manner interfere with Landlord Work, if any. Such
access, and all acts and omissions in connection with it, shall be subject to
and governed by all other provisions of the Lease, including, without
limitation, Tenant’s indemnification obligations, insurance obligations, etc,
except for the payment of Base Rent and Additional Rent. To the extent that such
access by Tenant delays the Substantial Completion of the Landlord Work (if
any), such delay shall be a Tenant Delay and the Landlord Work shall be deemed
Substantially Complete on the date such Landlord Work would have been completed
but for such access.
     8.10. Fee. Landlord shall receive a fee equal to two percent (2.0%) of the
Allowance for Landlord’s review and supervision of construction of the Tenant
Work, which fee shall be paid by Landlord applying two percent (2.0%) of the
Allowance in payment thereof. Such fee is in addition to Tenant’s reimbursement
of costs incurred by Landlord pursuant to other provisions hereof, including,
without limitation, for Landlord’s architects and engineers to review Tenant’s
Plans.
9. Force and Effect.
     The terms and conditions of this Workletter shall be construed to be a part
of the Lease and shall be deemed incorporated in the Lease by this reference.
Should any inconsistency arise between this Workletter and the Lease as to the
specific matters which are the subject of this Workletter, the terms and
conditions of this Workletter shall control.
Exhibit B - Page 5

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
DESCRIPTION OF LANDLORD WORK

                              Unit                             #   Make   Model
  Serial#   Condition   Repairs   Loc   Type
AC-7
  Carrier   48TJD008-621GA   2500G30077   Determine when gas to unit is turned
on   Verify operational when gas to unit is turned on. Remove & replace
defective control board with new.   Roof   Package
 
                           
AC-8
  Carrier   48TJE004-611GA   2400G24614   Operational. Determine further when
gas to unit is turned on   Verify operational when gas to unit is turned on.  
Roof   Package
 
                           
EF-1
  Cookson   Mushroom Fan   N.A.   Defective HVAC belt   Remove & replace
defective HVAC belt with new. Check for proper tension & alignment. Start &
verify operation.        

General Repairs:
1. Remove and replace filters of all rooftop HVAC units.
2. Clean condenser coils of all rooftop HVAC units.
3. For all rooftop HVAC units, check condensate drains and piping for proper
drainage, and service or repair as necessary, including replacement of any
missing drain pipe for proper drainage of condensate to roof drain(s).
4. Replace HVAC belts of all rooftop HVAC units.
5. Perform air balance.
Exhibit B-1 - Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SITE PLAN OF PROJECT
Phase III, its buildings and square footages are not a part of the Project as
defined in this Lease, and are shown in this Exhibit for illustration only.
(IMAGE) [f53785f5378502.gif]
Exhibit C - Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT D
PERMITTED HAZARDOUS MATERIAL
Permitted Hazardous Material includes insignificant amounts of substances listed
below so long as (i) such substances are maintained only in such quantities as
are reasonably necessary for Tenant’s operations in the Premises, or such other
specific quantity limit as specified below, (ii) such substances are used,
stored and handled strictly in accordance with the manufacturers’ instructions,
industry standards and all applicable laws, (iii) such substances are not
disposed of in or about the Building or the Project in a manner which would
constitute a release or discharge thereof, and (iv) all such substances are
removed from the Building and the Project by Tenant no later than the
Termination Date.

      Type:   Quantity:
 
   
Substances typically found or used in general office applications, to the extent
the Premises is used for general offices
  as noted above

                      HazMat Classification   Common Chemical or Trade Name  
Tot.     Unit
CL-II
  Combustible Liquid   Acetic Acid     4     L
CL-II
  Combustible Liquid   Isoamyl Alcohol     1     L
CL-II; CORR-L
  Combustible Liquid; Corrosive Liquid   1,3-Diaminopropane     2     L
CL-II; CORR-L
  Combustible Liquid; Corrosive Liquid   Ethylenediamine     1     L
CL-IIIA
  Combustible Liquid   Diethylpyrocarbonate     0.5     L
CL-IIIA
  Combustible Liquid   Dimethylsulfoxide     2     L
CL-IIIA
  Combustible Liquid   RNaseZap     3.5     L
CL-IIIA
  Combustible Liquid   Triethylamine/Acetate buffer     0.5     L
CORR-L
  Corrosive Liquid   Ammonium Hydroxide solution     0.5     L
CORR-L
  Corrosive Liquid   Bradford Reagent (protein dye reagent)     0.5     L
CORR-L
  Corrosive Liquid   Formic Acid     1     L
CORR-L
  Corrosive Liquid   Hydrochloric Acid     6     L
CORR-L
  Corrosive Liquid   N,N’-Dimethylethylenediamine     0.025     kg
CORR-L
  Corrosive Liquid   Phosphoric Acid     4     L
CORR-L
  Corrosive Liquid   RNaseZap wipes     1     kg
CORR-L
  Corrosive Liquid   Sodium Hydroxide solution     2     L
CORR-L
  Corrosive Liquid   Spermidine     0.5     kg
CORR-L
  Corrosive Liquid   Trifluoroacetic Acid     1     L
CORR-L; CL-IIIA
  Corrosive Liquid; Combustible Liquid   Monoethanotamine     4     L
CORR-L; HI TOX-L
  Corrosive Liquid; Highly Toxic Liquid   Phenol/chloroform solution (TRizol)  
  6     L
CORR-L; HI TOX-L; CL-III
  Corrosive Liquid; Highly Toxic Liquid; Combustible Liquid   Phenol     4     L
CORR-S
  Corrosive Solid   Sodium Hydroxide, Pellets     2     kg
CORR-S
  Corrosive Solid   Tris(2-carboxyethyl)-phosphine hydrochloride     0.01     kg
CRYO
  Cryogenic Solid   Carbon Dioxide, solid     250     Ibs
CRYO
  Cryogenic Liquid   Nitrogen, Liquid     400     L
FL-1B
  Flammable Liquid   Acetone     4     L
FL-1B
  Flammable Liquid   Acetonitrile     16     L
FL-IB
  Flammable Liquid   (±)-2-Butanol     2     L
FL-IB
  Flammable Liquid   Ethyl Alcohol, 70-100%, blends     150     L
FL-IB
  Flammable Liquid   Buffer RW1, Wash Buffer (guanidinium thiocyanate (2.5-10%);
ethanol (2.5-10%)),
Buffer Kit     1     L
FL-IB
  Flammable Liquid   Cytoseal XYL, Mounting Medium, Xylene-based     1     L
FL-IB
  Flammable Liquid   Eosin Y     0.05     kg
FL-IB
  Flammable Liquid   Eosin Y, 1% Alcoholic Solution     6     L
FL-IB
  Flammable Liquid   EZ-DeWax, Tissue Deparaffinization Solution, Ready-to-Use  
  1     L
FL-IB
  Flammable Liquid   Harris Hematoxylin     15     L
FL-IB
  Flammable Liquid   Isopropyl Alcohol     20     L
FL-IB
  Flammable Liquid   Methyl Alcohol     8     L
FL-IB
  Flammable Liquid   Triethylamine     2.5     L
FL-IB
  Flammable Liquid   Xylenes     50     L
FL-IC
  Flammable Liquid   Isoamyl Acetate     1     L
FL-IC
  Flammable Liquid   n-Butanol     2     L

Exhibit D - Page 1

 



--------------------------------------------------------------------------------



 



                      HazMat Classification   Common Chemical or Trade Name  
Tot.     Unit
HI TOX-L
  Highly Toxic Liquid   Chloroform     6     L
HI TOX-L
  Highly Toxic Liquid   Chloroform/lsoamyl Alcohol (24:1)     1     L
HI TOX-L
  Highly Toxic Liquid   Ethidium Bromide solution     0.1     L
HI TOX-L
  Highly Toxic Liquid   Tetramethylammonium Chloride solution     2.5     L
HI TOX-S
  Highly Toxic Solid   Sodium Azide     0.1     kg
NFG
  Non-Flammable Compressed Gas   Air, Compressed Gas     2000     cu ft
NFG
  Non-Flammable Compressed Gas   Carbon Dioxide, Compressed Gas     300     Ibs
NFG
  Non-Flammable Compressed Gas   Helium, Compressed Gas     450     cu ft
OXY-L
  Oxidizing Liquid   Hydrogen Peroxide, <30%     0.1     L
OXY-L; CORR-L
  Oxidizing Liquid; Corrosive Liquid   Bleach, Household (5-10% sodium
hypochlorite)     20     L
OXY-L; CORR-L
  Oxidizing Liquid; Corrosive Liquid   Nitric Acid     4     L
OXY-S
  Oxidizing Solid   Sodium Perchlorate     1     kg
TOX-L
  Toxic Liquid   1,4-Dithiothreitol     0.1     L
TOX-L
  Toxic Liquid   Formalin, Neutral Buffered     10     L
TOX-L
  Toxic Liquid   2-Mercaptoethanol     1     L
TOX-L
  Toxic Liquid   Formamide     2     L
TOX-L
  Toxic Liquid   N,N-Dimethylformamide     0.2     kg
TOX-S
  Toxic Solid   Diethylenetriaminepentaacetic Acid     0.01     kg
TOX-S
  Toxic Solid   Hexadecyltrimethylammonium Bromide     1     kg
TOX-S
  Toxic Solid   Lithium Chloride     0.5     kg
TOX-S
  Toxic Solid   o-Phenylenediamine     0.25     L
CL-II
  Combustible Liquid   (+/-)-limoneme     10     gal
TOX-S
  Toxic Solid   Potassium Dichromate     1     kg
CORR-L
  Corrosive Liquid   1.0M Perchloric Acid Solution     1     L
CL-IIIA
  Combustible Liquid   Soltrol 130 Isoparaffin     40     L
CL-II
  Combustible Liquid   Soltrol 125 Isoparaffin     40     L
CL-II
  Combustible Liquid   Soltrol 100 Isoparaffin     40     L
FL-IB
  Flammable liquid   Soltrol 10 Isoparaffin     40     L
CL-II
  Combustible Liquid   Shandon Xylene Substitute     40     L
FL-IC
  Flammable liquid   Xylene Substitute, Neo-Clear     40     L
FL-IB
  Flammable liquid   2,2,4-Trimethylpentane     4     L
CL-II
  Combustible Liquid   Mineral Spirits, Odorless     40     L
CL-II
  Combustible Liquid   Decane     10     L
CL-IIIB
  Combustible Liquid   Tridecane     4     L
CL-IIIA
  Combustible Liquid   Slidebrite     4     L
CL-II
  Combustible Liquid   Paraclear Odorless Xylene Substitute     4     L
FL-IB
  Flammable liquid   Clear Advantage     4     L
CL-II
  Combustible Liquid   Envirene     4     L

Exhibit D - Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LETTER OF CREDIT ACCEPTABLE FROM SILICON VALLEY BANK
IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                     
DATED:                                , 20          
BENEFICIARY:
METROPOLITAN LIFE INSURANCE COMPANY
REAL ESTATE INVESTMENTS
425 MARKET STREET, SUITE 1050
SAN FRANCISCO, CA 94105
APPLICANT:
GENOMIC HEALTH, INC.
301 PENOBSCOT DRIVE
REDWOOD CITY, CA 94063

AMOUNT:   US$183,168.00 (ONE HUNDRED EIGHTY-THREE THOUSAND ONE HUNDRED
SIXTY-EIGHT AND NO/100 DOLLARS)

EXPIRATION DATE:                     , 200     
LOCATION: AT OUR COUNTERS IN SANTA CLARA, CALIFORNIA
DEAR SIR/MADAM:
WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR OF THE
AFORESAID ADDRESSEE (“BENEFICIARY”) FOR DRAWINGS UP TO US$183,168.00 (ONE
HUNDRED EIGHTY-THREE THOUSAND ONE HUNDRED SIXTY-EIGHT AND NO/100 DOLLARS)
EFFECTIVE IMMEDIATELY. THIS LETTER OF CREDIT IS ISSUED, PRESENTABLE AND PAYABLE
AT OUR OFFICE AT: 3003 TASMAN DRIVE, MAIL SORT HF210, SANTA CLARA, CA 95054
ATTENTION: GLOBAL FINANCIAL SERVICES — STANDBY LETTER OF CREDIT DEPARTMENT (THE
BANK’S OFFICE), AND EXPIRES WITH OUR CLOSE OF BUSINESS ON                      ,
200     .
THE TERM “BENEFICIARY” INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED
BENEFICIARY INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR,
RECEIVER OR CONSERVATOR.
WE HEREBY UNDERTAKE TO PROMPTLY HONOR YOUR SIGHT DRAFT(S) DRAWN ON US,
INDICATING ‘ OUR CREDIT NO. SVBSF         , FOR ALL OR ANY PART OF THIS CREDIT
IF PRESENTED AT OUR OFFICE SPECIFIED IN PARAGRAPH ONE ON OR BEFORE THE EXPIRY
DATE OR ANY AUTOMATICALLY EXTENDED EXPIRY DATE TOGETHER WITH THE ORIGINAL LETTER
OF CREDIT AND ALL AMENDMENTS, IF ANY.
EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENT, CONDITION OR QUALIFICATION. THE OBLIGATION OF SILICON VALLEY BANK
UNDER THIS LETTER OF CREDIT IS THE INDIVIDUAL OBLIGATION OF SILICON VALLEY BANK,
AND IS IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO.
IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS DEEMED TO BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM THE EXPIRY DATE HEREOF, OR ANY
FUTURE EXPIRATION DATE, UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO AN EXPIRATION
DATE WE NOTIFY YOU BY REGISTERED MAIL/COURIER THAT WE ELECT NOT TO CONSIDER THIS
LETTER OF CREDIT EXTENDED FOR ANY SUCH ADDITIONAL PERIOD.
PARTIAL DRAWS ARE ALLOWED.
THIS ORIGINAL LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR
ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS
IT IS FULLY UTILIZED.
THIS LETTER OF CREDIT MAY BE TRANSFERRED ONE OR MORE TIMES BUT IN EACH INSTANCE
TO A SINGLE BENEFICIARY AND ONLY IN THE FULL AMOUNT AVAILABLE TO BE DRAWN UNDER
THIS LETTER OF CREDIT. ANY SUCH TRANSFER MAY BE EFFECTED ONLY UPON PRESENTATION
TO US, THE ISSUING BANK, AT THE BANK’S OFFICE SPECIFIED IN THE FIRST PARAGRAPH
ABOVE, OF THE ATTACHED EXHIBIT “A” DULY COMPLETED AND EXECUTED BY THE
BENEFICIARY AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL
AMENDMENT(S), IF ANY. ANY TRANSFER OF THIS LETTER OF CREDIT MAY NOT CHANGE THE
PLACE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR SPECIFIED OFFICE. EACH
TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE ORIGINAL
LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL LETTER OF CREDIT SO ENDORSED
TO THE TRANSFEREE. EACH SUCH TRANSFER WILL BE EFFECTED AT NO COST TO THE
BENEFICIARY OR TRANSFEREE. OUR TRANSFER FEE 1/4 OF
Exhibit E - Page 1

 



--------------------------------------------------------------------------------



 



1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) WILL BE FOR THE ACCOUNT OF THE
APPLICANT. HOWEVER, ANY TRANSFER IS NOT CONTINGENT UPON APPLICANT’S ABILITY TO
PAY OUR TRANSFER FEE.
DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.
THIS LETTER OF CREDIT IS SUBJECT TO AND GOVERNED BY THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 500 AND THE LAWS OF THE STATE OF NEW YORK AND, IN THE
EVENT OF ANY CONFLICT, THE LAWS OF THE STATE OF NEW YORK WILL CONTROL. IF THIS
CREDIT EXPIRES DURING AN INTERRUPTION OF BUSINESS AS DESCRIBED IN ARTICLE 17 OF
SAID PUBLICATION 500, THE BANK HEREBY SPECIFICALLY AGREES TO EFFECT PAYMENT IF
THIS CREDIT IS DRAWN AGAINST WITHIN 30 DAYS AFTER THE RESUMPTION OF BUSINESS.
SILICON VALLEY BANK,

         
 
AUTHORIZED SIGNATURE
 
 
AUTHORIZED SIGNATURE    

Exhibit E - Page 2



--------------------------------------------------------------------------------



 



EXHIBIT “A”
DATE:

TO:   SILICON VALLEY BANK
3003 TASMAN DRIVE
SANTA CLARA, CA 95054
ATTN: GLOBAL FINANCIAL SERVICES

RE:        SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA
     IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF          
     DATED                           , 20      AMOUNT: US$                     .

GENTLEMEN:
FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:
 
(NAME OF TRANSFEREE)
 
(ADDRESS)
ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.
BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.
THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.
SINCERELY,
METROPOLITAN LIFE INSURANCE COMPANY

     
 
(SIGNATURE OF BENEFICIARY)**
   

 
** THIS TRANSFER FORM, EXHIBIT “A”, MUST BE NOTARIZED BY A NOTARY PUBLIC

Exhibit E - Page 3



--------------------------------------------------------------------------------



 



EXHIBIT F
FAIR MARKET RENTAL RATE
     1. Definition of Fair Market Rental Rate. “Fair Market Rental Rate” shall
mean the Monthly Base Rent equal to the monthly base rental per rentable square
foot which a tenant would pay and which a willing landlord would accept for
first class office/R&D/laboratory space comparable to the Premises in the
Building and in other buildings of class A standards in Seaport Centre,
including for purposes of this Exhibit Phases I, II and III as described on
Exhibit C and excluding Seaport Plaza (“Applicable Market”) for the period for
which such rental is to be paid and for a lease on terms substantially similar
to those of the Lease (including, without limitation, those applicable to Taxes,
Operating Expenses and exclusions, but also considering so-called net and triple
net leases, and leases utilizing operating expense stops or base years, and
making appropriate adjustment between such leases and this Lease, as described
below), based on prevailing market conditions in the Building and in other
buildings of class A standards in the Applicable Market at the time such
determination is made (“Comparable Transactions”). Without limiting the
generality of the foregoing, Comparable Transactions shall be for a term similar
to the term of tenancy and for space comparable in use, floor levels, square
footage and location within the Building and in other buildings of class A
standards in the Applicable Market as the transaction for which Fair Market
Rental Rate is being determined; however, leases of unusual or odd shaped spaces
shall not be considered. In any determination of Fair Market Rental Rate, the
stated or contract monthly net or base rental in Comparable Transactions shall
be appropriately adjusted to take into account the different terms and
conditions prevailing in such transactions and those present in the Lease,
including, without limitation: (a) the extent to which average annual expenses
and taxes per rentable square foot payable by tenants in Comparable Transactions
vary from those payable by Tenant under the Lease, and so, for example, if the
Lease provides for payment of Rent Adjustments and/or certain Operating Expenses
on the basis of increases over a base year, then the rate of Monthly Base Rent
under the Lease shall be based upon a step-up to change the calendar year which
serves as the base year for calculation of the base for such Operating Expenses
for the Option Term to be the full calendar year in which the Option Term
commences, and such step-up shall be considered in the determination of the Fair
Market Rental Rate; (b) tenant improvements, value of existing tenant
improvements, the concessions, if any, being given by landlords in Comparable
Transactions, such as parking charge abatement, free rent or rental abatement
applicable after substantial completion of any tenant improvements (and no
adjustment shall be made for any free or abated rent during any construction
periods), loans at below-market interest rates, moving allowances, space
planning allowances, lease takeover payments and work allowances, as compared to
any tenant improvement, refurbishment or repainting allowance given to Tenant
under the Lease for the space for which Fair Market Rental Rate is being
determined; (c) the brokerage commissions, fees and bonuses payable by landlords
in Comparable Transactions (whether to tenant’s agent, such landlord or any
person or entity affiliated with such landlord), as compared to any such amounts
payable by Landlord to the broker(s) identified with respect to the transaction
for which Fair Market Rental Rate is being determined; (d) the time value of
money; (e) any material difference between the definition of rentable area and
the ratio of project rentable to useable square feet in Comparable Transactions,
as compared to such figures applicable to the space for which Fair Market Rental
Rate is being determined; and (f) the extent to which charges for parking by
tenants in Comparable Transactions vary from those payable by Tenant under the
Lease.
     2. Sealed Estimates. In the event the Lease requires Fair Market Rental
Rate to be determined in accordance with this Exhibit, Landlord and Tenant shall
meet within ten (10) business days thereafter and each simultaneously submit to
the other in a sealed envelope its good faith estimate of Fair Market Rental
Rate (the “Estimates”). If the higher Estimate is not more than one hundred five
percent (105%) of the lower Estimate, then Fair Market Rental Rate shall be the
average of the two Estimates. If such simultaneous submission of Estimates does
not occur within such ten (10) business day period, then either party may by
notice to the other designate any reasonable time within five (5) business days
thereafter and any reasonable place at or near the Building for such meeting to
take place. In the event only one party submits an Estimate at that meeting,
such Estimate shall be Fair Market Rental. In the event neither party submits an
Estimate at that meeting, the transaction for which Fair Market Rental Rate is
being determined shall be deemed cancelled and of no further force or effect.
     3. Selection of Arbitrators. If the higher Estimate is more than one
hundred five percent (105%) of the lower Estimate, then either Landlord or
Tenant may, by written notice to the other within five (5) business days after
delivery of Estimates at the meeting, require that the disagreement be resolved
by arbitration. In the event neither party gives such notice, the transaction
for which Fair Market Rental Rate is being determined shall be deemed cancelled
and of no further force or effect. Within five (5) business days after such
notice, the parties shall select as arbitrators three (3) mutually acceptable
independent MAI appraisers with experience in real estate activities, including
at least five (5) years experience in appraising comparable space in the
Applicable Market (“Qualified Appraisers”). If the parties cannot timely agree
on such arbitrators, then within the following five (5) business days, each
shall select and inform the other party of one (1) Qualified Appraiser and
within a third period of five (5) business days, the two appraisers (or if only
one (1) has been duly selected, such single appraiser) shall select as
arbitrators a panel of three additional Qualified Appraisers, which three
arbitrators shall proceed to determine Fair Market Rental Rate pursuant to
Section 4 of this Exhibit. Both Landlord and Tenant shall be entitled to present
evidence supporting their respective positions to the panel of three
arbitrators.
     4. Arbitration Procedure. Once a panel of arbitrators has been selected as
provided above, then as soon thereafter as practicable each arbitrator shall
select one of the two Estimates as the one which, in its opinion, is closer to
Fair Market Rental Rate. Upon an Estimate’s selection by two (2) of the
arbitrators, it shall be the applicable Fair Market Rental Rate and such
selection shall be binding upon Landlord and Tenant. If the arbitrators
collectively determine that expert advice is reasonably necessary to assist them
in determining Fair Market Rental Rate, then they may retain one or more
qualified persons, including but not limited to legal counsel, brokers,
architects or engineers, to provide such expert advice. The party whose Estimate
is not chosen by the arbitrators shall pay the costs of the arbitrators and any
experts retained by the arbitrators. Any

Exhibit F - Page 1



--------------------------------------------------------------------------------



 



fees of any counsel or expert engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such counsel or expert.
     5. Rent Pending Determination of Fair Market Rental Rate. In the event that
the determination of Fair Market Rental Rate has not been concluded prior to
commencement of the applicable rental period for the applicable space for which
the Fair Market Rental Rate is being determined, Tenant shall pay Landlord
Monthly Base Rent and Rent Adjustment Deposits as would apply under Landlord’s
Estimate pursuant to Section 2 of this Exhibit until the Fair Market Rental Rate
is determined. In the event that the Fair Market Rental Rate subsequently
determined is different from the amount paid for the applicable period, then
within thirty (30) days after such determination, Tenant shall pay Landlord any
greater amounts due and Landlord shall credit Tenant (against the next Monthly
Base Rent installments due) for any reduction in the amounts due.

Exhibit F - Page 2



--------------------------------------------------------------------------------



 



EXHIBIT G
TENANT’S PERSONAL PROPERTY
Tenant’s Personal Property shall mean the following items belonging to Tenant,
it being acknowledged that if any of the following are affixed to the Premises
in the normal manner for such item, it shall still be deemed to be Tenant’s
Personal Property:

1.   Water deionization/purification systems;   2.   Facility vacuum system;  
3.   Facility clean dry air system;   4.   Telecommunications systems;   5.  
Computer network systems;   6.   Waste neutralization and monitoring systems;  
7.   Trash compactor system;   8.   Satellite and/or radio frequency signal
receivers/transmitters;   9.   Compressed gas distribution system;   10.  
Audio-visual equipment;   11.   Electronic security and monitoring systems;  
12.   Back-up and emergency electrical power equipment;   13.   Laboratory
casework including fume hoods;   14.   Moveable benches and tables;   15.  
Office furniture and equipment;   16.   Bicycle lockers;   17.   Shower room
lockers;   18.   Laboratory equipment including autoclaves, glass washers, ice
makers, cage washers, dryers, environmental chambers;   19.   Servery equipment
(i.e., equipment used in food service, in the break area or kitchen area)   20.
  Fermentation system equipment;   21.   Such other items installed in the
Premises by Tenant at Tenant’s expense during the term of the Lease as are
agreed to in writing by Tenant and Landlord to be Tenant’s Personal Property.

Exhibit G - Page 1



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF LETTER OF CREDIT

     
 
  FOR INTERNAL IDENTIFICATION PURPOSES ONLY
 
   
 
  Our No.                            Other                     
 
   
 
  Applicant
                                                                          
      

TO:   Metropolitan Life Insurance Company
[Address]
Attention: Director, EIM

IRREVOCABLE LETTER OF CREDIT NO.                     
     We hereby establish this irrevocable Letter of Credit in favor of the
aforesaid addressee (“Beneficiary”) for drawings up to UNITED STATES $183,168.00
(ONE HUNDRED EIGHTY-THREE THOUSAND ONE HUNDRED SIXTY-EIGHT AND NO/100 DOLLARS)
effective immediately. This Letter of Credit is issued, presentable and payable
at our office at [issuing bank’s address in either San Francisco or San Jose]
and expires with our close of business on                     , 20      .
     The term “Beneficiary” includes any successor by operation of law of the
named Beneficiary including, without limitation, any liquidator, rehabilitator,
receiver or conservator.
     We hereby undertake to promptly honor your sight draft(s) drawn on us,
indicating our Credit No.                     , for all or any part of this
Credit if presented at our office specified in paragraph one on or before the
expiry date or any automatically extended expiry date.
     Except as expressly stated herein, this undertaking is not subject to any
agreement, condition or qualification. The obligation of [issuing bank] under
this Letter of Credit is the individual obligation of [issuing bank], and is in
no way contingent upon reimbursement with respect thereto.
     It is a condition of this Letter of Credit that it is deemed to be
automatically extended without amendment for one year from the expiry date
hereof, or any future expiration date, unless at least thirty (30) days prior to
an expiration date we notify you by registered mail that we elect not to
consider this Letter of Credit renewed for any such additional period.
     This Letter of Credit is transferable by the Beneficiary and by any
successive transferees at no charge or cost to Beneficiary or any transferee.
Transfers of this Letter of Credit are subject to receipt of Beneficiary’s (and
subsequently, transferee’s) instructions in the form attached hereto as
Schedule 1 accompanied by the original Letter of Credit and amendments(s) if
any.
     This Letter of Credit is subject to and governed by the Laws of the State
of New York and the 1993 revision of the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce (Publication 500)
and, in the event of any conflict, the Laws of the State of New York will
control. If this Credit expires during an interruption of business as described
in article 17 of said Publication 500, the bank hereby specifically agrees to
effect payment if this Credit is drawn against within 30 days after the
resumption of business.

         
 
  Very truly yours,    
 
       
 
 
 
[issuing bank]    

Exhibit H - Page 1



--------------------------------------------------------------------------------



 



Schedule 1 to Letter of Credit
[Bank – then current issuer of Letter of Credit]

             
c/o
                     
 
                 
 
                 
 
            Attention:      
 
     
 
   

Re: Irrevocable Letter of Credit No.                                         
Ladies & Gentlemen:
     The undersigned acknowledges receipt of your advice No.
                                         of a credit issued in our favor, the
terms of which are satisfactory. We now irrevocably transfer the said credit and
all amendments and extensions thereof, if any, to:
 
[Name of Transferee]
 
[Address]
     You are to inform the transferee of this transfer and such transferee shall
have sole rights as beneficiary under the credit, including any amendments,
extension or increases thereof, without notice to or further assent from us.
     This transfer is at no charge or cost to Beneficiary or the transferee.

            Yours very truly,

Beneficiary
      By:      

Exhibit H - Page 2



--------------------------------------------------------------------------------



 



Exhibit I
701 GALVESTON EXPANSION SPACE
(as defined in Rider 2)
(IMAGE) [f53785f5378503.gif]

Not Expansion Space

Exhibit I - Page 1



--------------------------------------------------------------------------------



 



RIDER 1
COMMENCEMENT DATE AGREEMENT
Metropolitan Life Insurance Company, a New York corporation (“Landlord”), and
Genomic Health, Inc., a Delaware corporation (“Tenant”), have entered into a
certain Lease dated as of                                          (the
“Lease”).
WHEREAS, Landlord and Tenant wish to confirm and memorialize the Commencement
Date and Expiration Date of the Lease as provided for in Section 2.02(b) of the
Lease;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Lease, Landlord and Tenant agree as follows:
     1. Unless otherwise defined herein, all capitalized terms shall have the
same meaning ascribed to them in the Lease.
     2. The Commencement Date of the Term of the Lease is                     .
     3. The Expiration Date of the Term of the Lease is                     .
     4. Tenant hereby confirms the following:
(a) That it has accepted possession of the premises pursuant to the terms of the
Lease;
(b) That the Landlord Work, if any, is Substantially Complete; and
(c) That the Lease is in full force and effect.
     5. Except as expressly modified hereby, all terms and provisions of the
Lease are hereby ratified and confirmed and shall remain in full force and
effect and binding on the parties hereto.
     6. The Lease and this Commencement Date Agreement contain all of the terms,
covenants, conditions and agreements between the Landlord and the Tenant
relating to the subject matter herein. No prior other agreements or
understandings pertaining to such matters are valid or of any force and effect.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Commencement
Date Agreement and such execution and delivery have been duly authorized.

                      TENANT:       LANDLORD:    
 
                    Genomic Health, Inc.,       Metropolitan Life Insurance
Company,     a Delaware corporation       a New York corporation    
 
                   
By
          By        
 
 
 
         
 
   
 
                   
 
 
 
Print name          
 
Print name    
 
                   
Its
          Its        
 
 
 
         
 
    (Chairman of Board, President or Vice President)    
 
                   
By
                   
 
 
 
               
 
                   
 
 
 
Print name                
 
                   
Its
                   
 
 
 
                (Secretary, Assistant Secretary, CFO or Assistant Treasurer)    

Rider 1 - Page 1



--------------------------------------------------------------------------------



 



RIDER 2
ADDITIONAL PROVISIONS
     This Rider 2 (“Rider”) is attached to and a part of a certain Lease by and
between Metropolitan Life Insurance Company, a New York corporation, as
Landlord, and Genomic Health, Inc., a Delaware corporation (for purposes of this
Rider, “Genomic”), as Tenant, for the Premises as described therein (the
“Lease”).
SECTION 1. DEFINED TERMS; FORCE AND EFFECT
Capitalized terms used in this Rider shall have the same meanings set forth in
the Lease except as otherwise specified herein and except for terms capitalized
in the ordinary course of punctuation. This Rider forms a part of the Lease.
Should any inconsistency arise between this Rider and any other provision of the
Lease as to the specific matters which are the subject of this Rider, the terms
and conditions of this Rider shall control.
SECTION 2. PREMISES; CONDITION; DELIVERY; CONSTRUCTION PERIOD; COMMENCEMENT DATE
     (a) Landlord shall tender to Tenant possession of the Premises in the
condition specified in the Workletter (free of all prior occupants and their
personal property) on February 1, 2010 (the “Projected Delivery Date”). On the
date Landlord actually tenders to Tenant possession of the Premises (the
“Delivery Date”), all the conditions and covenants of the Lease shall apply, and
Tenant shall observe and perform all conditions and covenants of the Lease,
including all that are specified to apply during the Term (for example only,
Tenant’s insurance and indemnification obligations), except as otherwise
expressly provided in this Rider. During the period (the “Construction Period”)
from the Delivery Date until the Commencement Date, in recognition of Tenant’s
construction and installations in, and preparation of, the Premises for the use
and occupancy permitted by this Lease, Tenant shall not be obligated to pay
Monthly Base Rent, Rent Adjustment Deposits or Rent Adjustments. The Term of
this Lease shall be as shown in Section 1.01(5) of the Basic Lease Provisions
and the Commencement Date of the Term shall be the date set forth in
Section 1.01(6). To the extent permitted by Law and that Tenant obtains any and
all necessary approvals and permits for such use, during the Construction Period
Tenant may use part of the Premises for the conduct of business by up to thirty
(30) employees of Tenant without obligation to pay Monthly Base Rent for the
space so used (“Temporary Space”), but Tenant shall be obligated to pay its pro
rata share of Rent Adjustment Deposits and Rent Adjustment with respect to the
Temporary Space based upon the number of square feet of Rentable Area of the
Temporary Space to the Rentable Area of the Building, Phase and Project.
     (b) Within thirty (30) days following the occurrence of the Commencement
Date, upon request by Landlord or Tenant, Tenant and Landlord shall enter into
an agreement (which is attached to this Lease as Rider 1) confirming the
Commencement Date and the Expiration Date. If Tenant fails to enter into such
agreement, then the Commencement Date and the Expiration Date shall be the dates
designated by Landlord in such agreement.
     (c) If Landlord shall be unable to give possession of the Premises on the
Projected Delivery Date by reason of the following: (i) the holding over or
retention of possession of any tenant, tenants or occupants, or (ii) for any
other reason beyond Landlord’s reasonable control, then Landlord shall not be
subject to any liability for the failure to give possession on said date. Under
such circumstances, the Commencement Date shall be delayed by a number of days
equal to the days of delay in Landlord’s delivery of possession to Tenant. No
such failure to deliver possession on the originally scheduled Projected
Delivery Date shall affect the validity of this Lease or the obligations of the
Tenant hereunder.
SECTION 3. MONUMENT SIGNAGE.
     (a) Grant of Right. Notwithstanding any provision of Section 6.06 of the
Lease to the contrary, Tenant shall have the right to place Tenant
identification on one line of the existing, exterior monument sign (located on
Chesapeake Drive) for the Building, subject to the terms and conditions set
forth in this Section (“Exterior Sign Right”).
     (b) General Conditions & Requirements. The size, type, style, materials,
color, method of installation and exact location of the sign, and the contractor
for and all work in connection with the sign, contemplated by this Section shall
(i) be subject to Tenant’s compliance with all applicable laws, regulations and
ordinances and with any covenants, conditions and restrictions of record which
affect the Property; (ii) be subject to Tenant’s compliance with all
requirements of Landlord’s current Project signage criteria at the time of
installation; (iii) be consistent with the design of the Building and the
Project; (iv) be further subject to Landlord’s prior written consent. Tenant
shall, at its sole cost and expense, procure, install, maintain in first class
appearance and condition, and remove such sign.
     (c) Removal & Restoration. Upon the expiration or termination of the
Exterior Sign Right, but in no event later than the expiration of the Term or
earlier termination of the Lease, Tenant shall, at its sole cost and expense,
remove such sign and shall repair and restore the area in which the sign was
located to its condition prior to installation of such sign.
     (d) Right Personal. The Exterior Sign Right under this Section is personal
to Genomic, and may not be used by, and shall not be transferable or assignable
(voluntarily or involuntarily) to any person or entity.

Rider 2 - Page 1



--------------------------------------------------------------------------------



 



SECTION 4. EXPANSION OPTION FOR 701 GALVESTON.
     (a) Grant of Option. Landlord hereby grants Tenant one option to lease the
701 Galveston Expansion Space (defined below) upon and subject to the terms and
conditions of this Section (the “701 Galveston Expansion Option”), provided that
at the time of exercise of such option: (x) Tenant or a Permitted Transferee
which has satisfied the requirements of Sections 10.01 and 10.05 of the Lease
must be conducting regular, active, ongoing business in, and be in occupancy
(and occupancy by a subtenant, licensee or other party permitted or suffered by
Tenant shall not satisfy such condition) of the entire Premises; and (y) there
has been no material adverse change in Tenant’s financial position from such
position as of the date of execution of the Lease, as certified by Tenant’s
independent certified public accountants, and as supported by Tenant’s certified
financial statements, copies of which shall be delivered to Landlord with
Tenant’s written notice exercising its right hereunder. Without limiting the
generality of the foregoing, Landlord may reasonably conclude there has been a
material adverse change if Tenant’s independent certified public accountants do
not certify there has been no such change. Notwithstanding anything to the
contrary, the 701 Galveston Expansion Option shall be subject and subordinate to
the Prior Rights (defined below). Landlord and Tenant acknowledge that the 701
Galveston Expansion Space is, as of the date of this Lease, leased under that
certain written lease dated as of November 20, 2007, between Landlord, as
landlord, and Vibrynt, Inc., as tenant, as supplemented by that Commencement
Date Agreement confirming, among other things, the scheduled expiration date of
February 20, 2011 of the initial term of such lease (collectively, the “Existing
701 Lease”). The term “Prior Rights” shall mean: (i) any extension of the term
of the Existing 701 Lease pursuant to the option to extend set forth in the
Existing 701 Lease (“Existing 701 Extension Option”); and (ii) Landlord’s right,
which Landlord hereby reserves, from time to time prior to May 12, 2010, to
amend the Existing 701 Lease on such terms and conditions as are acceptable to
Landlord, in its sole discretion, including an extension amendment on terms and
conditions different from those set forth in the existing option to extend,
provided however, in no event shall any such amendment to the Existing 701 Lease
extend the term beyond February 20, 2016, extend the option term of the Existing
701 Extension Option to a term beyond February 20, 2016, and/or grant any
additional option to extend or renew.
     (b) Exercise: Expansion Space; Expansion Demising Work. This Option shall
be exercisable only by Tenant giving Landlord within the Expansion Exercise
Period (defined below) irrevocable written notice (the “Expansion Exercise
Notice”) of Tenant’s election to lease the 701 Galveston Expansion Space
(defined below), subject to the terms and conditions set forth below. Further,
in the event that no later than the earlier of (x) thirty days before the date
on which the Expansion Exercise Period expires or (y) the date on which Tenant
gives its Expansion Exercise Notice, Tenant gives Landlord a written request to
negotiate the terms and conditions of the lease of the 701 Galveston Expansion
Space (“Negotiation Notice”), then both Landlord and Tenant shall negotiate in
good faith the terms and conditions of the lease of the 701 Galveston Expansion
Space until the earlier of (xx) the date which is thirty days after Tenant gives
the Negotiation Notice or (yy) the date on which Tenant gives its Expansion
Exercise Notice. “701 Galveston Expansion Space” shall mean that space outlined
on Exhibit I hereto, containing approximately 18,121 square feet of Rentable
Area and located in the building at the address known as 701 Galveston Drive,
Redwood City, California 94063. The “Expansion Exercise Period” shall mean the
period starting May 21, 2010 and ending June 20, 2010, or if the Existing 701
Lease is extended in accordance with Section 4(a)(i) or 4(a)(ii) above, then the
“Expansion Exercise Period” shall mean the period starting twelve (12) months
before and ending nine (9) months before the scheduled expiration date of the
extended term of the Existing 701 Lease. Notwithstanding the foregoing:
     (i) Landlord shall not permit or agree to an extension of the term of the
Existing 701 Lease, except as set forth in Section 4(a)(i) or 4(a)(ii) above or
for a holdover of more than one (1) month after the applicable, scheduled
expiration date;
     (ii) in the event that Landlord recovers or will recover possession of the
701 Galveston Expansion Space early in connection with a bankruptcy, insolvency,
abandonment or other default on the part of the tenant under the Existing 701
Lease, or reasonable prospect of any of the foregoing, then the Expansion
Exercise Period shall instead be the period of sixty (60) days after written
notice from Landlord to Tenant stating the earlier projected delivery date for
the 701 Galveston Expansion Space, and if Landlord for any other reason permits
or agrees to a reduction of the term (or early termination) of the Existing 701
Lease, then the Expansion Exercise Period shall remain as set forth in the
preceding sentence of this Section 4(b); and
     (iii) if Tenant does not timely deliver to Landlord a valid Expansion
Exercise Notice, this Option shall terminate and be null and void.
     (c) Rent & Certain Terms of the Lease of the Expansion Space. If Tenant
duly and timely delivers its Expansion Exercise Notice to Landlord, such
exercise shall thereby create and constitute a binding lease of the 701
Galveston Expansion Space by and to Tenant, subject to suspension or termination
of such right pursuant to Subsection (e) below, upon and subject to the same
terms and conditions contained in the Lease with the following modifications:
     (i) Landlord shall give Tenant written notice (“Landlord’s Expansion
Notice”) no later than thirty (30) days after receipt of Tenant’s Expansion
Exercise Notice, which notice specifies the rentable area of the 701 Galveston
Expansion Space (using Landlord’s then applicable space measurement method in
the 701 Galveston building), Landlord’s estimate of the projected date such
space will be vacant and deliverable to Tenant, required increase in Security
pursuant to Subsection (ix) below, Landlord’s estimate of the applicable Fair
Market Rental Rate, as defined in Exhibit F hereto (“Landlord’s Estimate”).
Landlord’s Estimate set forth in Landlord’s Expansion Notice shall be conclusive
and binding as the Monthly Base Rent payable for the 701 Galveston Expansion
Space unless Tenant notifies Landlord within ten (10) business days after
Landlord gives Landlord’s Expansion Notice that Tenant disputes Landlord’s
Estimate and specifies in detail the reasons therefor and states Tenant’s good

Rider 2 - Page 2



--------------------------------------------------------------------------------



 



faith estimate of the Fair Market Rental Rate (the “Expansion Rent Dispute
Notice”). If the dispute is not resolved within ten (10) business days after
Landlord receives the Expansion Rent Dispute Notice, then the Fair Market Rental
Rate shall be determined in accordance with the terms of Exhibit F;
     (ii) Tenant shall accept the 701 Galveston Expansion Space in its then “AS
IS” condition, but broom clean and free of all tenants or occupants, without any
obligation of Landlord to repaint, remodel, improve or alter such space for
Tenant’s occupancy or to provide Tenant any allowance therefor except to the
extent tenants leasing space in Comparable Transactions (as defined in Exhibit F
hereto) receive an allowance pursuant to the definition of Fair Market Rental
Rate, provided, however, Landlord, in Landlord’s Expansion Notice, may elect to
provide, in lieu of such allowance for alterations to the 701 Galveston
Expansion Space, a rent credit equal to the amount of the allowance that
otherwise would have been given, credited toward the rents applicable only to
the 701 Galveston Expansion Space and due starting after such rent obligation
commences;
     (iii) subject to Subsection (b)(ii) above, Landlord shall deliver the 701
Galveston Expansion Space to Tenant no later than thirty (30) days after
Landlord recovers possession of such space, and not sooner than thirty (30) days
after Landlord gives written notice of the projected delivery date, unless
Tenant accepts early delivery. If Landlord receives any written correspondence
or notice from the existing tenant of the Expansion Space that indicates that
such existing tenant may be delayed in surrendering possession of the 701
Galveston Expansion Space, Landlord shall promptly notify Tenant. If the
existing tenant holds over in the 701 Galveston Expansion Space more than one
(1) month after the earlier of the scheduled expiration date of the Existing 701
Lease, as it may be extended pursuant to Section 4(a)(i) or 4(a)(ii), or earlier
termination date, Landlord shall use commercially reasonable efforts to promptly
recover possession of the Expansion Space. If Landlord has not tendered
possession of the 701 Galveston Expansion Space in the condition required by
this Lease on or before the Sunset Date (defined below), then, as Tenant’s sole
and exclusive remedy, Tenant shall have the option to terminate this Lease with
respect to the 701 Galveston Expansion Space upon written notice to Landlord
within three (3) business days after the Sunset Date. As used in this Lease,
“Sunset Date” means the date that is six (6) months after the date of the
earlier of (x) the scheduled expiration date of the Existing 701 Lease, as it
may be extended pursuant to Section 4(a)(i) or 4(a)(ii), or (y) an earlier
termination date;
     (iv) upon such delivery, the 701 Galveston Expansion Space shall be leased
for the “701 Galveston Term”, which shall commence on such delivery date and
expire on March 31, 2019 (the “701 Galveston Expiration Date”), which Landlord
and Tenant acknowledge is different than the Expiration Date of the Term for the
Premises. Landlord and Tenant acknowledge and agree that the Option to Extend in
Section 5 below shall not apply to extend the 701 Galveston Term but that Tenant
shall have a separate and distinct 701 Galveston Extension Option to extend the
701 Galveston Term for a single five (5) year period on the same conditions and
terms as set forth in the Option to Extend in Section 5 below, provided however,
notwithstanding anything to the contrary in Section 5 below: (i) such 701
Galveston Extension Option shall be a single option to extend the 701 Galveston
Term of the 701 Galveston Expansion Space for a period of five (5) years as to
the entire 701 Galveston Expansion Space, and the phrase “701 Galveston Term” is
inserted in place of references to the “Term of the Lease” or “initial Term”,
(ii) the phrase “701 Galveston Expansion Space” is inserted in place of the
phrase “Premises”, and (iii) Tenant’s election (“Election Notice”) to exercise
the 701 Galveston Extension Option must be given to Landlord in writing during
the period starting April 1, 2018 and ending June 30, 2018 (which the parties
acknowledge to be the period starting twelve (12) months before and ending nine
(9) months before the 701 Galveston Expiration Date).
     (v) the “Expansion Rent Commencement Date” shall be the earlier to occur of
(x) one hundred twenty (120) days after the 701 Galveston Expansion Space is
delivered to Tenant, or (y) Tenant’s occupancy of any part of the 701 Galveston
Expansion Space for business purposes, and starting on the Expansion Rent
Commencement Date, Tenant shall pay Monthly Base Rent with respect to the 701
Galveston Expansion Space equal to the Fair Market Rental Rate (with Fair Market
Rental Rate defined and determined as set forth herein and in Exhibit F);
provided, however, if the Expansion Rent Commencement Date is the date in clause
(x) above, then for the period, if any, from and after the Expansion Rent
Commencement Date and prior to and including the earlier of February 20, 2011 or
the date in clause (y) above, Tenant shall pay a reduced Monthly Base Rent equal
to fifty percent (50%) of the Fair Market Rental Rate;
     (vi) the 701 Galveston Lease (as defined below) shall provide that starting
on the Expansion Rent Commencement Date, with respect to the 701 Galveston
Expansion Space Tenant shall pay Tenant’s Share of Operating Expenses, as
applicable and more particularly provided therein, with “Tenant’s Share”
calculated to reflect the 701 Galveston Expansion Space;
     (vii) the 701 Galveston Lease (as defined below) shall provide that
starting on such delivery date, Tenant shall pay other charges payable by Tenant
for utilities and otherwise with respect to the 701 Galveston Expansion Space;
     (viii) starting on the Expansion Rent Commencement Date, with respect to
the 701 Galveston Expansion Space Tenant shall additionally be entitled to rent
the number of non-exclusive parking spaces determined at the rate of 3.3 parking
spaces per 1000 square feet of Rentable Area of the 701 Galveston Expansion
Space; and
     (ix) the security under the 701 Galveston Lease (as defined below) shall be
an amount equal to the Fair Market Rental Rate for the final three (3) months of
the term of the 701 Galveston Lease.

Rider 2 - Page 3



--------------------------------------------------------------------------------



 



     (d) Promptly after final determination of the Fair Market Rental Rate,
Landlord shall prepare a separate lease for the 701 Galveston Expansion Space in
accordance with the terms and conditions of this Option, in substitution of an
amendment of this Lease for the 701 Galveston Expansion Space, but otherwise on
the same terms and conditions as this Lease to the extent applicable to the 701
Galveston Expansion Space. Tenant and Landlord agree to execute such separate
lease promptly after it is prepared by Landlord and submitted to Tenant.
     (e) During any period that Tenant does not occupy the entire Premises or
that there is an uncured default by Tenant under the Lease, or any state of
facts which with the passage of time or the giving of notice, or both, would
constitute such a default, this Option shall not apply and shall be ineffective
and suspended, and any notice by Tenant purportedly exercising this Option shall
be null and void, and Landlord shall not be obligated to proceed (or enter any
amendment) with respect to any 701 Galveston Expansion Space which was the
subject of a notice of exercise by Tenant for which an amendment has not been
fully executed. This Option shall terminate, and be null and void, if prior to
execution of the 701 Galveston Lease by both Tenant and Landlord for the lease
of the 701 Galveston Expansion Space any of the following events occur: (1) the
existence of a default by Tenant under the Lease after any applicable notice and
expiration of any applicable time to cure; (2) the termination of the Lease upon
the occurrence of a Tenant default or otherwise; (3) Landlord’s recovery of
possession of the Premises upon the occurrence of a Tenant default or otherwise;
(4) rejection of the Lease in any bankruptcy proceeding; or (5) the failure of
Tenant timely to give the Expansion Exercise Notice.
     (f) This Option is personal to Genomic and may not be used by, and shall
not be transferable or assignable (voluntarily or involuntarily) to any person
or entity other than a Permitted Transferee which is an assignee of the Lease
and which has satisfied the requirements of Sections 10.01 and 10.05 of this
Lease, and such Permitted Transferee may exercise the right without Tenant
joining in or consenting to such exercise, and notwithstanding anything to the
contrary, Tenant shall remain liable for all obligations under the Lease,
including those resulting from any such exercise with the same force and effect
as if Tenant had joined in such exercise.
SECTION 5. OPTION TO EXTEND.
     (a) Landlord hereby grants Tenant a single option to extend the Term of the
Lease for an additional period of five (5) years (such period may be referred to
as the “Option Term”), as to the entire Premises, excluding the 701 Galveston
Expansion Space (if leased pursuant to the 701 Galveston Expansion Option) for
which a different lease term and extension option shall apply, upon and subject
to the terms and conditions of this Section (the “Option To Extend”), and
provided that at the time of exercise of such option (and each Option, if more
than one Option is granted): (i) Tenant or a Permitted Transferee which has
satisfied the requirements of Sections 10.01 and 10.05 of the Lease must be
conducting regular, active, ongoing business in, and be in occupancy (and
occupancy by a subtenant, licensee or other party permitted or suffered by
Tenant shall not satisfy such condition) of the entire Premises; and (ii) there
has been no material adverse change in Tenant’s financial position from such
position as of the date of execution of the Lease, as certified by Tenant’s
independent certified public accountants, and as supported by Tenant’s certified
financial statements, copies of which shall be delivered to Landlord with
Tenant’s written notice exercising its right hereunder. Without limiting the
generality of the foregoing, Landlord may reasonably conclude there has been a
material adverse change if Tenant’s independent certified public accountants do
not certify there has been no such change.
     (b) Tenant’s election (the “Election Notice”) to exercise the Option To
Extend must be given to Landlord in writing during the period starting twelve
(12) months before and ending nine (9) months before the scheduled Expiration
Date of the initial Term. If Tenant either fails or elects not to exercise the
Option to Extend by not timely giving its Election Notice, then the Option to
Extend shall be null and void, including, if more than one Option is granted,
the then applicable Option to Extend and all further Options to Extend.
     (c) The Option Term (and each Option Term, if more than one Option is
granted) shall commence immediately after the expiration of the preceding Term
of the Lease. Tenant’s leasing of the initial Premises and Expansion Space
during the Option Term shall be upon and subject to the same terms and
conditions contained in the Lease except that (i) Tenant shall pay the “Option
Term Rent”, defined and determined in the manner set forth in the immediately
following Subsection; (ii) the Security shall be increased to an amount that is
the same percentage or proportion of Option Term Rent as the prior amount of
Security was in relation to Rent for the Term prior to the Option Term, but in
no event shall the Security be decreased; and (iii) Tenant shall accept the
initial Premises and Expansion Space in its “as is” condition without any
obligation of Landlord to repaint, remodel, repair, improve or alter the initial
Premises and Expansion Space or to provide Tenant any allowance therefor, except
to the extent tenants leasing space in Comparable Transactions receive an
allowance pursuant to the definition of Fair Market Rental Rate defined in
Exhibit F hereto, provided, however, Landlord by notice given to Tenant within
thirty (30) days after final determination of the Fair Market Rental Rate, may
elect to provide, in lieu of such allowance for alterations to the initial
Premises and Expansion Space, a rent credit equal to the amount of the allowance
that would have otherwise been given, credited toward the rents applicable only
to the Initial Premises and Expansion Space and due starting after such rent
obligation commences. If Tenant timely and properly exercises the Option To
Extend, references in the Lease to the Term shall be deemed to mean the
preceding Term as extended by the Option Term unless the context clearly
requires otherwise.
     (d) The Option Term Rent shall mean the sum of the Monthly Base Rent at the
Fair Market Rental Rate (as defined in Exhibit F) plus Rent Adjustments and/or
certain Operating Expenses (if applicable, based upon a step-up to change the
base year or base amount for calculation of Operating Expenses in connection
with determination of the Fair Market Rental Rate) plus other charges pursuant
to the Lease payable to Landlord. The determination of Fair Market Rental Rate
and Option Term Rent shall be made by Landlord, in the good faith exercise of
Landlord’s business judgment. Within forty-five (45) days after Tenant’s
exercise of the Option To Extend, Landlord shall notify Tenant of Landlord’s
determination of the Fair Market Rental Rate

Rider 2 - Page 4



--------------------------------------------------------------------------------



 



and Option Term Rent for the initial Premises and Expansion Space. Tenant may,
within fifteen (15) days after receipt thereof, deliver to Landlord a written
notice either: (i) accepting Landlord’s determination, in which case the
extension shall be effective and binding (subject to Subsection (f) below) at
the accepted rate; or (ii) setting forth Tenant’s good faith estimate, in which
case Landlord and Tenant will promptly confer and attempt to agree upon the Fair
Market Rental Rate and Option Term Rent. Tenant’s failure to timely deliver such
notice within such fifteen (15) day period shall be deemed its cancellation of
the Option. In the event Tenant has delivered notice setting forth Tenant’s
different estimate, but no agreement in writing between Tenant and Landlord on
Fair Market Rental Rate and Option Term Rent is reached within thirty (30) days
after Landlord’s receipt of Tenant’s estimate, the Fair Market Rental Rate shall
be determined in accordance with the terms of Exhibit F. Notwithstanding any of
the foregoing to the contrary, at no time during the Option Term shall the
Option Term Rent be less than the “Preceding Rent” (defined below). The
Preceding Rent shall mean the sum of the Monthly Base Rent payable by Tenant
under this Lease calculated at the rate applicable for the last full month of
the Term preceding the Option Term plus the Rent Adjustments payable by Tenant
under the Lease (if applicable, using the base year for calculation of Base
Operating Expenses applicable for the last full month of the Term preceding the
Option Term), plus other charges pursuant to the Lease payable to Landlord. To
the extent that Tenant pays directly the utility or service provider for
utilities or services which Tenant is to obtain directly pursuant to the Lease,
Tenant shall continue to pay such amounts, but such amounts shall not be counted
as part of the Preceding Rent or the Fair Market Rental Rate as used herein.
Further, in the event that Landlord notifies Tenant that the Option Term Rent
shall equal the Preceding Rent, such determination shall be conclusive and
binding to set the Preceding Rent as the Option Term Rent for the Option Term,
Tenant shall not be entitled to dispute or contest such determination, and the
extension shall be effective and binding (subject to Subsection (f) below).
     (e) Promptly after final determination of the Fair Market Rental Rate,
Landlord shall prepare a memorandum confirming the specific dates, amounts and
terms of the extension for the Option Term in accordance with the terms and
conditions of this Option to Extend, in the form of an amendment to the Lease,
and Tenant shall execute such amendment within five (5) business days after
Landlord and Tenant agree to the form of the proposed amendment and Landlord
shall execute it promptly after Tenant. Notwithstanding any of the foregoing to
the contrary, the failure of Landlord to prepare such amendment or of either
party to execute an amendment shall not affect the validity and effectiveness of
the extension for the Option Term in accordance with the terms and conditions of
this Option to Extend.
     (f) Upon the occurrence of any of the following events, Landlord shall have
the option, exercisable at any time prior to commencement of the Option Term, to
terminate all of the provisions of this Section with respect to the Option to
Extend, whereupon any prior or subsequent exercise of this Option to Extend
shall be of no force or effect:
     (i) Tenant’s failure to timely exercise or timely to perform the Option to
Extend in strict accordance with the provisions of this Section.
     (ii) The existence at the time Tenant exercises the Option to Extend or at
the commencement of the Option Term of a Default on the part of Tenant under the
Lease or of any state of facts which with the passage of time or the giving of
notice, or both, would constitute such a Default.
     (iii) Tenant’s third Default under the Lease prior to the commencement of
the Option Term, notwithstanding that all such Defaults may subsequently be
cured.
     (g) Without limiting the generality of any provision of the Lease, time
shall be of the essence with respect to all of the provisions of this Section.
     (h) This Option to Extend is personal to Genomic and may not be used by,
and shall not be transferable or assignable (voluntarily or involuntarily) to
any person or entity other than a Permitted Transferee which is an assignee of
the Lease and which has satisfied the requirements of Sections 10.01 and 10.05
of this Lease, and such Permitted Transferee may exercise the right without
Tenant joining in or consenting to such exercise, and notwithstanding anything
to the contrary, Tenant shall remain liable for all obligations under the Lease,
including those resulting from any such exercise with the same force and effect
as if Tenant had joined in such exercise.

Rider 2 - Page 5